 



EXHIBIT 10.1

REVOLVING CREDIT AGREEMENT

for $500,000,000 Bridge Revolving Credit Facility
dated as of July 29, 2004

among

EOP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

UBS SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner,

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner,

MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arranger and Joint Bookrunner

CITICORP NORTH AMERICA, INC.,
as Administrative Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent,

UBS AG, STAMFORD BRANCH,
as Documentation Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 

                 
ARTICLE I
DEFINITIONS
SECTION 1.1.  
Definitions
    1   SECTION 1.2.  
Accounting Terms and Determinations
    29   SECTION 1.3.  
Types of Borrowings
    30  
ARTICLE II
THE CREDITS
SECTION 2.1.  
Commitments to Lend
    30   SECTION 2.2.  
Notice of Borrowing
    31   SECTION 2.3.  
Swingline Loan Subfacility
    31   SECTION 2.4.  
Money Market Borrowings
    33   SECTION 2.5.  
Notice to Banks; Funding of Loans
    37   SECTION 2.6.  
Notes
    38   SECTION 2.7.  
Method of Electing Interest Rates
    39   SECTION 2.8.  
Interest Rates
    40   SECTION 2.9.  
Fees
    41   SECTION 2.10.  
Maturity Date
    42   SECTION 2.11.  
Prepayments
    42   SECTION 2.12.  
General Provisions as to Payments
    44   SECTION 2.13.  
Funding Losses
    45   SECTION 2.14.  
Computation of Interest and Fees
    46   SECTION 2.15.  
Use of Proceeds
    46  
ARTICLE III
CONDITIONS
SECTION 3.1.  
Closing
    46   SECTION 3.2.  
Borrowings
    48  
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1.  
Existence and Power
    49   SECTION 4.2.  
Power and Authority
    49   SECTION 4.3.  
No Violation
    50   SECTION 4.4.  
Financial Information
    51   SECTION 4.5.  
Litigation
    51   SECTION 4.6.  
Compliance with ERISA
    51  

i



--------------------------------------------------------------------------------



 



                  SECTION 4.7.  
Environmental
    52   SECTION 4.8.  
Taxes
    52   SECTION 4.9.  
Full Disclosure
    52   SECTION 4.10.  
Solvency
    52   SECTION 4.11.  
Use of Proceeds
    53   SECTION 4.12.  
Governmental Approvals
    53   SECTION 4.13.  
Investment Company Act; Public Utility Holding Company Act
    53   SECTION 4.14.  
Principal Offices
    53   SECTION 4.15.  
REIT Status
    53   SECTION 4.16.  
Patents, Trademarks, etc
    53   SECTION 4.17.  
Judgments
    53   SECTION 4.18.  
No Default
    53   SECTION 4.19.  
Licenses, etc
    54   SECTION 4.20.  
Compliance With Law
    54   SECTION 4.21.  
No Burdensome Restrictions
    54   SECTION 4.22.  
Brokers’ Fees
    54   SECTION 4.23.  
Labor Matters
    54   SECTION 4.24.  
Insurance
    54   SECTION 4.25.  
Organizational Documents
    55   SECTION 4.26.  
Qualifying Unencumbered Properties
    55   SECTION 4.27.  
Tax Shelter Regulations
    55  
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
SECTION 5.1.  
Information
    56   SECTION 5.2.  
Payment of Obligations
    59   SECTION 5.3.  
Maintenance of Property; Insurance; Leases
    59   SECTION 5.4.  
Maintenance of Existence
    59   SECTION 5.5.  
Compliance with Laws
    59   SECTION 5.6.  
Inspection of Property, Books and Records
    59   SECTION 5.7.  
Existence
    60   SECTION 5.8.  
Financial Covenants
    60   SECTION 5.9.  
Restriction on Fundamental Changes
    62   SECTION 5.10.  
Changes in Business
    62   SECTION 5.11.  
EOPT Status
    63   SECTION 5.12.  
Other Indebtedness
    64   SECTION 5.13.  
Forward Equity Contracts
    64  

ii



--------------------------------------------------------------------------------



 



                 
ARTICLE VI
DEFAULTS
SECTION 6.1.  
Events of Default
    64   SECTION 6.2.  
Rights and Remedies
    67   SECTION 6.3.  
Notice of Default
    68   SECTION 6.4.  
[Intentionally Omitted]
    68   SECTION 6.5.  
Distribution of Proceeds after Default
    68  
ARTICLE VII
THE AGENTS
SECTION 7.1.  
Appointment and Authorization
    69   SECTION 7.2.  
Agency and Affiliates
    69   SECTION 7.3.  
Action by Administrative Agent and Syndication Agent
    69   SECTION 7.4.  
Consultation with Experts
    69   SECTION 7.5.  
Liability of Administrative Agent
    70   SECTION 7.6.  
Indemnification
    70   SECTION 7.7.  
Credit Decision
    70   SECTION 7.8.  
Successor Administrative Agent or Syndication Agent
    71   SECTION 7.9.  
Consents and Approvals
    72  
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
SECTION 8.1.  
Basis for Determining Interest Rate Inadequate or Unfair
    72   SECTION 8.2.  
Illegality
    73   SECTION 8.3.  
Increased Cost and Reduced Return
    73   SECTION 8.4.  
Taxes
    75   SECTION 8.5.  
Base Rate Loans Substituted for Affected Euro-Dollar Loans
    77  
ARTICLE IX
MISCELLANEOUS
SECTION 9.1.  
Notices
    77   SECTION 9.2.  
No Waivers
    78   SECTION 9.3.  
Expenses; Indemnification
    78   SECTION 9.4.  
Sharing of Set-Offs
    79   SECTION 9.5.  
Amendments and Waivers
    80   SECTION 9.6.  
Successors and Assigns
    81   SECTION 9.7.  
Collateral
    84   SECTION 9.8.  
Governing Law; Submission to Jurisdiction
    84   SECTION 9.9.  
Counterparts; Integration;. Effectiveness
    84   SECTION 9.10.  
WAIVER OF JURY TRIAL
    84   SECTION 9.11.  
Survival
    85   SECTION 9.12.  
Domicile of Loans
    85  

iii



--------------------------------------------------------------------------------



 



                  SECTION 9.13.  
Limitation of Liability
    85   SECTION 9.14.  
Recourse Obligation
    85   SECTION 9.15.  
Confidentiality
    85   SECTION 9.16.  
Bank’s Failure to Fund
    86   SECTION 9.17.  
Banks’ ERISA Covenant
    91   SECTION 9.18.  
[Intentionally Omitted]
    91   SECTION 9.19.  
No Bankruptcy Proceedings
    91   SECTION 9.20.  
Administrative Agent May File Proofs of Claim
    91  

iv



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     

 
SCHEDULE 1.1
  Qualifying Unencumbered Property
SCHEDULE 4.4 (b)
  Additional Material Indebtedness
SCHEDULE 4.6
  Borrower and EOPT ERISA Plans and Collective Bargaining Agreements
SCHEDULE 5.11(c)(1)
  EOPT Investments
SCHEDULE 5.11(c)(2)
  EOPT Investments
SCHEDULE 5.11(c)(3)
  Financing Partnerships Owned by EOP-QRS Trust      
EXHIBIT A
  Form of Note
EXHIBIT A-1
  Form of Money Market Loans Note
EXHIBIT B
  Form of Money Market Quote Request
EXHIBIT C
  Form of Invitation for Money Market Quotes
EXHIBIT D
  Form of Money Market Quote
EXHIBIT E
  Transfer Supplement
EXHIBIT F
  Notice Addresses
EXHIBIT G
  Form of Designation Agreement
EXHIBIT H
  Form of Mandatory Prepayment Notice

v



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT

     THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of July 29.
2004 among EOP OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS listed
on the signature pages hereof, UBS SECURITIES LLC, as Joint Lead Arranger and
Joint Bookrunner, CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and
Joint Bookrunner, MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead Arranger
and Joint Bookrunner, CITICORP NORTH AMERICA, INC., as Administrative Agent,
MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent, and UBS AG, STAMFORD
BRANCH, as Documentation Agent.

W I T N E S S E T H

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:

          “Absolute Rate Auction” means a solicitation of Money Market Quotes
setting forth Money Market Absolute Rates pursuant to Section 2.4.

          “Administrative Agent” shall mean Citicorp North America, Inc. in its
capacity as Administrative Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.

          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

          “Affiliate Qualified Institution” means one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank or other financial institution which is a subsidiary, such bank’s
or financial institution’s parent has) a rating of its senior unsecured debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (B) has total assets in excess of
Five Hundred Million Dollars ($500,000,000).

 



--------------------------------------------------------------------------------



 



          “Agent-Related Persons” means the Administrative Agent, together with
its affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

          “Agents” shall mean the Administrative Agent, the Syndication Agent
and the Documentation Agent, collectively.

          “Agreement” shall mean this Revolving Credit Agreement as the same may
from time to time hereafter be modified, supplemented or amended.

          “Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which Borrower’s Credit Rating
then falls, in accordance with the table set forth below. Any change in
Borrower’s Credit Rating causing it to move to a different range on the table
shall effect an immediate change in the Applicable Fee Percentage. In the event
that Borrower receives only two (2) Credit Ratings, and such Credit Ratings are
not equivalent, the Applicable Fee Percentage shall be determined by the lower
of such two (2) Credit Ratings. In the event that Borrower receives more than
two (2) Credit Ratings, and such Credit Ratings are not all equivalent, the
Applicable Fee Percentage shall be determined by the higher of the ratings from
S&P and Moody’s, provided that the rating from one of the other Rating Agencies
shall be at least equivalent to such higher rating; provided, further, that if
the rating from one of the other Rating Agencies is not at least equivalent to
the higher of the ratings from S&P and Moody’s, then the Applicable Fee
Percentage shall be determined by the second (2nd) highest Credit Rating. In the
event that only one of the Rating Agencies shall have set Borrower’s Credit
Rating, then the Applicable Fee Percentage shall be based on such rating only.

          Range of     Borrower’s     Credit Rating   Applicable (S&P/Moody’s  
Fee Percentage Ratings)

--------------------------------------------------------------------------------

  (% per annum)

--------------------------------------------------------------------------------

Non-Investment Grade
    0.20  
BBB-/Baa3
    0.15  
BBB/Baa2
    0.15  
BBB+/Baa1
    0.15  
A-/A3 or better
    0.10  

2



--------------------------------------------------------------------------------



 



          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

          “Applicable Lending Office” means with respect to any Bank, (i) in the
case of its Base Rate Loans and Swingline Loans, its Domestic Lending Office,
(ii) in the case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and
(iii) in the case of its Money Market Loans, its Money Market Lending Office.

          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin. In
the event that Borrower receives only two (2) Credit Ratings, and such Credit
Ratings are not equivalent, the Applicable Margin shall be determined by the
lower of such two (2) Credit Ratings. In the event that Borrower receives more
than two (2) Credit Ratings, and such Credit Ratings are not all equivalent, the
Applicable Margin shall be determined by the higher of the ratings from S&P and
Moody’s; provided that the rating from one of the other Rating Agencies shall be
at least equivalent to such higher rating; provided, further, that if the rating
from one of the other Rating Agencies is not at least equivalent to the higher
of the ratings from S&P and Moody’s, then the Applicable Margin shall be
determined by the second (2nd) highest Credit Rating. In the event that only one
of the Rating Agencies shall have set Borrower’s Credit Rating, then the
Applicable Margin shall be based on such rating only.

3



--------------------------------------------------------------------------------



 



                  Range of   Applicable     Borrower’s   Margin for   Applicable
Credit Rating   Base Rate   Margin for Euro (S&P/Moody’s   Loans   Dollar Loans
Ratings)

--------------------------------------------------------------------------------

  (% per annum)

--------------------------------------------------------------------------------

  (% per annum)

--------------------------------------------------------------------------------

Non-Investment Grade
    0.0       1.30  
BBB-/Baa3
    0.0       0.95  
BBB/Baa2
    0.0       0.75  
BBB+/Baa1
    0.0       0.65  
A-/A3 or better
    0.0       0.60  

          “Assignee” has the meaning set forth in Section 9.6(c).

          “Authorized Officer” means any of Maureen Fear, Michael Byrne, Marsha
Williams, Sheri Zinkovich, Erin Shumacher, Patty Noftz, or any other officer of
Borrower who Borrower shall notify the Administrative Agent is an Authorized
Officer.

          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP. Notwithstanding the foregoing, Balance Sheet
Indebtedness shall include current liabilities and all guarantees of
Indebtedness of any Person.

          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.

          “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors and each Designated Lender; provided, however, that
the term “Bank” shall exclude each Designated Lender when used in reference to a
Committed Loan, the Commitments or terms relating to the Committed Loans and the
Commitments and shall further exclude each Designated Lender for all other
purposes hereunder except that any Designated Lender which funds a Money Market
Loan shall, subject to Section 9.6(d), have the rights (including the rights

4



--------------------------------------------------------------------------------



 



given to a Bank contained in Section 9.3 and otherwise in Article 9) and
obligations of a Bank associated with holding such Money Market Loan. For
purposes of this Agreement, neither UBS Securities LLC, UBS AG, Stamford Branch
nor Citigroup Global Markets Inc. shall constitute a “Bank.”

          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.

          “Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of 0.5% plus the Federal
Funds Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Borrower or Banks.

          “Base Rate Loan” means a Committed Loan to be made by a Bank as a Base
Rate Loan in accordance with the provisions of this Agreement.

          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.

          “Borrower” means EOP Operating Limited Partnership, a Delaware limited
partnership.

          “Borrower’s Share” means Borrower’s and EOPT’s direct or indirect
share of an Investment Affiliate based upon Borrower’s and EOPT’s percentage
ownership (whether direct or indirect) of such Investment Affiliate.

          “Borrowing” has the meaning set forth in Section 1.3.

          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks are authorized by law to close (i) in New York, New York,
and (ii) in the case of Euro-Dollar Loans, in London, England and/or New York,
New York.

          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

          “Cash or Cash Equivalents” shall mean: (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S&P,

5



--------------------------------------------------------------------------------



 



Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent ); (d) domestic corporate bonds, other than
domestic corporate bonds issued by Borrower or any of its Affiliates, maturing
no more than two (2) years after the date of acquisition thereof and, at the
time of acquisition, having a rating of at least A or the equivalent from any
two (2) of S&P, Moody’s or Fitch (or, if at any time no two of the foregoing
shall be rating such obligations, then from such other nationally recognized
rating services acceptable to Administrative Agent); (e) variable-rate domestic
corporate notes or medium term corporate notes, other than notes issued by
Borrower or any of its Affiliates, maturing or resetting no more than one (1)
year after the date of acquisition thereof and having a rating of at least AA or
the equivalent from two of S&P, Moody’s or Fitch (or, if at any time no two of
the foregoing shall be rating such obligations, then from such other nationally
recognized rating services acceptable to Administrative Agent); (f) commercial
paper (foreign and domestic) or master notes, other than commercial paper or
master notes issued by Borrower or any of its Affiliates, and, at the time of
acquisition, having a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch and having a short-term rating of at least A-1 and P-1 from S&P
and Moody’s, respectively (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, then the highest rating from such other nationally
recognized rating services acceptable to Administrative Agent); (g) domestic and
Eurodollar certificates of deposit or domestic time deposits or Eurodollar
deposits or bankers’ acceptances (foreign or domestic) that are issued by a bank
(I) which has, at the time of acquisition, a long-term rating of at least A or
the equivalent from S&P, Moody’s or Fitch and (II) if a domestic bank, which is
a member of the Federal Deposit Insurance Corporation; and (h) overnight
securities repurchase agreements, or reverse repurchase agreements secured by
any of the foregoing types of securities or debt instruments, provided that the
collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest.

          “Cash Flow” means, for any period, EBITDA for such period, as adjusted
for a normalized recurring level of capital expenditures by Borrower for such
period, which adjustment shall be at the rate of One Dollar and Fifty cents
($1.50) per square foot per annum of office space leased as of the applicable
date of determination for (i) all Office Properties of Borrower and Consolidated
Subsidiaries, and (ii) Borrower’s Share of each Office Property of an Investment
Affiliate (provided that, as to any Office Property acquired during such period
such $1.50 per square foot adjustment shall be pro-rated for the period of
ownership).

          “Closing Date” means the date on which the conditions set forth in
Section 3.1 shall have been satisfied to the satisfaction of the Administrative
Agent.

          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

          “Committed Borrowing” has the meaning set forth in Section 1.3.

6



--------------------------------------------------------------------------------



 



          “Committed Loan” means a loan made by a Bank pursuant to Section 2.1;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof (and, for each Bank
which is an Assignee, the amount set forth in the Transfer Supplement entered
into pursuant to Section 9.6(c) as the Assignee’s Commitment), as such amount
may be reduced from time to time pursuant to Section 2.11(c) or in connection
with an assignment to an Assignee.

          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with Borrower or EOPT in accordance with GAAP.

          “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP,
plus all accumulated depreciation and amortization of Borrower plus Borrower’s
Share of accumulated depreciation and amortization of Investment Affiliates,
deducted, in either case, from earnings in calculating Net Income.

          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or

7



--------------------------------------------------------------------------------



 



performance has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to Borrower), the
amount of the guaranty shall be deemed to be 100% thereof unless and only to the
extent that such other Person has delivered Cash or Cash Equivalents to secure
all or any part of such Person’s guaranteed obligations and (ii) in the case of
a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall be deemed not to include
guarantees of Unused Commitments or of construction loans to the extent the same
have not been drawn. All matters constituting “Contingent Obligations” shall be
calculated without duplication.

          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of EOPT or partnership interests of Borrower, as
the case may be, either immediately or upon the arrival of a specified date or
the happening of a specified event.

          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.

          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of EOPT, the
Borrower or any Subsidiary or Investment Affiliate.

          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Borrower on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates.

          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.

          “Default Rate” has the meaning set forth in Section 2.8(d).

          “Designated Lender” means a special purpose corporation that (i) shall
have become a party to this Agreement pursuant to Section 9.6(d), and (ii) is
not otherwise a Bank.

          “Designated Lender Notes” means promissory notes of the Borrower,
substantially in the form of Exhibit A-1 hereto, evidencing the obligation of
the Borrower to repay Money

8



--------------------------------------------------------------------------------



 



Market Loans made by Designated Lenders, and “Designated Lender Note” means any
one of such promissory notes issued under Section 9.6(d) hereof.

          “Designating Lender” shall have the meaning set forth in
Section 9.6(d) hereof.

          “Designation Agreement” means a designation agreement in substantially
the form of Exhibit G attached hereto, entered into by a Bank and a Designated
Lender and accepted by the Lead Agent.

          “Development Activity” means (a) the development and construction of
office buildings and parking facilities by the Borrower or any of its Financing
Partnerships or Joint Venture Subsidiaries excluding Unimproved Assets, (b) the
financing by the Borrower or any of its Financing Partnerships or Joint Venture
Subsidiaries of any such development or construction and (c) the incurrence by
the Borrower or any of its Financing Partnerships or Joint Venture Subsidiaries
of any Contingent Obligations in connection with such development or
construction (other than purchase contracts for Real Property Assets which are
not payable until after completion of development or construction). For purposes
of Section 5.8(j) hereof, the “value” of Development Activity shall mean (i) in
the case of the development and construction by the Borrower or any of its
Financing Partnerships described in clause (a) of this definition, the full cost
budget to complete such development and construction, (ii) in the case of the
development and construction by a Joint Venture Subsidiary of the Borrower
described in clause (a) of this definition, an amount equal to the product of
(AA) the full cost budget to complete such development and construction,
multiplied by (BB) Borrower’s Share of such Joint Venture Subsidiary, (iii) in
the case of the financing of any development and construction by the Borrower or
any of its Financing Partnerships described in clause (b) of this definition,
the amount the Borrower or any Financing Partnership has committed to fund to
pay the cost to complete such development and construction, (iv) in the case of
the financing of any development and construction by a Joint Venture Subsidiary
of the Borrower described in clause (b) of this definition, an amount equal to
the product of (AA) the amount such Joint Venture Subsidiary has committed to
fund to pay the cost to complete such development and construction, multiplied
by (B) Borrower’s Share of such Joint Venture Subsidiary, (v) in the case of the
incurrence of any Contingent Obligations in connection with any development and
construction by the Borrower or any of its Financing Partnerships described in
clause (c) of this definition, the amount of such Contingent Obligation of the
Borrower or such Financing Partnership, (vi) in the case of the incurrence of
any Contingent Obligations in connection with any development and construction
by a Joint Venture Subsidiary of the Borrower described in clause (c) of this
definition, an amount equal to the product of (AA) the amount of such Contingent
Obligation of such Joint Venture Subsidiary, multiplied by (BB) Borrower’s Share
of such Joint Venture Subsidiary.

          “Documentation Agent” means UBS AG, Stamford Branch, in its capacity
as Documentation Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.

9



--------------------------------------------------------------------------------



 



          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.

          “EBITDA” means, for any period (i) Net Income for such period, plus
(ii) depreciation and amortization expense and other non-cash items deducted in
the calculation of Net Income for such period, plus (iii) Interest Expense
deducted in the calculation of Net Income for such period, plus (iv) Taxes (net
of any Taxes actually paid to, or withheld by, any foreign jurisdiction with
respect to any Real Property Asset located outside of the United States)
deducted in the calculation of Net Income for such period, plus (v) Borrower’s
Share of the Investment Affiliate EBITDA for each Investment Affiliate, minus
(vi) the gains (and plus the losses) from extraordinary items or asset sales or
write-ups or forgiveness of indebtedness included (or deducted) in the
calculation of Net Income for such period, all of the foregoing without
duplication.

          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by
the Borrower and, as a result of the ownership of such equity interest, Borrower
may have recourse liability for Environmental Claims against such partnership,
joint venture, trust or corporation (or the property thereof).

          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.

          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.

          “EOPT” means Equity Office Properties Trust, a Maryland real estate
investment trust, the sole managing general partner of the Borrower.

10



--------------------------------------------------------------------------------



 



          “EOPT Guaranty” means the Guaranty of Payment, dated as of even date
herewith, executed by and between EOPT and Administrative Agent for the benefit
of the Banks.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

          “ERISA Group” means the Borrower, any Subsidiary, EOPT and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control and all members of an “affiliated service
group” which, together with the Borrower, any Subsidiary or EOPT, are treated as
a single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.

          “Euro-Dollar Loan” means a Committed Loan to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing.

          “Euro-Dollar Rate” means for any Interest Period with respect to any
Euro-Dollar Loan, a rate per annum determined by Administrative Agent pursuant
to the following formula:

       

    Euro-Dollar Base Rate

   

--------------------------------------------------------------------------------

 
Euro-Dollar Rate
=   1.00 - Euro-Dollar Reserve Percentage

          Where,

          “Euro-Dollar Base Rate” means, for such Interest Period:

          (a) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or

          (b) if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate that appears on Reuters Screen LIBO Page as the
London interbank offered rate for deposits in dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to

11



--------------------------------------------------------------------------------



 



the first day of such Interest Period; provided, however, if more than one rate
is specified on Reuters Screen LIBO page, the applicable rate shall be the
arithmetic mean of all such rates, or

          (c) If the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Euro-Dollar Loan being made, continued or converted by the Banks, and with a
term equivalent to such Interest Period would be offered by Citicorp North
America, Inc.’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period.

          “Euro-Dollar Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Euro-Dollar
Rate for each outstanding Euro-Dollar Loan shall be adjusted automatically as of
the effective date of any change in the Euro-Dollar Reserve Percentage.

          “Event of Default” has the meaning set forth in Section 6.1.

          “Existing Revolving Credit Facility” shall mean the revolving credit
facility evidenced by that certain Revolving Credit Agreement, dated as of May
9, 2003 (the “Existing Credit Agreement”), among Borrower, the Banks listed
therein, Banc of America Securities LLC and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Bookrunners, Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, as Syndication Agent, Bank One, NA,
as Documentation Agent and others with respect to Borrower’s existing
$1,000,000,000 revolving credit facility, as the same may be amended, modified,
supplemented or replaced from time to time.

          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

12



--------------------------------------------------------------------------------



 



          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.

          “FFO” means “funds from operations,” defined to mean, without
duplication for any period, Net Income, plus (i) Borrower’s Share of the Net
Income of any Investment Affiliate (plus Borrower’s Share of real estate
depreciation and amortization expenses of Investment Affiliates), plus (ii) real
estate depreciation and amortization expense for such period, plus (iii) any
amortization of loan discount deducted from the calculation of Net Income for
such period, plus (iv) Taxes deducted from the calculation of Net Income for
such period, minus (v) gains (and plus the losses) from Debt Restructurings and
sales or other dispositions of Property of the Borrower or any Subsidiary or
Investment Affiliate included (or deducted) in the calculation of Net Income for
such period.

          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and EOPT, with EOPT holding,
directly or indirectly other than through its interest in Borrower, no more than
a 2% economic interest in such Subsidiary.

          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

          “Fiscal Year” means the fiscal year of Borrower and EOPT.

          “Fitch” means Fitch, Inc., or any successor thereto.

          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
Borrower for such period, and (iii) distributions made by Borrower in such
period to EOPT for the purpose of paying dividends on preferred shares in EOPT.

          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.

          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.

          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination; provided,
however, that, with respect to the financial covenants set forth in Section 5.8
of this Agreement, including the related definitions, GAAP shall be deemed
modified to eliminate the effect of

13



--------------------------------------------------------------------------------



 



FASB Interpretations No. 46, Consolidation of Variable Interest Entities, an
Interpretations of Accounting Research Bulletin (ARB) No. 51 (“FIN 46”), issued
by the Financial Accounting Standards Board, on the operation of such
covenants..

          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Committed Loans which are Base Rate Loans at such time, or (ii) all
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Committed Loan of any particular Bank is converted to or made as a Base
Rate Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the
same Group or Groups of Loans from time to time as it would have been in if it
had not been so converted or made.

          “IBOR Auction” means a solicitation of Money Market Quotes setting
forth Money Market Margins based on the Euro-Dollar Rate pursuant to
Section 2.4.

          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money, (b) all indebtedness, obligations or other liabilities of such
Person evidenced by Securities or other similar instruments, (c) all Contingent
Obligations of such Person, (d) all reimbursement obligations and other
liabilities of such Person with respect to letters of credit or banker’s
acceptances issued for such Person’s account or other similar instruments for
which a contingent liability exists, (e) all obligations of such Person to pay
the deferred purchase price of Property or services, (f) all obligations in
respect of Capital Leases (including, without limitation, ground leases to the
extent such ground leases constitute Capital Leases) of such Person, (g) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by, or are a personal liability of such
Person, (h) all indebtedness, obligations or other liabilities (other than
interest expense liability) in respect of Interest Rate Contracts and foreign
currency exchange agreements (other than Interest Rate Contracts purchased to
hedge Indebtedness), to the extent such liabilities are material and are
reported or are required under GAAP to be reported by such Person in its
financial statements, (i) ERISA obligations currently due and payable and (j)
all other items which, in accordance with GAAP, would be included as liabilities
on the liability side of the balance sheet of such Person; exclusive, however,
of all dividends and distributions declared but not yet paid.

          “Indemnitee” has the meaning set forth in Section 9.3(b).

          “Initial Funding Date” means the date initial Loans are made in
accordance with the provisions of Section 3.1 hereof.

14



--------------------------------------------------------------------------------



 



          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized of Borrower, on a
consolidated basis determined in accordance with GAAP, plus Borrower’s Share of
accrued, paid or capitalized interest with respect to any Balance Sheet
Indebtedness of Investment Affiliates (in each case, including, without
limitation, the interest component of Capital Leases but excluding interest
expense covered by an interest reserve established under a loan facility such as
capitalized construction interest provided for in a construction loan).

          “Interest Period” means: (1) with respect to each Euro-Dollar
Borrowing, the period commencing on the date of such Borrowing specified in the
Notice of Borrowing or on the date specified in the applicable Notice of
Interest Rate Election and ending 30, 60, 90 days thereafter (or any other
period less than 30 days with the reasonable approval of the Administrative
Agent, unless any Bank has previously advised Administrative Agent and Borrower
that it is unable to enter into Euro-Dollar Rate contracts for an Interest
Period of the same duration), as the Borrower may elect in the applicable Notice
of Borrowing or Notice of Interest Rate Election; provided that:

    (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

    (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

    (c) no Interest Period may end later than the Maturity Date.

(2) Intentionally omitted.

(3) with respect to each Money Market IBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter as the Borrower may elect in accordance
with Section 2.4; provided that:

    (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

    (b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(c) below, end on the last Business Day of a calendar month; and

15



--------------------------------------------------------------------------------



 



    (c) no Interest Period may end later than the Maturity Date.

(4) with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than 14 days or more
than 90 days) as the Borrower may elect in accordance with Section 2.4; provided
that:

    (a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; and

    (b) no Interest Period may end later than the Maturity Date.

          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.

          “Investment Affiliate” means any Person in whom EOPT or Borrower holds
an equity interest, directly or indirectly, whose financial results are not
consolidated under GAAP with the financial results of EOPT or Borrower on the
consolidated financial statements of EOPT and Borrower.

          “Investment Affiliate EBITDA” means, for any period (i) the net
earnings (or loss) of an Investment Affiliate for such period calculated in
conformity with GAAP, plus (ii) depreciation and amortization expense and other
non-cash items of such Investment Affiliate deducted in the calculation of such
net earnings (or loss) for such period, plus (iii) total interest expense,
whether paid, accrued or capitalized, of such Investment Affiliate deducted in
the calculation of such net earnings (or loss) for such period, plus (iv) Taxes
of such Investment Affiliate deducted in the calculation of such net earnings
(or loss) for such period.

          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that Borrower receives Credit Ratings only
from S&P and Moody’s, and such Credit Ratings are not equivalent, the lower of
such two (2) Credit Ratings shall be used to determine whether an Investment
Grade Rating was achieved. In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not all equivalent, the higher
of the ratings from S&P and Moody’s shall be used to determine whether an
Investment Grade Rating was achieved, provided that the rating from one of the
other Rating Agencies shall be at least equivalent to such higher rating;
provided, further, that if the rating from one of the other Rating Agencies is
not at least equivalent to the higher of the ratings from S&P and Moody’s, then
the second (2nd) highest Credit Rating shall be used to determine whether an
Investment Grade Rating was achieved.

          “Investment Mortgages” means mortgages securing indebtedness with
respect to Office Properties and Parking Properties directly or indirectly owed
to Borrower or any of its

16



--------------------------------------------------------------------------------



 



Subsidiaries, including, without limitation, certificates of interest in real
estate mortgage investment conduits.

          “Invitation for Money Market Quotes” has the meaning set forth in
Section 2.4(c).

          “Joint Venture Interests” means partnership, joint venture interests,
membership or other equity issued by any Person which is an Investment Affiliate
that is not a Subsidiary.

          “Joint Venture Parent” means Borrower or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.

          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property.

          “Land under Development” means any Real Property Asset on which
Development Activity has begun (as evidenced by obtaining a permit to commence
construction of the applicable office, parking or industrial improvement by the
applicable Governmental Authority) but has not yet been substantially completed;
provided that any such Real Property Asset will no longer be considered Land
under Development upon the earlier of (A) one year after the date a certificate
of occupancy has been issued for such Real Property Asset or the primary
building or other structure located on such Real Property Asset may otherwise be
lawfully occupied for its intended use, or (B) the first date such Real Property
Asset is more than 85% leased and occupied (based on square footage).

          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

          “Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan
or a Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

17



--------------------------------------------------------------------------------



 



          “Loan Documents” means this Agreement, the Notes and the EOPT
Guaranty.

          “Loan Effective Date” has the meaning set forth in Section 8.3 hereof.

          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans, (provided, that in the case of Swingline Loans,
the amount of each Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).

          “Mandatory Borrowing” has the meaning set forth in
Section 2.3(b)(iii).

          “Mandatory Prepayment Notice” means a notice in the form attached
hereto as Exhibit H.

          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely (i) impair the ability of EOPT, the
Borrower and their Consolidated Subsidiaries, taken as a whole, to perform their
respective obligations under the Loan Documents, or (ii) the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

          “Material Plan” means at any time a Plan or Plans having aggregate
unfunded liabilities in excess of $5,000,000.

          “Materials of Environmental Concern” means all substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, toxic mold,
or defined as such by, or regulated as such under, any Environmental Law.

          “Maturity Date” shall mean the date that is three hundred sixty-four
(364) days following the Closing Date.

          “Money Market Absolute Rate” has the meaning set forth in
Section 2.4(d)(2).

          “Money Market Absolute Rate Loan” means a loan to be made by a Bank
pursuant to an Absolute Rate Auction.

          “Money Market Borrowing” has the meaning set forth in Section 1.3.

18



--------------------------------------------------------------------------------



 



          “Money Market Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Agent; provided that any Bank may from time to time by notice to the
Borrower and the Administrative Agent designate separate Money Market Lending
Offices for its Money Market IBOR Loans, on the one hand, and its Money Market
Absolute Rate Loans, on the other hand, in which case all references herein to
the Money Market Lending Office of such Bank shall be deemed to refer to either
or both of such offices, as the context may require.

          “Money Market IBOR Loan” means a loan to be made by a Bank pursuant to
a IBOR Auction (including, without limitation, such a loan bearing interest at
the Base Rate pursuant to Article VIII).

          “Money Market Loan” means a Money Market IBOR Loan or a Money Market
Absolute Rate Loan.

          “Money Market Margin” has the meaning set forth in Section 2.4(d)(2).

          “Money Market Quote” means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.4.

          “Money Market Quote Request” has the meaning set forth in
Section 2.4(b).

          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.

          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at any time after September 25, 1980 made contributions or has been
required to make contributions (for these purposes any Person which ceased to be
a member of the ERISA Group after September 25, 1980 will be treated as a member
of the ERISA Group).

          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
Governmental Authority, (b) any financial covenant (such as a limitation on
secured indebtedness) given for the benefit of any Person that may be violated
by the granting of any Lien on any Property to secure any or all of the
Obligations or (c) any covenant under the Existing Revolving Credit Agreement.

          “Net Income” means, for any period, the net earnings (or loss) after
Taxes of any Person, on a consolidated basis, before the deduction of minority
interests and before the

19



--------------------------------------------------------------------------------



 



deduction of payment of any preferred dividends, for such period calculated in
conformity with GAAP.

          “Net Offering Proceeds” means (1) all cash or other assets received by
EOPT or Borrower as a result of (i) the sale of common shares of beneficial
interest, preferred shares of beneficial interest, partnership interests,
limited liability company interests, Convertible Securities or other ownership
or equity interests in EOPT or Borrower or (ii) the issuance or offering of any
unsecured note, bond or debt instrument (other than drawings under this
Agreement or the Existing Revolving Credit Facility) and (2) all cash or other
assets received by EOPT or Borrower as a result of the issuance or offering of
any secured note, bond or debt instrument, in either case less customary costs
and discounts of issuance paid by, or reserves required in connection therewith
funded by, EOPT or Borrower, as the case may be, or, in the case of secured
notes, bonds or debt instruments, less any principal of other existing secured
debt refinanced with the proceeds thereof.

          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in EOPT and OP Units or Preferred OP Units (as defined in
Borrower’s partnership agreement)) and any amount properly capitalized under
GAAP, plus (ii) reasonable costs of sale and non-recurring taxes paid or payable
in connection with such purchase.

          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.

          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness
or (ii) any Subsidiary (provided that if a Subsidiary is a partnership, there is
no recourse to Borrower or EOPT as a general partner of such partnership);
provided, however, that personal recourse of Borrower or EOPT for any such
Indebtedness for fraud, misrepresentation, misapplication of cash, waste,
environmental claims and liabilities and other circumstances customarily
excluded by institutional lenders from exculpation provisions and/or included in
separate indemnification agreements in non-recourse financing of real estate
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Indebtedness.

          “Nonrenewal Notice Date” has the meaning set forth in Section 2.16(c).

20



--------------------------------------------------------------------------------



 



          “Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit A and Exhibit A-1 hereto, evidencing the obligation of the
Borrower to repay the Loans, and “Note” means any one of such promissory notes
issued hereunder.

          “Notice of Borrowing” means a notice from Borrower, signed by an
Authorized Officer in accordance with Section 2.2 or Section 2.3(b)(i).

          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.

          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.

          “Office Property” means any Property which constitutes primarily
commercial office space other than a Parking Property.

          “Parking Property” means any Property which is primarily used for
parking.

          “Parent” means, with respect to any Bank, any Person controlling such
Bank.

          “Participant” has the meaning set forth in Section 9.6(b).

          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

          “Permitted Holdings” means Unimproved Assets, Development Activity,
Joint Venture Interests, interests in Taxable REIT Subsidiaries, Investment
Mortgages, Securities and Properties which constitute primarily warehouse
distribution facilities, but only to the extent permitted in Section 5.8.

          “Permitted Liens” means:

    a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

    b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;

    c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

21



--------------------------------------------------------------------------------



 



    d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

    e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

    f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;

    g. Liens and judgments which have been or will be bonded (and the Lien on
any cash or securities serving as security for such bond) or released of record
within thirty (30) days after the date such Lien or judgment is entered or filed
against EOPT, Borrower, or any Subsidiary;

    h. Liens on Property of the Borrower or its Subsidiaries (other than
Qualifying Unencumbered Property) securing Indebtedness which may be incurred or
remain outstanding without resulting in an Event of Default hereunder; and

    i. Liens in favor of Borrower against any asset of any Financing Partnership
or Joint Venture Subsidiaries.

          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which

22



--------------------------------------------------------------------------------



 



was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

          “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).

          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments, as adjusted from time to time in accordance with
the provisions of this Agreement.

          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.

          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank or other financial institution which is a subsidiary, such bank’s
or financial institution’s parent has) a rating of its senior unsecured debt
obligations of not less than Baa-1 by Moody’s or a comparable rating by a rating
agency acceptable to Administrative Agent and (B) has total assets in excess of
Ten Billion Dollars ($10,000,000,000).

          “Qualifying Unencumbered Property” means any Property (excluding
Unimproved Assets) from time to time which (i) is an operating Office Property
or Parking Property or constitutes primarily a warehouse distribution facility
wholly-owned (directly or beneficially) by Borrower, a Financing Partnership or
a Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests in
such Property that are owned directly or indirectly by Borrower, EOPT or any
Joint Venture Parent subject) to a Lien which secures Indebtedness of any Person
other than Permitted Liens, and (iii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower,
EOPT or any Joint Venture Parent subject) to any Negative Pledge. In addition,
in the case of any Property that is owned by a Subsidiary of Borrower and/or
EOPT, no such Property shall constitute Qualifying Unencumbered Property during
any period of time that such Subsidiary is in default beyond the expiration of
any applicable grace or cure period in the payment of any Indebtedness of such
Subsidiary for borrowed money (other than Indebtedness with respect to which
recourse for payment is limited to (i) specific assets related to a particular
Property or group of Properties encumbered by a Lien securing such Indebtedness,
which Properties, in any event, do not constitute Qualifying Unencumbered
Properties, or (ii) any subsidiary of such Subsidiary (provided that if such
subsidiary of such Subsidiary is a partnership, there is no recourse to such
Subsidiary as a general partner of such partnership); provided, however, that
personal recourse of such Subsidiary for any such Indebtedness for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate (each, a “Recourse Carveout
Event”) shall not, by itself, cause such

23



--------------------------------------------------------------------------------



 



Indebtedness to be characterized as Indebtedness with respect to which recourse
for payment is not limited as described in clauses (i) or (ii) above; unless, as
a result of the occurrence of a Recourse Carveout Event, such Indebtedness
becomes a recourse obligation of such Subsidiary).

          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.

          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.

          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.

          “Required Banks” means at any time Banks having at least 66 2/3% of
the aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Notes evidencing at least 66 2/3% of the aggregate unpaid
principal amount of the Loans (provided, that in the case of Swingline Loans,
the amount of each Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct loan and not a
participation interest, and the aggregate amount of Swingline Loans owing to the
Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests).

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

          “Secured Debt” means Indebtedness, the payment of which is secured by
a Lien (other than a Permitted Lien, except for those Permitted Liens described
in clauses (d) and (g) of the definition thereof) on any Property owned or
leased by EOPT, Borrower, or any Consolidated Subsidiary plus Borrower’s Share
of Indebtedness, the payment of which is secured by a Lien (other than a
Permitted Lien, except for those Permitted Liens described in clauses (d) and
(g) of the definition thereof) on any Property owned or leased by any Investment
Affiliate.

          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, Investment

24



--------------------------------------------------------------------------------



 



Mortgages, any interest in any Subsidiary of EOPT or Borrower, any interest in a
Taxable REIT Subsidiary, any Indebtedness which would not be required to be
included on the liabilities side of the balance sheet of EOPT or Borrower in
accordance with GAAP, any Cash or Cash Equivalents or any evidence of the
Obligations.

          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.

          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or EOPT.

          “Syndication Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as syndication agent hereunder and its permitted successors in such
capacity in accordance with the terms of this Agreement.

          “Swingline Borrowing” has the meaning set forth in Section 1.3.

          “Swingline Commitment” has the meaning set forth in Section 2.3(a).

          “Swingline Lender” means Citicorp North America, Inc., in its capacity
as Swingline Lender hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

          “Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.3.

          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which EOPT directly or indirectly owns stock and EOPT and such corporation
jointly elect that such corporation shall be treated as a taxable REIT
subsidiary of EOPT under and pursuant to Section 856 of the Code.

          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.

          “Term” has the meaning set forth in Section 2.10(a).

          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041

25



--------------------------------------------------------------------------------



 



of ERISA, other than in a standard termination within the meaning of Section
4041 of ERISA, or the treatment of a Plan amendment as a distress termination
under Section 4041 of ERISA, (iv) the institution by the PBGC of proceedings to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or cause a trustee to be appointed to administer, any Plan
or (v) any other event or condition that might reasonably constitute grounds for
the termination of, or the appointment of a trustee to administer, any Plan or
the imposition of any liability or encumbrance or Lien on the Real Property
Assets or any member of the ERISA Group under ERISA or the Code.

          “Total Asset Value” means, with respect to Borrower and without
duplication, (i) for any Properties (other than Unimproved Assets and Land under
Development) owned by Borrower, any Consolidated Subsidiary or Investment
Affiliate which was neither acquired nor disposed of by Borrower, a Consolidated
Subsidiary or an Investment Affiliate in the Fiscal Quarter most recently ended,
the quotient obtained by dividing (a) (x) EBITDA attributable to such Properties
for the Fiscal Quarter most recently ended multiplied by four (4) less (y) $0.20
(or, in the case of Office Properties owned by an Investment Affiliate,
Borrower’s Share of $0.20) per square foot of leased office space within such
Properties which are Office Properties, by (b) 0.0875, plus (ii) for any
Property which was acquired by Borrower or a Consolidated Subsidiary in the
Fiscal Quarter most recently ended, the Net Price of the Property paid by
Borrower or the Consolidated Subsidiary for such Property, plus (iii) for any
Property which was acquired by an Investment Affiliate in the Fiscal Quarter
most recently ended, Borrower’s Share of the Net Price of the Property paid by
such Investment Affiliate for such Property, plus (iv) the value of any Cash or
Cash Equivalent owned by Borrower, plus (v) the value of any Unimproved Assets,
Land under Development and any other tangible assets of Borrower or its
Consolidated Subsidiaries (including foreign currency exchange agreements, to
the extent such agreements are material and are reported or are required under
GAAP to be reported by the Borrower or its Consolidated Subsidiaries in their
financial statements), as measured on a GAAP basis, plus (vi) Borrower’s Share
of the value of any Unimproved Assets, Land under Development and any other
tangible assets of any Investment Affiliate as measured on a GAAP basis.
Anything in the foregoing to the contrary notwithstanding, in the event that
Borrower, a Consolidated Subsidiary or an Investment Affiliate disposes (for
purposes of this definition of “Total Asset Value”, each, a “Disposition”) of
(x) an interest in any Property (which was not acquired during the Fiscal
Quarter most recently ended), (y) a direct or indirect interest in the owner of
any such Property or (z) any such Property in such a manner that results in
Borrower, a Consolidated Subsidiary or an Investment Affiliate holding an
interest in such Property or the owner of such Property, then, for purposes of
the foregoing calculation of Total Asset Value, such Property shall be treated
as follows:

          (A) if, following a Disposition, the Property or an undivided interest
in the Property is owned by Borrower or a Consolidated Subsidiary, then such
Property or undivided interest shall be treated as if Borrower or such
Consolidated Subsidiary had owned such Property or such undivided interest in
the Property for the entire Fiscal Quarter most recently ended;

26



--------------------------------------------------------------------------------



 



          (B) if, following a Disposition, the Property or an undivided interest
in the Property is owned by an Investment Affiliate, then such Property or
undivided interest shall be treated as if such Investment Affiliate had owned
such Property or undivided interest for the entire Fiscal Quarter most recently
ended; and

          (C) and no such Property or undivided interest therein will be treated
as having been disposed of or acquired in such Fiscal Quarter.

          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower, on a consolidated
basis, plus Borrower’s Share of all Balance Sheet Indebtedness of Investment
Affiliates.

          “Treasury Rate” means, as of any date, a rate equal to the annual
yield to maturity on the U.S. Treasury Constant Maturity Series with a ten year
maturity, as such yield is reported in Federal Reserve Statistical Release H.15
— Selected Interest Rates, published most recently prior to the date the
applicable Treasury Rate is being determined. Such yield shall be determined by
straight line linear interpolation between the yields reported in Release H.15,
if necessary. In the event Release H.15 is no longer published, the
Administrative Agent shall select, in its reasonable discretion, an alternate
basis for the determination of Treasury yield for U.S. Treasury Constant
Maturity Series with ten year maturities.

          “Unencumbered Asset Value” means the sum of (i) all Cash and Cash
Equivalents of the Borrower, all Financing Partnerships and Joint Venture
Subsidiaries which are not subject to any pledge, negative pledge, encumbrance,
hypothecation or other restriction (provided that in the case of Cash and Cash
Equivalents of any Joint Venture Subsidiary which is not a Consolidated
Subsidiary, the amount of Cash and Cash Equivalents attributable to such Joint
Venture Subsidiary shall be reduced to a percentage equal to the Borrower’s
percentage ownership interest (whether direct or indirect) in such Joint Venture
Subsidiary), plus (ii) for any Qualifying Unencumbered Properties which were
neither acquired or disposed of by Borrower, a Financing Partnership or a Joint
Venture Subsidiary in the Fiscal Quarter most recently ended, the quotient of
(a) (x) the aggregate EBITDA for such Fiscal Quarter attributable to such
Qualifying Unencumbered Properties for the Fiscal Quarter most recently ended
multiplied by four (4) less (y) $0.50 (or, in the case of Qualifying
Unencumbered Properties owned by an Investment Affiliate, Borrower’s Share of
$0.50) per square foot of leased office space within such Qualifying
Unencumbered Properties which are Office Properties, and less (z) in the case of
any Qualifying Unencumbered Property located outside of the United States, an
amount equal to the applicable withholding taxes imposed by any foreign
jurisdiction applicable to the EBITDA attributable to any such Qualifying
Unencumbered Property for the applicable period, divided by (b) 0.0875, plus
(iii) for all Qualifying Unencumbered Properties owned (directly or
beneficially) by Borrower, any Financing Partnership or any Joint Venture
Subsidiary which were acquired (directly or indirectly) by the Borrower, any
Financing Partnership or any Joint Venture Subsidiary during the Fiscal Quarter
most recently ended, the aggregate Net Price of such Qualifying Unencumbered
Properties paid by Borrower or its Affiliates for such Qualifying Unencumbered
Properties; provided, however, that, unless otherwise approved by the Majority
Banks, (aa) in the

27



--------------------------------------------------------------------------------



 



event any such Qualifying Unencumbered Property is owned by a Joint Venture
Subsidiary which is not a Consolidated Subsidiary, the amount of the EBITDA
attributable to such Qualifying Unencumbered Property for purposes of clause
(i) above and the Net Price of such Qualifying Unencumbered Property for the
purposes of clause (iii) above shall be reduced to a percentage equal to the
Borrower’s percentage ownership interest (whether direct or indirect) in such
Joint Venture Subsidiary, (bb) the portion of the amount of the Unencumbered
Asset Value attributable to any single Qualifying Unencumbered Property which
would cause such amount to exceed fifteen percent (15%) of the total
Unencumbered Asset Value at such time (after making all adjustments required by
this proviso) will be disregarded in determining Unencumbered Asset Value,
(cc) the portion of the aggregate amount of the Unencumbered Asset Value
attributable to Qualifying Unencumbered Properties that are Parking Properties
which would cause such aggregate amount to exceed fifteen percent (15%) of the
total Unencumbered Asset Value at such time (after making all adjustments
required by this proviso) will be disregarded in determining Unencumbered Asset
Value, (dd) the portion of the aggregate amount of the Unencumbered Asset Value
attributable to Qualifying Unencumbered Properties that are Qualifying
Unencumbered Properties owned by Joint Venture Subsidiaries (after first taking
into account the adjustment provided in clause (aa) of this proviso) which would
cause such aggregate amount to exceed thirty-five percent (35%) of the total
Unencumbered Asset Value at such time (after making all adjustments required by
this proviso) will be disregarded in determining Unencumbered Asset Value, and
(ee) the portion of the amount of the Unencumbered Asset Value attributable to
all Qualifying Unencumbered Property located outside of the United States (after
first taking into account the adjustment provided in clause (aa) of this
proviso) which would cause such amount to exceed ten percent (10%) of the total
Unencumbered Asset Value at such time (after making all adjustments required by
this proviso) will be disregarded in determining Unencumbered Asset Value.
Anything in the foregoing to the contrary notwithstanding, in the event that
Borrower, a Financing Partnership or a Joint Venture Subsidiary disposes (for
purposes of this definition of “Unencumbered Asset Value”, each, a
“Disposition”) of (x) an interest in any Qualified Unencumbered Property (which
was not acquired during the Fiscal Quarter most recently ended), (y) a direct or
indirect interest in the owner of any such Property or (z) any such Property in
such a manner that results in Borrower holding a direct or indirect interest in
such Property or the owner of such Property, then, for purposes of the foregoing
calculation of Unencumbered Asset Value, such Property shall be treated as
follows:

          (A) if, following a Disposition, an undivided interest in the Property
is owned by Borrower or a Financing Partnership, then such undivided interest
shall be treated as if Borrower or such Financing Partnership had owned such
undivided interest in the Property for the entire Fiscal Quarter most recently
ended;

          (B) if, following a Disposition, the Property or an undivided interest
in the Property is owned by a Joint Venture Subsidiary, then such Property or
undivided interest shall be treated as if such Joint Venture Subsidiary had
owned such Property for the entire Fiscal Quarter most recently ended; and

28



--------------------------------------------------------------------------------



 



          (C) and no such Property or undivided interest therein will be treated
as having been disposed of or acquired in such Fiscal Quarter.

          “Unencumbered Net Operating Income” means, for any period, for all
Qualifying Unencumbered Properties, the aggregate EBITDA attributable to each
such Qualifying Unencumbered Property for such period (provided that as to any
Qualifying Unencumbered Property acquired during such period, only EBITDA
attributable to such period occurring after such acquisition shall be included),
as adjusted for a normalized recurring level of capital expenditures by Borrower
for such period, which adjustment shall be at the rate of One Dollar and Fifty
Cents ($1.50) per square foot per annum of office space leased as of the
applicable date of determination for all Qualifying Unencumbered Properties that
are Office Properties (provided that, as to any Office Property acquired during
such period, such amount per square foot shall be pro-rated for the period of
ownership).

          “Unimproved Assets” means Real Property Assets containing no material
improvements.

          “United States” means the United States of America, including the
fifty states and the District of Columbia.

          “Unsecured Debt” means the amount of Indebtedness for borrowed money
of EOPT Borrower and any Financing Partnership which is not Secured Debt,
including, without limitation, the amount of all then outstanding Loans, plus,
for the purpose of calculating the ratio of outstanding Unsecured Debt to
Unencumbered Asset Value, an amount equal to the Borrower’s percentage ownership
interest (whether direct or indirect) in each Joint Venture Subsidiary which is
not a Consolidated Subsidiary times any Indebtedness for borrowed money of such
Joint Venture Subsidiary which is not Secured Debt.

          “Unsecured Debt Service” means Debt Service payable in respect of
Unsecured Debt.

          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.

          SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that for purposes of references to the
financial results and information of “EOPT, on a consolidated basis,” EOPT shall
be deemed to own one hundred

29



--------------------------------------------------------------------------------



 



percent (100%) of the partnership interests in Borrower; and provided further
that, if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article V to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Banks wish to amend Article V for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
reasonably satisfactory to the Borrower and the Required Banks.

          SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans and Swingline Loans, have
the same initial Interest Period. Borrowings are classified for purposes of this
Agreement either by reference to the pricing of Loans comprising such Borrowing
(e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money Market
Borrowing (excluding any such Borrowing consisting of Money Market IBOR Loans
bearing interest at the Base Rate pursuant to Article VIII), and a “Euro-Dollar
Borrowing” is a Borrowing comprised of Euro-Dollar Loans) or by reference to the
provisions of Article 2 under which participation therein is determined (i.e., a
“Committed Borrowing” is a Borrowing under Section 2.1 in which all Banks
participate in proportion to their Commitments, while a “Money Market Borrowing”
is a Borrowing under Section 2.4 in which a Bank’s share is determined on the
basis of its bid in accordance therewith, and a “Swingline Borrowing” is a
Borrowing under Section 2.3 in which only the Swingline Lender participates
(subject to the provisions of said Section 2.3)).

ARTICLE II

THE CREDITS

          SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrower
pursuant to this Article from time to time during the term hereof in amounts
such that the aggregate principal amount of Committed Loans by such Bank at any
one time outstanding plus such Bank’s Pro Rata Share of Swingline Loans
outstanding at such time shall not exceed the amount of its Commitment. Each
Borrowing outstanding under this Section 2.1 shall be in an aggregate principal
amount of $5,000,000, or an integral multiple of $100,000 in excess thereof
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.2(b), or in any amount required to repay the Swingline
Lender the amount of any Swingline Loan) and, other than with respect to Money
Market Loans and Swingline Loans, shall be made from the several Banks ratably
in proportion to their respective Commitments. Subject to the limitations set
forth herein, up to $125,000,000 of amounts repaid pursuant to Section 2.11
(a) and (b) may be reborrowed one or more times , provided that (i) no amounts
in excess of such

30



--------------------------------------------------------------------------------



 



$125,000,000 may be reborrowed and (ii) no amounts required to be repaid
pursuant to Section 2.11(c), (d) or (e) may be reborrowed.

          SECTION 2.2. Notice of Borrowing. (a) With respect to any Committed
Borrowing, the Borrower shall give Administrative Agent notice not later than
12:00 p.m. (New York, New York time) (x) one Business Day before each Base Rate
Borrowing, or (y) three Business Days before each Euro-Dollar Borrowing,
specifying:

    (i) the date of such Borrowing, which shall be a Business Day in the case of
a Base Rate Borrowing or a Business Day in the case of a Euro-Dollar Borrowing,

    (ii) the aggregate amount of such Borrowing,

    (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and

    (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

          SECTION 2.3. Swingline Loan Subfacility.

          (a) Swingline Commitment. Subject to the terms and conditions of this
Section 2.3, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time during the term hereof;
provided, however, that the aggregate amount of Swingline Loans outstanding at
any time shall not exceed the lesser of (i) SEVENTY-FIVE MILLION DOLLARS
($75,000,000), and (ii) the aggregate Commitments less all Loans then
outstanding (the “Swingline Commitment”). Subject to the limitations set forth
herein, any amounts repaid in respect of Swingline Loans may be reborrowed.

          (b) Swingline Borrowings .

               (i) Notice of Borrowing. With respect to any Swingline Borrowing,
the Borrower shall give the Swingline Lender and the Administrative Agent notice
in writing which is received by the Swingline Lender and Administrative Agent
not later than 2:00 p.m. (New York, New York time) on the proposed date of such
Swingline Borrowing (and confirmed by telephone by such time), specifying
(A) that a Swingline Borrowing is being requested, (B) the amount of such
Swingline Borrowing, (C) the proposed date of such Swingline Borrowing, which
shall be a Business Day and (D) stating that no Default or Event of Default has
occurred and is continuing both before and after giving effect to such Swingline
Borrowing. Such notice shall be irrevocable.

31



--------------------------------------------------------------------------------



 



               (ii) Minimum Amounts. Each Swingline Borrowing shall be in a
minimum principal amount of $1,000,000, or an integral multiple of $100,000 in
excess thereof.

               (iii) Repayment of Swingline Loans. Each Swingline Loan shall be
due and payable on the earliest of (A) 5-Business Days from the date of the
applicable Swingline Borrowing, (B) the date of the next Committed Borrowing or
(C) the Maturity Date. If, and to the extent, any Swingline Loans shall be
outstanding on the date of any Committed Borrowing, such Swingline Loans shall
first be repaid from the proceeds of such Committed Borrowing prior to the
disbursement of the same to the Borrower. If, and to the extent, a Committed
Borrowing is not requested prior to the Maturity Date or the end of the
5-Business Day period after a Swingline Borrowing, the Borrower shall be deemed
to have requested a Committed Borrowing comprised entirely of Base Rate Loans in
the amount of the applicable Swingline Loan then outstanding, the proceeds of
which shall be used to repay such Swingline Loan to the Swingline Lender. In
addition, the Swingline Lender may, at any time, in its sole discretion, by
written notice to the Borrower and the Administrative Agent, demand repayment of
its Swingline Loans by way of a Committed Borrowing, in which case the Borrower
shall be deemed to have requested a Committed Borrowing comprised entirely of
Base Rate Loans in the amount of such Swingline Loans then outstanding, the
proceeds of which shall be used to repay such Swingline Loans to the Swingline
Lender. Any Committed Borrowing which is deemed requested by the Borrower in
accordance with this Section 2.3(b)(iii) is hereinafter referred to as a
“Mandatory Borrowing”. Each Bank hereby irrevocably agrees to make Committed
Loans promptly upon receipt of notice from the Swingline Lender of any such
deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Bank (or the next Business Day if such notice is received after 1:00 P.M.
(New York, New York time)) notwithstanding (I) the amount of the Mandatory
Borrowing may not comply with the minimum amount of Committed Borrowings
otherwise required hereunder, (II) whether any conditions specified in
Section 3.2 are then satisfied, (III) whether a Default or an Event of Default
then exists, (IV) failure of any such deemed request for a Committed Borrowing
to be made by the time otherwise required in Section 2.1, (V) the date of such
Mandatory Borrowing (provided that such date must be a Business Day), or
(VI) any termination of the Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Committed Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by the Swingline Lender without receipt of a written Notice of Borrowing in
the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

               (iv) Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payment received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to

32



--------------------------------------------------------------------------------



 



cause each such Bank to share in such Swingline Loans ratably based upon its Pro
Rata Share (determined before giving effect to any termination of the
Commitments pursuant to Section 6.2), provided that (A) all interest payable on
the Swingline Loans with respect to any participation shall be for the account
of the Swingline Lender until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Bank shall be required to pay to the Swingline Lender interest on
the principal amount of such participation for each day from and including the
day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the rate equal to the
Federal Funds Rate, for the two (2) Business Days after the date the Mandatory
Borrowing would otherwise have occurred, and thereafter at a rate equal to the
Base Rate. Notwithstanding the foregoing, no Bank shall be obligated to purchase
a participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

          (c) Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate plus the Applicable Margin for Euro-Dollar Loans for such
day.

          SECTION 2.4. Money Market Borrowings.

          (a) The Money Market Option. From time to time during the Term, and
provided that at such time the Borrower maintains a Credit Rating of at least
BBB- or Baa3 (or their equivalent) from two (2) Rating Agencies at least one
(1) of which shall be S&P or Moody’s, the Borrower may, as set forth in this
Section 2.4, request the Banks during the Term to make offers to make Money
Market Loans to the Borrower, not to exceed, at such time, the lesser of (i)
$350,000,000 (adjusted pro rata for changes in the aggregate Commitments), and
(ii) the aggregate Commitments less all Loans (excluding any Loans or any
portion thereof to be repaid from the proceeds of such Money Market Loans).
Subject to the provisions of this Agreement, the Borrower may repay any
outstanding Money Market Loan on any day which is a Business Day and any amounts
so repaid may be reborrowed, up to the amount available under this Section 2.4
at the time of such Borrowing, until the Business Day next preceding the
Maturity Date. The Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section 2.4.

          (b) Money Market Quote Request. When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by telex or facsimile transmission a Money Market Quote
Request substantially in the form of Exhibit B hereto (a “Money Market Quote
Request”) so as to be received not later than 12:00 P.M. (New York, New York
time) on (x) the fifth Business Day prior to the date of

33



--------------------------------------------------------------------------------



 



Borrowing proposed therein, in the case of a IBOR Auction or (y) the Business
Day immediately preceding the date of Borrowing proposed therein, in the case of
an Absolute Rate Auction (or, in either case, such other time or date as the
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified the Banks not later than the date of the Money Market Quote Request for
the first IBOR Auction or Absolute Rate Auction for which such change is to be
effective) specifying:

    (i) the proposed date of Borrowing, which shall be a Business Day in the
case of a IBOR Auction or a Business Day in the case of an Absolute Rate
Auction,

    (ii) the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $100,000,

    (iii) the duration of the Interest Period applicable thereto (which shall
not be less than 14 days or more than 90 days), subject to the provisions of the
definition of Interest Period,

    (iv) whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate, and

    (v) the aggregate amount of all Money Market Loans then outstanding.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. In no event may Borrower
give a Money Market Quote Request within ten (10) days of the giving of any
other Money Market Quote Request.

          (c) Invitation for Money Market Quotes. Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by
telex or facsimile transmission an “Invitation for Money Market Quotes”
substantially in the form of Exhibit C hereto, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section.

          (d) Submission and Contents of Money Market Quotes.

          1. Each Bank may submit a Money Market Quote containing an offer or
offers to make Money Market Loans in response to any Invitation for Money Market
Quotes. Each Money Market Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by telex or
facsimile transmission at its offices specified in or pursuant to Section 9.1
not later than (x) 3:00 P.M. (New York, New York time) on the fourth Business
Day prior to the proposed date of Borrowing, in the case of a IBOR Auction or
(y) 10:30 A.M. (New York, New York time) on the proposed date of Borrowing, in
the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later

34



--------------------------------------------------------------------------------



 



than the date of the Money Market Quote Request for the first IBOR Auction or
Absolute Rate Auction for which such change is to be effective); provided that
Money Market Quotes submitted by the Administrative Agent (or any affiliate of
the Administrative Agent) in the capacity of a Bank may be submitted, and may
only be submitted, if the Administrative Agent or such affiliate notifies the
Borrower of the terms of the offer or offers contained therein not later than
(x) one hour prior to the deadline for the other Banks, in the case of an IBOR
Auction or (y) one hour prior to the deadline for the other Banks, in the case
of an Absolute Rate Auction. Subject to Articles 3 and 6, any Money Market Quote
so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of the Borrower.

          2. Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

    (i) the proposed date of Borrowing,

    (ii) the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $5,000,000 or a larger multiple of
$100,000, (y) may not exceed the principal amount of Money Market Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Money Market Loans for which offers being made by
such quoting Bank may be accepted,

    (iii) the Interest Period(s) with respect to which each such offer is being
made,

    (iv) in the case of an IBOR Auction, the margin above or below the
applicable Euro-Dollar Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

    (v) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute Rate”)
offered for each such Money Market Loan, and

    (vi) the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

          3. Any Money Market Quote shall be disregarded if it:

    (i) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(2) above;

35



--------------------------------------------------------------------------------



 



    (ii) contains qualifying, conditional or similar language (except for an
aggregate limitation as provided in subsection (d)(2)(ii) above);

    (iii) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

    (iv) arrives after the time set forth in subsection (d)(1).

          (e) Notice to Borrower. The Administrative Agent shall promptly (and
in any event within one (1) Business Day after receipt thereof) notify the
Borrower in writing of the terms (x) of any Money Market Quote submitted by a
Bank that is in accordance with subsection (d) and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote or modifies
the terms of such previous Money Market Quote to provide terms more favorable to
Borrower. The Administrative Agent’s notice to the Borrower shall specify
(A) the aggregate principal amount of Money Market Loans for which offers have
been received for each Interest Period specified in the related Money Market
Quote Request, (B) the respective principal amounts and Money Market Margins or
Money Market Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Money Market Loans
for which offers in any single Money Market Quote may be accepted.

          (f) Acceptance and Notice by Borrower. Not later than 11:00 A.M. (New
York, New York time) on (x) the third Business Day prior to the proposed date of
Borrowing, in the case of an IBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified to the Banks not later than the date of the Money Market
Quote Request for the first IBOR Auction or Absolute Rate Auction for which such
change is to be effective), the Borrower shall notify the Administrative Agent
of its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The Borrower may accept any Money Market
Quote in whole or in part; provided that:

    1. the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;

    2. the principal amount of each Money Market Borrowing must be $5,000,000 or
a larger multiple of $100,000;

    3. acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be; and

36



--------------------------------------------------------------------------------



 



    4. the Borrower may not accept any offer that is described in subsection
(d)(3) or that otherwise fails to comply with the requirements of this
Agreement.

          (g) Allocation by Agent. If offers are made by two or more Banks with
the same Money Market Margins or Money Market Absolute Rates, as the case may
be, for a greater aggregate principal amount than the amount in respect of which
such offers are accepted for the related Interest Period, the principal amount
of Money Market Loans in respect of which such offers are accepted shall be
allocated by the Administrative Agent among such Banks as nearly as possible (in
multiples of $100,000, as the Administrative Agent may deem appropriate) in
proportion to the aggregate principal amounts of such offers. The Administrative
Agent shall promptly (and in any event within one (1) Business Day after such
offers are accepted) notify the Borrower and each such Bank in writing of any
such allocation of Money Market Loans.

          Determinations by the Administrative Agent of the allocation of Money
Market Loans shall be conclusive in the absence of manifest error.

          (h) Notwithstanding anything to the contrary contained herein, each
Bank shall be required to fund its Pro Rata Share of Committed Loans in
accordance with Section 2.1 hereof despite the fact that any Bank’s Commitment
may have been or may be exceeded as a result of such Bank’s making of Money
Market Loans.

          SECTION 2.5. Notice to Banks; Funding of Loans.

          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each Bank of the
contents thereof and of such Bank’s share of such Borrowing, of the interest
rate determined pursuant thereto and the Interest Period(s) (if different from
those requested by the Borrower) and such Notice of Borrowing shall not
thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.13.

          (b) Not later than 2:00 p.m. (New York, New York time) on the date of
each Committed Borrowing (including without limitation each Mandatory Borrowing)
as indicated in the applicable Notice of Borrowing, each Bank shall (except as
provided in subsection (d) of this Section) make available its share of such
Committed Borrowing in Federal funds immediately available in New York, New
York, to the Administrative Agent at its address referred to in Section 9.1.

          (c) Not later than 3:00 p.m. (New York, New York time) on the date of
each Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in New York, New York, to the Administrative Agent at its
address referred to in Section 9.1.

          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the time of any Borrowing that such Bank will not make available
to the Administrative

37



--------------------------------------------------------------------------------



 



Agent such Bank’s share of such Borrowing, the Administrative Agent may assume
that such Bank has made such share available to the Administrative Agent on the
date of such Borrowing in accordance with of this Section 2.5 and the
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make available to the Borrower on such date a corresponding amount
on behalf of such Bank. If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, at the rate of interest applicable to such Borrowing
hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to Administrative Agent such corresponding amount after reasonable
attempts are made by Administrative Agent to collect such amounts from such
Bank, Borrower agrees to repay to Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to Administrative Agent, at the interest rate applicable thereto one (1)
Business Day after demand. Nothing contained in this Section 2.5(d) shall be
deemed to reduce the Commitment of any Bank or in any way affect the rights of
Borrower with respect to any defaulting Bank or Administrative Agent. The
failure of any Bank to make available to the Administrative Agent such Bank’s
share of any Borrowing in accordance with Section 2.5(b) hereof shall not
relieve any other Bank of its obligations to fund its Commitment, in accordance
with the provisions hereof.

          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.

          SECTION 2.6. Notes.

          (a) The Loans of each Bank shall be evidenced by a single Note payable
to the order of such Bank for the account of its Applicable Lending Office.

          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including, without
limitation, Swingline Loans and Money Market Loans) be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower. Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type. Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.

38



--------------------------------------------------------------------------------



 



          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by the
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.

          (d) The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.3(b)(iii).

          (e) Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.

          (f) There shall be no more than ten (10) Euro-Dollar Groups of Loans
and no more than ten (10) Money Market Loans outstanding at any one time.

          SECTION 2.7. Method of Electing Interest Rates.

          (a) The Loans included in each Committed Borrowing shall bear interest
initially at the type of rate specified by the Borrower in the applicable Notice
of Borrowing or as otherwise provided in Section 2.3 with respect to Mandatory
Borrowings. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:

               (i) if such Loans are Base Rate Loans, the Borrower may elect to
convert all or any portion of such Loans to Euro-Dollar Loans as of any Business
Day;

               (ii) if such Loans are Euro-Dollar Loans, the Borrower may elect
to convert all or any portion of such Loans to Base Rate Loans and/or elect to
continue all or any portion of such Loans as Euro-Dollar Loans for an additional
Interest Period or additional Interest Periods, in each case effective on the
last day of the then current Interest Period applicable to such Loans, or on
such other date designated by Borrower in the Notice of Interest Rate Election
provided Borrower shall pay any losses pursuant to Section 2.13.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”), signed by an Authorized Officer, to the Administrative Agent at
least three (3) Business Days before the conversion or continuation selected in
such notice is to be effective. A Notice of

39



--------------------------------------------------------------------------------



 



Interest Rate Election may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that (i)
such portion is allocated ratably among the Loans comprising such Group, (ii)
the portion to which such Notice applies, and the remaining portion to which it
does not apply, are each $500,000 or any larger multiple of $100,000, (iii)
there shall be no more than ten (10) Euro-Dollar Groups of Loans outstanding at
any time, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.

          (b) Each Notice of Interest Rate Election shall specify:

               (i) the Group of Loans (or portion thereof) to which such notice
applies;

               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

               (iii) if the Loans comprising such Group are to be converted, the
new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of
the initial Interest Period applicable thereto; and

               (iv) if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Euro-Dollar Loans, such Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto.

          SECTION 2.8. Interest Rates.

          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7,
at a rate per annum equal to the Base Rate plus the Applicable Margin for Base
Rate Loans for such day.

40



--------------------------------------------------------------------------------



 



          (b) Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euro-Dollar Loans for such day plus the Euro-Dollar Rate applicable to such
Interest Period.

          (c) Subject to Section 8.1, each Money Market IBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate
for such Interest Period (determined in accordance with Section 2.8(b) as if the
related Money Market IBOR Borrowing were a Euro-Dollar Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.4. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.4. Any overdue principal
of or interest on any Money Market Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the Base Rate until such
failure shall become an Event of Default and thereafter at a rate per annum
equal to the sum of 4% plus the Base Rate for such day.

          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and four percent (4%) (the “Default Rate”).

          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

          (f) Intentionally Omitted.

          (g) Interest on all Loans (other than Base Rate Loans) shall be
payable on the last Business Day of each applicable Interest Period (provided
that in the event any Interest Period ends on the date which is 60 or 90 days
after the date on which any Interest Period commences, interest on all Loans
(other than Base Rate Loans) shall be payable on the first Business Day of each
calendar month during such Interest Period and on the last day of such Interest
Period) and interest on Base Rate Loans shall be payable on the first Business
Day of each calendar month.

          SECTION 2.9. Fees.

          (a) Facility Fee. For the period beginning on the Closing Date and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Borrower shall pay to the
Administrative Agent for the account of the Banks ratably in proportion to their
respective Commitments (1) for so long as the Borrower has an Investment

41



--------------------------------------------------------------------------------



 



Grade Rating, a facility fee on the aggregate Commitments less all amounts
repaid pursuant to Section 2.11(c) or (d) or pursuant to Section 2.11 (a) or
(b) if such amount may not be reborrowed and at the Applicable Fee Percentage or
(2) in the event that the Borrower does not have an Investment Grade Rating, an
unused fee at an annual rate equal to the product of (i) the daily average
aggregate Commitments less the aggregate amount of all Loans then outstanding
and less all amounts repaid pursuant to Section 2.11(c) or (d) or pursuant to
Section 2.11 (a) or (b) if such amount may not be reborrowed and (ii) the
Applicable Fee Percentage. The facility fee or, if applicable, the unused fee,
shall be payable in arrears on each January 1, April 1, July 1 and October 1
during the Facility Fee Period.

          (b) Fees Non-Refundable. All fees set forth in this Section 2.9 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent, the
Syndication Agent and the Banks regardless of whether any Loans are actually
made.

          SECTION 2.10. Maturity Date.

          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans hereunder) shall terminate and expire on the Maturity
Date.

          (b) Upon the date of the termination of the Term, any Loans then
outstanding (together with accrued interest thereon and all other Obligations)
shall be due and payable on such date.

          SECTION 2.11. Prepayments.

          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans or any Money
Market Borrowing bearing interest at the Base Rate pursuant to Section 8.1, in
whole at any time, or from time to time in part in amounts aggregating One
Million Dollars ($1,000,000) or any larger multiple of One Hundred Thousand
Dollars ($100,000), by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment. The Borrower may, from time
to time on any Business Day so long as prior notice is given to the
Administrative Agent and Swingline Lender no later than 2:00 p.m. (New York, New
York time) on the day on which Borrower intends to make such prepayment, prepay
any Swingline Loans in whole or in part in amounts aggregating $100,000 or a
higher integral multiple of $100,000 (or, if less, the aggregate outstanding
principal amount of all Swingline Loans then outstanding) by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment no later than 3:00 p.m. (New York, New York time) on such
day. Each such optional prepayment shall be applied to prepay ratably the Loans
of the several Banks (or the Swingline Lender in the case of Swingline Loans)
included in such Group or Borrowing.

42



--------------------------------------------------------------------------------



 



          (b) The Borrower may, upon at least one (1) Business Days’ notice to
the Administrative Agent, prepay any Euro-Dollar Loan as of the last day of the
Interest Period applicable thereto. Except as provided in Article 8 and except
with respect to any Euro-Dollar Loan which has been converted to a Base Rate
Loan pursuant to Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all
or any portion of the principal amount of any Euro-Dollar Loan prior to the end
of the Interest Period applicable thereto unless the Borrower shall also pay any
applicable expenses pursuant to Section 2.13. In addition, the Borrower may not
prepay all or any portion of the principal amount of any Money Market Loan prior
to the end of the Interest Period applicable thereto without the consent of all
applicable Designated Lenders and Banks. Any such prepayment shall be upon at
least three (3) Business Days notice to the Administrative Agent. Each such
optional prepayment shall be in the amounts set forth in Section 2.11(a) above
and shall be applied to prepay ratably the Loans of the Banks included in any
Group of Euro-Dollar Loans, except that any Euro-Dollar Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof may be
prepaid without ratable payment of the other Loans in such Group of Loans which
have not been so converted.

          (c) If, at any time, Borrower or EOPT receives Net Offering Proceeds
in the form of cash (other than drawings under this Agreement or the Existing
Facility or proceeds received within ninety (90) days after the redemption,
retirement or repurchase of ownership or equity interests in Borrower or
Guarantor, up to the amount paid by Borrower or Guarantor in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that neither Borrower nor Guarantor shall have increased its
Net Worth as a result of any such proceeds), then, the Borrower shall repay the
Loans as LIBOR tranches expire in an amount equal to the lesser of (x) the
aggregate Net Offering Proceeds in the form of cash then received by Borrower
and (y) the outstanding Obligations, and, if and to the extent that the
outstanding Obligations shall be less than the amount of such Net Offering
Proceeds, the Commitments shall be reduced on a pro rata basis by an amount
equal to the difference between such Net Offering Proceeds and the outstanding
Obligations. Borrower shall deliver a Mandatory Prepayment Notice to the
Administrative Agent within one (1) Business Day after Borrower or EOPT receives
any such Net Offering Proceeds.

          (d) If at any time Borrower or EOPT receives proceeds, dividends or
distributions relating to the sale or disposition of the Borrower’s interests in
material Property or other assets (including, but not limited to, Joint Venture
Interests and equity interests in Subsidiaries), then, the Borrower shall repay
the Loans as LIBOR tranches expire in an amount equal to the lesser of (x) the
aggregate Net Price in the form of cash relating to such sale or disposition
received by the Borrower, and (y) the outstanding Obligations, and, if and to
the extent that the outstanding Obligations shall be less than the amount of
such Net Price, the Commitment Amount shall be reduced by an amount equal to the
difference between such Net Price and the outstanding Obligations. Borrower
shall deliver a Mandatory Prepayment Notice to the Administrative Agent within
one (1) Business Day after Borrower or EOPT receives any such proceeds,
dividends or distributions. Notwithstanding the foregoing, however, Borrower
shall not be required to prepay any outstanding Obligations, nor shall the
Commitments be reduced, with respect to up to $50,000,000 in aggregate proceeds,
dividends or distributions in the form of

43



--------------------------------------------------------------------------------



 



cash relating to sales or dispositions of the Borrower’s interests in material
Properties or other assets (including, but not limited to, Joint Venture
Interests and equity interests in Subsidiaries) if and to the extent Borrower
uses such proceeds, dividends or distributions to purchase Real Property Assets,
provided that (i) Borrower identifies such Real Property Assets to
Administrative Agent within forty-five (45) days after the date of the receipt
of such proceeds, dividends or distributions and (ii) the purchase and sale of
one or more of such Real Property Assets closes within 180 days after the date
of the receipt of such proceeds, dividends or distributions.

          (e) The Borrower may at any time and from time to time cancel all or
any part of the Commitments in amounts aggregating Ten Million Dollars
($10,000,000) or any larger multiple of One Hundred Thousand Dollars ($100,000),
by the delivery to the Administrative Agent of a notice of cancellation, signed
by an Authorized Officer, within the applicable time periods set forth in
Sections 2.11(a) and (b) if there are Loans then outstanding or, if there are no
Loans outstanding at such time as to which the Commitments with respect thereto
are being canceled, upon at least three (3) Business Days’ notice to the
Administrative Agent, whereupon, in either event, all or such portion of the
Commitments, as applicable, shall terminate as to the Banks, pro rata on the
date set forth in such notice of cancellation, and, if there are any Loans then
outstanding, Borrower shall prepay, as applicable, all or such portion of Loans
outstanding on such date in accordance with the requirements of Section 2.11(a)
and (b), Borrower shall be permitted to designate in its notice of cancellation
which Loans, if any, are to be prepaid. In no event shall the Borrower be
permitted to cancel Commitments, if, after giving effect to such cancellation
and any related payments as well as any returns by Borrower, the amount of the
Loans exceeds the Commitments, as so reduced. A reduction of the Commitments
pursuant to this Section 2.11(e) shall not effect a reduction in the Swingline
Commitment (unless so elected by the Borrower) until the aggregate Commitments
have been reduced to an amount equal to the Swingline Commitment.

          (f) Subject to the limitations set forth herein, up to $125,000,000 of
amounts repaid pursuant to Section 2.11 (a) and (b) may be reborrowed one or
more times, provided that (i) no amounts in excess of such $125,000,000 may be
reborrowed and (ii) no amounts required to be repaid pursuant to Section 2.11(c)
or (d) may be reborrowed. In the event Borrower elects to cancel all or any
portion of the Commitments and the Swingline Commitment pursuant to Section
2.11(e) hereof, such amounts may not be reborrowed.

          SECTION 2.12. General Provisions as to Payments.

          (a) The Borrower shall make each payment of principal of and interest
on the Loans and of fees hereunder, not later than 12:00 p.m. (New York, New
York time) on the date when due, in Federal or other funds immediately available
in New York, New York, to the Administrative Agent at its address referred to in
Section 9.1. The Administrative Agent will promptly (and in any event within one
(1) Business Day after receipt thereof) distribute to each Bank its ratable
share (or applicable share with respect to Money Market Loans) of each such
payment received by the Administrative Agent for the account of the Banks. If
and to the extent that the Administrative Agent shall receive any such payment
for the account of the Banks on or

44



--------------------------------------------------------------------------------



 



before 1:00 p.m. (New York, New York time) on any Business Day, and
Administrative Agent shall not have distributed to any Bank its applicable share
of such payment on such Business Day, Administrative Agent shall distribute such
amount to such Bank together with interest thereon, for each day from the date
such amount should have been distributed to such Bank until the date
Administrative Agent distributes such amount to such Bank, at the Federal Funds
Rate. Whenever any payment of principal of, or interest on the Base Rate Loans
or Swingline Loans or of fees shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day. Whenever any payment of principal of, or interest on, the Euro-Dollar Loans
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Business Day. Whenever any payment of principal of,
or interest on, the Money Market Loans shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.

          SECTION 2.13. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan or Money Market IBOR Loan
(pursuant to Article II, VI or VIII or otherwise) on any day other than the last
day of the Interest Period applicable thereto, or if the Borrower fails to
borrow any Euro-Dollar Loans or Money Market IBOR Loans after notice has been
given to any Bank in accordance with Section 2.5(a) or 2.4(f), as applicable, or
if Borrower shall deliver a Notice of Interest Rate Election specifying that a
Euro-Dollar Loan shall be converted on a date other than the first (1st) day of
the then current Interest Period applicable thereto, the Borrower shall
reimburse each Bank within 15 days after certification of such Bank of such loss
or expense (which shall be delivered by each such Bank to Administrative Agent
for delivery to Borrower) for any resulting loss or expense incurred by it (or
by an existing Participant in the related Loan), including, without limitation,
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow, provided that such Bank shall have delivered to
Administrative Agent and Administrative Agent shall have delivered to the
Borrower a certification as to the amount of such loss or expense, which
certification shall set

45



--------------------------------------------------------------------------------



 



forth in reasonable detail the basis for and calculation of such loss or expense
and shall be conclusive in the absence of demonstrable error.

          SECTION 2.14. Computation of Interest and Fees. All interest and fees
shall be computed on the basis of a year of 360 days and paid for the actual
number of days elapsed (including the first day but excluding the last day).

          SECTION 2.15. Use of Proceeds. The Borrower shall use the proceeds of
the Loans for general corporate purposes, including, without limitation, the
acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower; provided, however, that no
Swingline Loan shall be used more than once for the purpose of refinancing
another Swingline Loan, in whole or part.

ARTICLE III

CONDITIONS

          SECTION 3.1. Closing. The closing hereunder shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:

          (a) the Borrower shall have executed and delivered to the
Administrative Agent a Note for the account of each Bank dated on or before the
Closing Date complying with the provisions of Section 2.6;

          (b) the Borrower, EOPT and the Administrative Agent and each of the
Banks shall have executed and delivered to the Borrower, EOPT and the
Administrative Agent a duly executed original of this Agreement;

          (c) EOPT shall have executed and delivered to the Administrative Agent
a duly executed original of the EOPT Guaranty;

          (d) the Administrative Agent shall have received an opinion of Piper
Rudnick LLP, counsel for the Borrower and EOPT, acceptable to the Administrative
Agent, the Banks and their counsel;

          (e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EOPT, the authority for and the validity of this Agreement and the
other Loan Documents, the incumbency of officers executing this Agreement and
the other Loan Documents and any other matters relevant hereto, all in form and
substance satisfactory to the Administrative Agent. Such documentation shall
include, without limitation, the agreement of limited partnership of the

46



--------------------------------------------------------------------------------



 



Borrower, as well as the certificate of limited partnership of the Borrower,
both as amended, modified or supplemented to the Closing Date, certified to be
true, correct and complete by a senior officer of the Borrower as of a date not
more than ten (10) days prior to the Closing Date, together with a certificate
of existence as to the Borrower from the Secretary of State (or the equivalent
thereof) of Delaware, to be dated not more than thirty (30) days prior to the
Closing Date, as well as the declaration of trust of EOPT, as amended, modified
or supplemented to the Closing Date, certified to be true, correct and complete
by a senior officer of EOPT as of a date not more than ten (10) days prior to
the Closing Date, together with a good standing certificate as to EOPT from the
Secretary of State (or the equivalent thereof) of Maryland, to be dated not more
than thirty (30) days prior to the Closing Date;

          (f) the Borrower and EOPT each shall have executed a solvency
certificate acceptable to the Administrative Agent;

          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;

          (h) the Borrower shall have taken all actions required to authorize
the execution and delivery of this Agreement and the other Loan Documents and
the performance thereof by the Borrower, and EOPT shall have taken all actions
required to authorize the execution and delivery of the EOPT Guaranty and the
other Loan Documents and the performance thereof by EOPT;

          (i) the Banks shall be satisfied that neither the Borrower, EOPT nor
any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect and the
Borrower shall have delivered a certificate so stating;

          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for Borrower to approve and process the
same, shall have been paid directly to Skadden, Arps, Slate, Meagher & Flom LLP;

          (k) the Borrower shall have delivered copies of all consents, licenses
and approvals, if any, required in connection with the execution, delivery and
performance by the Borrower and EOPT, and the validity and enforceability, of
the Loan Documents, or in connection with any of the transactions contemplated
thereby, and such consents, licenses and approvals shall be in full force and
effect;

          (l) no Default or Event of Default shall have occurred;

47



--------------------------------------------------------------------------------



 



          (m) the Borrower shall have delivered a certificate in form acceptable
to Administrative Agent showing compliance with the requirements of Section 5.8
as of the Closing Date; and

           (n) the receipt by Borrower of any required consents or approvals
under the Existing Revolving Credit Facility for this Agreement; and

           (o) Borrower shall have satisfied all of the conditions to the
obligation of a Bank to make a Loan set forth in Section 3.2 hereof.

          SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan or
the obligation of the Swingline Lender to make a Swingline Loan on the occasion
of any Borrowing is subject to the satisfaction of the following conditions:

          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or Section 2.3(b)(i) or a Notice of Money Market
Borrowing as required by Section 2.4;

          (b) immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;

          (c) immediately before and after such Borrowing, no Default or Event
of Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;

          (d) the representations and warranties of the Borrower contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;

          (e) no law or regulation shall have been adopted, no order, judgment
or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and

          (f) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Required Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e), and (f) (to the extent that Borrower is or should have been
aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause

48



--------------------------------------------------------------------------------



 



Borrower to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          In order to induce the Administrative Agent and each of the other
Banks which is or may become a party to this Agreement to make the Loans, the
Borrower makes the following representations and warranties as of the Closing
Date. Such representations and warranties shall survive the effectiveness of
this Agreement, the execution and delivery of the other Loan Documents and the
making of the Loans.

          SECTION 4.1. Existence and Power. The Borrower is a limited
partnership, duly formed and validly existing as a limited partnership under the
laws of the State of Delaware and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. EOPT is a real estate investment
trust, duly formed, validly existing and in good standing as a real estate
investment trust under the laws of the State of Maryland and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.

          SECTION 4.2. Power and Authority. The Borrower has the partnership
power and authority to execute, deliver and carry out the terms and provisions
of each of the Loan Documents to which it is a party and has taken all necessary
partnership action, if any, to authorize the execution and delivery on behalf of
the Borrower and the performance by the Borrower of such Loan Documents. The
Borrower and EOPT each have duly executed and delivered each Loan Document to
which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of the
Borrower and EOPT, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law. EOPT has
the power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents to which it is a party and has taken
all necessary action to authorize the execution, delivery and performance of
such Loan Documents. EOPT has the power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents on behalf of
the Borrower to which the Borrower is a party and has taken all

49



--------------------------------------------------------------------------------



 



necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

          SECTION 4.3. No Violation.

          (a) Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Borrower or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which the Borrower (or of
any partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject (except for such breaches and defaults under loan
agreements which the lenders thereunder have agreed to forbear pursuant to valid
forbearance agreements), or (iii) will cause a material default by the Borrower
under any organizational document of any Person in which the Borrower has an
interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).

          (b) Neither the execution, delivery or performance by EOPT of the Loan
Documents to which it is a party, nor compliance by EOPT with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Loan Documents, (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality, (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
EOPT or any of its Consolidated Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which EOPT (or of any partnership of which EOPT is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by EOPT under any organizational document of any Person in which EOPT
has an interest, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

50



--------------------------------------------------------------------------------



 



          SECTION 4.4. Financial Information.

          (a) The consolidated balance sheets of EOPT and the Borrower as of
December 31, 2003 and as of March 30, 2004, and the related statements of
operations and cash flows of EOPT and the Borrower for the fiscal year or
quarter then ended, reported on by Ernst & Young LLP, fairly present, in
conformity with GAAP, the consolidated financial position of EOPT and the
Borrower, as the case may be, as of such date and the consolidated results of
operations and cash flows for such fiscal year.

          (b) Since March 30, 2004, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect, and
(ii) except as set forth on Schedule 4.4(b), neither the Borrower nor EOPT has
incurred any material indebtedness or guaranty on or before the Closing Date.

          SECTION 4.5. Litigation. Except as previously disclosed by the
Borrower in writing to the Banks, there is no action, suit, proceeding or
investigation pending against, or to the knowledge of the Borrower threatened
against or affecting, (i) the Borrower, EOPT or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually, or in the
aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other Loan Documents. As of the
Closing Date, no such action, suit or proceeding exists.

          SECTION 4.6. Compliance with ERISA.

          (a) Except as set forth on Schedule 4.6 attached hereto, neither
Borrower nor EOPT is a member of or has entered into, maintained, contributed
to, or been required to contribute to, or may incur any liability with respect
to any Plan or Multiemployer Plan or any other Benefit Arrangement. In the event
that at any time after the Closing Date, either the Borrower or EOPT shall
become a member of any other material Plan or Multiemployer Plan, Borrower
promptly shall notify the Administrative Agent thereof and from and after such
notice Schedule 4.6 shall be deemed modified thereby.

          (b) Except for a “prohibited transaction” arising solely because of a
Bank’s breach of the covenant set forth in Section 9.17 hereof, the transactions
contemplated by the Loan Documents will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject the Administrative Agent or any of the Banks to any
tax or penalty on prohibited transactions imposed under Section 4975 of the Code
or Section 502(i) of ERISA and such transactions will not otherwise result in
the Administrative Agent or any of the Banks being deemed in violation of
Sections 404 or 406 of ERISA or Section 4975 of the Code or in the
Administrative Agent or any of the Banks being a fiduciary or party in interest
under ERISA or a “disqualified person” as defined in Section 4975(e)(2) of the
Code with respect to an “employee benefit plan” within the meaning of Section

51



--------------------------------------------------------------------------------



 



3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of the Code.
No assets of Borrower constitute “assets” (within the meaning of ERISA or
Section 4975 of the Code, including, but not limited to, 29 C.F.R. § 2510.3-101
or any successor regulation thereto) of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Code. In addition to the prohibitions set forth in this
Agreement and the other Loan Documents, and not in limitation thereof, Borrower
covenants and agrees that Borrower shall not use any “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code to repay or secure the Note, the Loan, or the Obligations.

          SECTION 4.7. Environmental. The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

          SECTION 4.8. Taxes. The Borrower, EOPT and their Consolidated
Subsidiaries have filed all United States Federal income tax returns and all
other material tax returns which are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower, EOPT or any Consolidated Subsidiary, except such taxes, if any, as
are reserved against in accordance with GAAP, such taxes as are being contested
in good faith by appropriate proceedings or such taxes, the failure to make
payment of which when due and payable will not have, in the aggregate, a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower, EOPT and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

          SECTION 4.9. Full Disclosure. All information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.

          SECTION 4.10. Solvency. On the Closing Date and after giving effect to
the transactions contemplated by the Loan Documents occurring on the Closing
Date, the Borrower and EOPT will be Solvent.

52



--------------------------------------------------------------------------------



 



          SECTION 4.11. Use of Proceeds. All proceeds of the Loans will be used
by the Borrower only in accordance with the provisions hereof. Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.

          SECTION 4.12. Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Governmental Authority, or any subdivision thereof,
is required to authorize, or is required in connection with the execution,
delivery and performance of any Loan Document or the consummation of any of the
transactions contemplated thereby other than those that have already been duly
made or obtained and remain in full force and effect or those which, if not made
or obtained, would not have a Material Adverse Effect;

          SECTION 4.13. Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower, EOPT nor any Consolidated Subsidiary is (x) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (y) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
(z) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

          SECTION 4.14. Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
is Two North Riverside Plaza, Chicago, Illinois 60606.

          SECTION 4.15. REIT Status. EOPT is qualified and EOPT intends to
continue to qualify as a real estate investment trust under the Code.

          SECTION 4.16. Patents, Trademarks, etc. The Borrower has obtained and
holds in full force and effect all patents, trademarks, servicemarks, trade
names, copyrights and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently conducted,
the impairment of which is likely to have a Material Adverse Effect.

          SECTION 4.17. Judgments. There are no final, non-appealable judgments
or decrees in an aggregate amount of Five Million Dollars ($5,000,000) or more
entered by a court or courts of competent jurisdiction against EOPT or the
Borrower or, to the extent such judgment would be recourse to EOPT or Borrower,
any of its Consolidated Subsidiaries (other than judgments as to which, and only
to the extent, a reputable insurance company has acknowledged coverage of such
claim in writing or which have been paid or stayed).

          SECTION 4.18. No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and the Borrower

53



--------------------------------------------------------------------------------



 



is not in default in any material respect beyond any applicable grace period
under or with respect to any other material agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound in any
respect, the existence of which default is likely to result in a Material
Adverse Effect.

          SECTION 4.19. Licenses, etc. The Borrower has obtained and does hold
in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

          SECTION 4.20. Compliance With Law. To the Borrower’s knowledge, the
Borrower and each of its Real Property Assets are in compliance with all laws,
rules, regulations, orders, judgments, writs and decrees, including, without
limitation, all building and zoning ordinances and codes, the failure to comply
with which is likely to have a Material Adverse Effect.

          SECTION 4.21. No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks, Borrower is not a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate or partnership restriction, as the case may be, which, individually or
in the aggregate, is likely to have a Material Adverse Effect.

          SECTION 4.22. Brokers’ Fees. The Borrower has not dealt with any
broker or finder with respect to the transactions contemplated by this Agreement
or otherwise in connection with this Agreement, and the Borrower has not done
any act, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent, the Syndication Agent and the Banks, and certain other
Persons as previously disclosed in writing to the Administrative Agent.

          SECTION 4.23. Labor Matters. Except as disclosed on Schedule 4.6, as
of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any member of the
ERISA Group and neither the Borrower nor any member of the ERISA Group has
suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

          SECTION 4.24. Insurance. The Borrower currently maintains insurance at
100% replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,

54



--------------------------------------------------------------------------------



 



in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as Borrower’s directly or indirectly owned Real
Property Assets would maintain.

          SECTION 4.25. Organizational Documents. The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of the Borrower and EOPT. The Borrower represents that it has delivered
to the Administrative Agent true, correct and complete copies of each such
documents, except for exhibits to Borrower’s partnership agreement identifying
the current list of partners which, with the permission of the Banks, has been
omitted therefrom. EOPT holds (directly or indirectly) an 89.06% ownership
interest in the Borrower as of the date hereof.

          SECTION 4.26. Qualifying Unencumbered Properties. As of the date
hereof, each Property listed on Schedule 1.1 as a Qualifying Unencumbered
Property (i) is an operating Office Building or Parking Property wholly-owned or
ground leased (directly or beneficially) by Borrower, a Financing Partnership or
a Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests in
such Property that are owned directly or indirectly by Borrower, EOPT or any
Joint Venture Parent subject) to a Lien which secures Indebtedness of any
Person, other than Permitted Liens, and (iii) is not subject (nor are any equity
interests in such Property that are owned directly or indirectly by Borrower,
EOPT or Joint Venture Parent subject) to any Negative Pledge. All of the
information set forth on Schedule 1.1 is true and correct in all material
respects.

          SECTION 4.27. Tax Shelter Regulations. Borrower does not intend to
treat the Loans as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event Borrower determines to take
any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If Borrower so notifies the Administrative Agent,
Borrower acknowledges that one or more of the Banks may treat its Committed
Loans, Money Market Loans and/or its interest in Swingline Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Bank or Banks, as applicable, will maintain the lists and other records required
by such Treasury Regulation.

55



--------------------------------------------------------------------------------



 



ARTICLE V

AFFIRMATIVE AND NEGATIVE COVENANTS

          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:

          SECTION 5.1. Information. The Borrower will deliver to the
Administrative Agent (who will promptly deliver copies of the same to each of
the Banks):

          (a) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 125 days after the end of each Fiscal
Year of the Borrower) a consolidated balance sheet of the Borrower, EOPT and
their Consolidated Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of Borrower’s and EOPT’s operations and
consolidated statements of Borrower’s and EOPT’s cash flow for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on Borrower’s and EOPT’s Form 10K and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing;

          (b) as soon as available and in any event within five (5) Business
Days after the same is required to be filed with the Securities and Exchange
Commission (but in no event later than 80 days after the end of each of the
first three quarters of each Fiscal Year of the Borrower and EOPT), (i) a
consolidated balance sheet of the Borrower, EOPT and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of Borrower’s and EOPT’s operations and consolidated statements of
Borrower’s and EOPT’s cash flow for such quarter and for the portion of the
Borrower’s or EOPT’s Fiscal Year ended at the end of such quarter, all reported
in the form provided to the Securities and Exchange Commission on Borrower’s and
EOPT’s Form 10Q, and (ii) and such other information reasonably requested by the
Administrative Agent or any Bank;

          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of the Borrower (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.8 on the date of such financial statements; (ii)
certifying (x) that such financial statements fairly present the financial
condition and the results of operations of the Borrower on the dates and for the
periods indicated, on the basis of GAAP, with respect to the Borrower subject,
in the case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a

56



--------------------------------------------------------------------------------



 



date not more than ten (10) Business Days prior to the date of such delivery and
that (1) on the basis of such financial statements and such review of the Loan
Documents, no Event of Default existed under Section 6.1(b) with respect to
Sections 5.8 and 5.9 at or as of the date of said financial statements, and
(2) on the basis of such review of the Loan Documents and the business and
condition of the Borrower, to the best knowledge of such officer, as of the last
day of the period covered by such certificate no Default or Event of Default
under any other provision of Section 6.1 occurred and is continuing or, if any
such Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and, the action the Borrower proposes to take in
respect thereof. Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;

          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;

          (e) promptly upon the mailing thereof to the shareholders of EOPT
generally, copies of all financial statements, reports and proxy statements so
mailed;

          (f) promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) (other than the exhibits thereto, which exhibits will be provided
upon request therefor by any Bank) which EOPT shall have filed with the
Securities and Exchange Commission;

          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other

57



--------------------------------------------------------------------------------



 



information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (i) through
(vii) above, which event could result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a Governmental Authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect;
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect; or (iii) any release, emission, discharge or disposal
of any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;

          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower relating to any loss which
is likely to result in a Material Adverse Effect, copies of such notices and
correspondence;

          (j) promptly after Borrower has notified the Administrative Agent of
any intention by Borrower to treat the Loans as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4), a duly completed
copy of IRS Form 8886 or any successor form; and

          (k) from time to time such additional information regarding the
financial position or business of the Borrower, EOPT and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose the Borrower, EOPT or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower, EOPT or any of
their Subsidiaries or on any Property of any of them.

58



--------------------------------------------------------------------------------



 



     SECTION 5.2. Payment of Obligations. The Borrower, EOPT and their
Consolidated Subsidiaries will pay and discharge, at or before maturity, all
their respective material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.

     SECTION 5.3. Maintenance of Property; Insurance; Leases.

     (a) The Borrower will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation its Real Property Assets (for so long as it constitutes Real Property
Assets), in good repair, working order and condition, ordinary wear and tear
excepted, in each case where the failure to so maintain and repair will have a
Material Adverse Effect.

     (b) The Borrower shall maintain, or cause to be maintained, insurance
comparable to that described in Section 4.24 hereof with insurers meeting the
qualifications described therein, which insurance shall in any event not provide
for less coverage than insurance customarily carried by owners of properties
similar to, and in the same locations as, Borrower’s Real Property Assets;
provided, however, that such coverages and amounts are available to Borrower at
commercially reasonable rates. The Borrower will deliver to the Administrative
Agent upon the reasonable request of the Administrative Agent from time to time
(i) full information as to the insurance carried, (ii) within five (5) days of
receipt of notice from any insurer a copy of any notice of cancellation or
material change in coverage from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower.

     SECTION 5.4. Maintenance of Existence. The Borrower and EOPT each will
preserve, renew and keep in full force and effect, its partnership and trust
existence and its respective rights, privileges and franchises necessary for the
normal conduct of business unless the failure to maintain such rights and
franchises does not have a Material Adverse Effect.

     SECTION 5.5. Compliance with Laws. The Borrower and EOPT will, and will
cause their Subsidiaries to, comply in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, and all zoning
and building codes with respect to its Real Property Assets and ERISA and the
rules and regulations thereunder and all federal securities laws) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or Banks to any material liability
therefor.

     SECTION 5.6. Inspection of Property, Books and Records. The Borrower will
keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in conformity with GAAP,

59



--------------------------------------------------------------------------------



 



modified as required by this Agreement and applicable law; and will permit
representatives of any Bank at such Bank’s expense to visit and inspect any of
its properties, including without limitation its Real Property Assets, and so
long as disclosure of such information could not result in a violation of, or
expose the Borrower, EOPT or their Subsidiaries to any material liability under,
any applicable law, ordinance or regulation or any agreements with unaffiliated
third parties that are binding on the Borrower, EOPT or any of their
Subsidiaries or on any Property of any of them, to examine and make abstracts
from any of its books and records and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. Administrative Agent shall coordinate any
such visit or inspection to arrange for review by any Bank requesting any such
visit or inspection.

          SECTION 5.7. Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, EOPT’s and
their Consolidated Subsidiaries’ existence and its patents, trademarks,
servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

          SECTION 5.8. Financial Covenants.

          (a) Total Liabilities to Total Asset Value. The Borrower shall not
permit the ratio of Total Liabilities to Total Asset Value of Borrower to exceed
0.55:1 at any time.

          (b) EBITDA to Interest Expense Ratio. Borrower shall not permit the
ratio of EBITDA for the then most recently completed Fiscal Quarter to Interest
Expense for the then most recently completed Fiscal Quarter to be less than
2.00:1.

          (c) [Intentionally Omitted.]

          (d) Cash Flow to Fixed Charges Ratio. Borrower shall not permit the
ratio of Cash Flow for the then most recently completed Fiscal Quarter to Fixed
Charges for the then most recently completed Fiscal Quarter to be less than
1.5:1.

          (e) Secured Debt to Total Asset Value. Borrower shall not permit the
ratio of Secured Debt to Total Asset Value of Borrower to exceed 0.40:1 at any
time.

          (f) Unencumbered Pool. Borrower shall not permit the ratio of the
outstanding Unsecured Debt to Unencumbered Asset Value to exceed 0.55:1 at any
time.

          (g) Unencumbered Net Operating Income to Unsecured Debt Service.
Borrower shall not permit the ratio of Unencumbered Net Operating Income for the
then most recently completed Fiscal Quarter to Unsecured Debt Service for the
then most recently completed Fiscal Quarter to be less than 2.0:1.

60



--------------------------------------------------------------------------------



 



          (h) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
the Borrower determined in conformity with GAAP will at no time be less than the
sum of (i) $10,700,000,000, and (ii) seventy percent (70%) of all Net Offering
Proceeds (other than Net Offering Proceeds as a result of the issuance or
offering of any secured or unsecured note, bond or debt instrument) received by
EOPT or Borrower after December 31, 2003 (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Guarantor, up to the amount paid by Borrower or
Guarantor in connection with such redemption, retirement or repurchase, where,
for the avoidance of doubt, the net effect is that neither Borrower nor
Guarantor shall have increased its Net Worth as a result of any such proceeds).

          (i) Dividends. The Borrower will not, as determined on an aggregate
annual basis, pay any partnership distributions in excess of 90% of the
Borrower’s FFO for such year. During the continuance of a monetary Event of
Default, Borrower shall only pay partnership distributions that are necessary to
enable EOPT to make those dividends necessary to maintain EOPT’s status as a
real estate investment trust.

          (j) Permitted Holdings. Borrower’s primary business will be the
ownership, operation and development of Office Properties and Parking Properties
and any other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of Borrower
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed); provided, however,
Borrower and its Subsidiaries may not acquire or maintain (i) Unimproved Assets
if and to the extent that the aggregate value of Unimproved Assets, whether held
directly or indirectly by Borrower, exceeds, at any time ten percent (10%) of
Total Asset Value of Borrower or (ii) interests in Taxable REIT Subsidiaries if
and to the extent that the aggregate value of interests in Taxable REIT
Subsidiaries, whether held directly or indirectly by Borrower exceeds, at any
time, twenty percent (20%) of Total Asset Value of Borrower unless, in either
case, a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage the value of Unimproved Assets and
interests in Taxable REIT Subsidiaries shall be calculated based upon the lower
of the cost thereof and value, determined in accordance with GAAP; provided
that, in the case of any Unimproved Assets held by an Investment Affiliate, only
Borrower’s Share of the cost or value of such Unimproved Assets shall be used in
calculating the foregoing percentages.

          (k) No Liens. Borrower and EOPT shall not, and shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries to,
allow any Qualifying Unencumbered Property (or any equity interests in such
Property that are owned directly or indirectly by Borrower, EOPT or any Joint
Venture Parent), that is necessary to comply with the provisions of Sections
5.8(f) and (g) hereof, to become subject to a Lien that secures the

61



--------------------------------------------------------------------------------



 



Indebtedness of any Person, other than Permitted Liens or Liens securing
obligations under the Existing Revolver Credit Agreement.

          (l) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.

          SECTION 5.9. Restriction on Fundamental Changes.

          (a) Neither the Borrower nor EOPT shall enter into any merger or
consolidation without obtaining the prior written consent thereto in writing of
the Majority Banks, which consent shall not be unreasonably withheld,
conditioned or delayed, unless (i) the Borrower or EOPT is the surviving entity,
(ii) the entity which is merged into Borrower or EOPT is predominantly in the
commercial real estate business, (iii) the creditworthiness of the surviving
entity’s long term unsecured debt or implied senior debt, as applicable, is not
lower than Borrower’s or EOPT’s creditworthiness two months immediately
preceding such merger, and (iv) the then fair market value of the assets of the
entity which is merged into the Borrower or EOPT is less than twenty-five
percent (25%) of the Borrower’s or EOPT’s then Total Asset Value following such
merger. Neither the Borrower nor EOPT shall liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), discontinue its business or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of its business or property, whether now
or hereafter acquired. Nothing in this Section shall be deemed to prohibit the
sale or leasing of portions of the Real Property Assets in the ordinary course
of business.

          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Majority Banks’ consent, which shall not be
unreasonably withheld, conditioned or delayed. Without limitation of the
foregoing, no Person shall be admitted as a general partner of the Borrower
other than EOPT. EOPT shall not amend its declaration of trust, by-laws, or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent, which shall not be unreasonably
withheld, conditioned or delayed. The Borrower shall not make any “in-kind”
transfer of any of its property or assets to any of its constituent partners if
such transfer would result in an Event of Default under Section 6.1(b) by reason
of a breach of the provisions of Section 5.8.

          (c) Subject to the provisions of clause (b) above, the Borrower shall
deliver to Administrative Agent copies of all amendments to its agreement of
limited partnership or to EOPT’s declaration of trust, by-laws, or other
organizational documents no less than ten (10) days after the effective date of
any such amendment.

          SECTION 5.10. Changes in Business.

          (a) Except for Permitted Holdings, neither the Borrower nor EOPT shall
enter into any business which is substantially different from that conducted by
the Borrower or EOPT on the Closing Date after giving effect to the transactions
contemplated by the Loan Documents.

62



--------------------------------------------------------------------------------



 



The Borrower shall carry on its business operations through the Borrower, its
Consolidated Subsidiaries and its Investment Affiliates.

          (b) Except for Permitted Holdings, Borrower shall not engage in any
line of business other than ownership, operation and development of Office
Properties and Parking Properties and the provision of services incidental
thereto, whether directly or through its Consolidated Subsidiaries and
Investment Affiliates.

          SECTION 5.11. EOPT Status.

          (a) Status. EOPT shall at all times (i) remain a publicly traded
company listed for trading on the New York Stock Exchange, and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.

          (b) Indebtedness. EOPT shall not, directly or indirectly, create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:

            (1) the Obligations; and

            (2) Indebtedness of Borrower for which there is recourse to EOPT
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default under any provision of
this Article V.

          (c) Restriction on Fundamental Changes.

            (1) EOPT shall not have an investment in any Person other than (i)
borrower or indirectly through Borrower, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on Schedule
5.11(c)(1) as being owned by EOPT.

            (2) EOPT shall not acquire an interest in any Property other than
(i) securities issued by Borrower, Financing Partnerships and Persons formed
solely for the purpose of holding EOPT’s indirect investments in Financing
Partnerships and (ii) the interests identified on Schedule 5.11(c)(2) attached
hereto.

            (3) Neither of EOP-QRS Trust nor EOP-QRS LaJolla Trust shall have
any investments or own any assets other than (i) the interests in the Financing
Partnerships identified on Schedule 5.11(c)(3) as being owned by EOP-QRS Trust
or EOP-QRS LaJolla Trust and (ii) investments in Financing Partnerships that
EOPT is permitted to own pursuant to Section 5.11(c)(1).

          (d) Environmental Liabilities. Neither EOPT nor any of its
Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any

63



--------------------------------------------------------------------------------



 



Material of Environmental Concern into the environment, or any remedial action
in response thereto, or (ii) any violation of any Environmental Laws.
Notwithstanding the foregoing provision, EOPT shall have the right to contest in
good faith any claim of violation of an Environmental Law by appropriate legal
proceedings and shall be entitled to postpone compliance with the obligation
being contested as long as (i) no Event of Default shall have occurred and be
continuing, (ii) EOPT shall have given Administrative Agent prior written notice
of the commencement of such contest, (iii) noncompliance with such Environmental
Law shall not subject EOPT or such Subsidiary to any criminal penalty or subject
Administrative Agent or any Bank to pay any civil penalty or to prosecution for
a crime, and (iv) no portion of any Property material to Borrower or its
condition or prospects shall be in substantial danger of being sold, forfeited
or lost, by reason of such contest or the continued existence of the matter
being contested.

          (e) Disposal of Partnership Interests. EOPT will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower or any of its equity
interest in any of the partners of the Borrower as of the date hereof (except in
connection with the dissolution or liquidation of such partners of the
Borrower), except for the reduction of EOPT’s interest in the Borrower arising
from Borrower’s issuance of partnership interests in the Borrower or the
retirement of preference units by Borrower. EOPT will continue to be the sole
general partner of Borrower.

          SECTION 5.12. Other Indebtedness. Borrower and EOPT shall not allow
any of their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries
that own, directly or indirectly, any Qualifying Unencumbered Property to
directly or indirectly create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness other than trade debt incurred in the
ordinary course of business, Indebtedness owing to Borrower and obligations
under the Existing Revolving Credit Facility, if the resulting failure of such
Property to qualify as a Qualifying Unencumbered Property would result in an
Event of Default under Section 5.8.

          SECTION 5.13. Forward Equity Contracts. If Borrower shall enter into
any forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall constitute an Event of Default hereunder.

ARTICLE VI

DEFAULTS

          SECTION 6.1. Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:

          (a) the Borrower shall fail to pay when due any principal of any Loan,
or the Borrower shall fail to pay when due interest on any Loan or any fees or
any other amount payable

64



--------------------------------------------------------------------------------



 



to Administrative Agent, Syndication Agent or the Banks hereunder and the same
shall continue for a period of five (5) days after the same becomes due;

          (b) the Borrower (or in the case of Section 5.11, EOPT) shall fail to
observe or perform any covenant contained in Section 5.8, Section 5.9(a) or (b),
Section 5.10, Section 5.11(a), (b), (c) or (e), Section 5.12 or Section 5.13;

          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (d), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days
after written notice thereof has been given to the Borrower by the
Administrative Agent, or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days
such additional period of time as may be reasonably necessary to cure same,
provided Borrower commences such cure within said thirty (30) day period and
diligently prosecutes same, until completion, but in no event shall such
extended period exceed ninety (90) days;

          (d) any representation, warranty, certification or statement made by
the Borrower in this Agreement or EOPT on the EOPT Guaranty or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made) and, with respect to such representations, warranties,
certifications or statements not known by the Borrower or EOPT, as applicable,
at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed within thirty (30) days after written notice thereof from Administrative
Agent to Borrower or EOPT, as applicable;

          (e) the Borrower, EOPT, any Subsidiary or any Investment Affiliate
shall default in the payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) of any amount owing in respect of
any Recourse Debt (other than the Obligations) for which the aggregate
outstanding principal amount exceeds $50,000,000 and such default shall continue
beyond the giving of any required notice and the expiration of any applicable
grace period and such default has not been waived, in writing, by the holder of
any such Debt; or the Borrower, EOPT, any Subsidiary or any Investment Affiliate
shall default in the performance or observance of any obligation or condition
with respect to any such Recourse Debt or any other event shall occur or
condition exist beyond the giving of any required notice and the expiration of
any applicable grace period, if the effect of such default, event or condition
is to accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;

          (f) the Borrower or EOPT shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidate, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by

65



--------------------------------------------------------------------------------



 



any such official in an involuntary case or other proceeding commenced against
it, or shall make a general assignment for the benefit of creditors, or shall
fail generally to pay its debts as they become due, or shall take any action to
authorize any of the foregoing;

          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or EOPT seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EOPT under the federal bankruptcy laws as now
or hereafter in effect;

          (h) one or more final, non-appealable judgments or decrees in an
aggregate amount of Twenty Million Dollars ($20,000,000) or more shall be
entered by a court or courts of competent jurisdiction against EOPT, the
Borrower or, to the extent of any recourse to EOPT or the Borrower, any of its
Consolidated Subsidiaries (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing) and (i) any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within thirty (30) days or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;

          (i) the Board of Trustees of the EOPT shall cease to consist of a
majority of Continuing EOPT Trustees. “Continuing EOPT Trustees” shall mean the
trustees of EOPT on the Effective Date and each other trustee of EOPT if such
trustee’s nomination for election to the Board of Trustees of EOPT is
recommended by a majority of the then Continuing EOPT Trustees or by a majority
of any nominating committee appointed by the then Continuing EOPT Trustees for
the purpose of nominating directors for election to the Board of Trustees of
EOPT, unless such recommendation is in connection with, or as a result of, the
acquisition of a controlling interest in EOPT by a third Person;

          (j) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of EOPT;

          (k) EOPT shall cease at any time to qualify as a real estate
investment trust under the Code;

          (l) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan

66



--------------------------------------------------------------------------------



 



with respect to which a Termination Event described in clause (ii) of the
definition of Termination Event shall occur and be continuing and in the case of
a liability with respect to a Termination Event which is or could be a liability
of the Borrower or EOPT rather than a liability of the Plan, the liability of
the Borrower or EOPT) is equal to or greater than $10,000,000 and which the
Administrative Agent reasonably determines will have a Material Adverse Effect;

          (m) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $10,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

          (n) at any time, for any reason the Borrower seeks to repudiate its
obligations under any Loan Document or EOPT seeks to repudiate its obligations
under the EOPT Guaranty;

          (o) a default beyond any applicable notice or grace period under any
of the other Loan Documents;

          (p) any assets of Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code; or

          (q) the Note, the Loan, the Obligations, the EOPT Guaranty or any of
the Loan Documents or the exercise of any of the Administrative Agent’s or any
of the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.

          SECTION 6.2. Rights and Remedies.

          (a) Upon the occurrence of any Event of Default described in Sections
6.1(f), (g), (p) or (q), the Commitments and the Swingline Commitment shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent may (and
upon the demand of the Required Banks shall), by written notice to the Borrower,
in addition to the exercise of all of the rights and remedies permitted the
Administrative Agent and the Banks at law or equity or under any of the other
Loan Documents, declare that the Commitments are terminated and declare the
unpaid principal amount of and any and all accrued and unpaid interest on the
Loans and any and all accrued fees and other Obligations hereunder to be,

67



--------------------------------------------------------------------------------



 



and the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and (except as otherwise provided in
the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by the
Borrower.

          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent, and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Required Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Required Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.

          SECTION 6.3. Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being
requested to do so by the Required Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of an Default or
Event of Default expressly stating that such notice is a notice of an Default or
Event of Default, or should Administrative Agent send Borrower a notice of
Default or Event of Default, Administrative Agent shall promptly give notice
thereof to each Bank.

          SECTION 6.4. [Intentionally Omitted].

          SECTION 6.5. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof, from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 2.3 and
Section 9.4).

68



--------------------------------------------------------------------------------



 



ARTICLE VII

THE AGENTS

          SECTION 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent and the Syndication Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent and the Syndication Agent by the terms hereof or thereof, together with
all such powers as are reasonably incidental thereto. Except as set forth in
Sections 7.8 and 7.9 hereof, the provisions of this Article VII are solely for
the benefit of Administrative Agent, the Syndication Agent and the Banks, and
Borrower shall not have any rights to rely on or enforce any of the provisions
hereof. In performing its functions and duties under this Agreement,
Administrative Agent and the Syndication Agent shall each act solely as an agent
of the Banks and do not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Borrower.

          SECTION 7.2. Agency and Affiliates. Citicorp North America, Inc. shall
have the same rights and powers under this Agreement as any other Bank and may
exercise or refrain from exercising the same as though it were not the
Administrative Agent and Citicorp North America, Inc., and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower, EOPT or any Subsidiary or affiliate of the Borrower
as if it were not the Administrative Agent hereunder, and the term “Bank” and
“Banks” shall include Citicorp North America, Inc., in its individual
capacities.

          SECTION 7.3. Action by Administrative Agent and Syndication Agent. The
obligations of the Administrative Agent and Syndication Agent hereunder are only
those expressly set forth herein. Without limiting the generality of the
foregoing, the Administrative Agent and Syndication Agent shall not be required
to take any action with respect to any Default or Event of Default, except as
expressly provided in Article VI. The duties of Administrative Agent and
Syndication Agent shall be administrative in nature. Subject to the provisions
of Sections 7.1, 7.5 and 7.6, Administrative Agent shall use the same care in
the administration of the Loans in the same manner as Administrative Agent uses
in the administration of its own loans.

          SECTION 7.4. Consultation with Experts. As between Administrative
Agent and Syndication Agent on the one hand and the Banks on the other hand, the
Administrative Agent and Syndication Agent may consult with legal counsel (who
may be counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

69



--------------------------------------------------------------------------------



 



          SECTION 7.5. Liability of Administrative Agent. As between
Administrative Agent on the one hand and the Banks on the other hand, none of
the Administrative Agent nor any of its affiliates nor any Agent-Related Person,
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Required Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between
Administrative Agent on the one hand and the Banks on the other hand, none of
the Administrative Agent nor any Agent-Related Person, shall be responsible for
or have any duty to ascertain, inquire into or verify: (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. As between Administrative Agent and the Agent-Related
Persons on the one hand and the Banks on the other hand, neither the
Administrative Agent nor the Agent-Related Persons shall incur any liability by
acting in reliance upon any notice, consent, certificate, statement, or other
writing (which may be a bank wire, telex or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.

          SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent and each Agent-Related
Person and their affiliates and its directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including, without limitation, counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitee’s gross
negligence or willful misconduct) that such indemnitee may suffer or incur in
connection with its duties as Administrative Agent under this Agreement, the
other Loan Documents or any action taken or omitted by such indemnitee
hereunder. In the event that the Administrative Agent or any Agent-Related
Person shall, subsequent to its receipt of indemnification payment(s) from Banks
in accordance with this section, recoup any amount from the Borrower, or any
other party liable therefor in connection with such indemnification, the
Administrative Agent or such Agent-Related Person shall reimburse the Banks
which previously made the payment(s) pro rata, based upon the actual amounts
which were theretofore paid by each Bank. The Administrative Agent or such
Agent-Related Person shall reimburse such Banks so entitled to reimbursement
within two (2) Business Days of its receipt of such funds from the Borrower or
such other party liable therefor.

          SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank or Agent-Related Person, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
the Syndication Agent or any other Bank or Agent-Related Person, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement.

70



--------------------------------------------------------------------------------



 



          SECTION 7.8. Successor Administrative Agent or Syndication Agent. The
Administrative Agent or the Syndication Agent may resign at any time by giving
notice thereof to the Banks, the Borrower and each other. In addition, the
Administrative Agent or the Syndication Agent, as applicable, shall resign in
the event its Commitment (without participations) is reduced to less than Thirty
Million Dollars ($30,000,000), in the case of the Administrative Agent, or
Twenty-Five Million Dollars ($25,000,000), in the case of the Syndication Agent,
unless as a result of a cancellation or reduction in the aggregate Commitments.
In addition, if the Administrative Agent shall so resign, then it shall also
resign as the Swingline Lender. Upon any such resignation, the Majority Banks
shall have the right to appoint a successor Administrative Agent and Swingline
Lender or Syndication Agent, as applicable, which successor Administrative Agent
and Swingline Lender or successor Syndication Agent (as applicable) shall,
provided no Event of Default has occurred and is then continuing, be subject to
Borrower’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed (except that Borrower shall, in all events, be deemed to
have approved UBS Loan Finance LLC, as a successor Administrative Agent or as a
successor Swingline Lender). If no successor Administrative Agent and Swingline
Lender or Syndication Agent (as applicable) shall have been so appointed by the
Majority Banks and approved by the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent and
Swingline Lender or Syndication Agent (as applicable) gives notice of
resignation, then the retiring Administrative Agent, or retiring Syndication
Agent (as applicable) may, on behalf of the Banks, appoint a successor
Administrative Agent or Syndication Agent (as applicable), which shall be the
Administrative Agent and Swingline Lender or the Syndication Agent as the case
may be, who shall act until the Majority Banks shall appoint an Administrative
Agent and Swingline Lender or Syndication Agent. Any appointment of a successor
Administrative Agent and Swingline Lender or Syndication Agent by Majority Banks
or the retiring Administrative Agent and Swingline Lender or the Syndication
Agent pursuant to the preceding sentence shall, provided no Event of Default has
occurred and is then continuing, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Upon the
acceptance of its appointment as the Administrative Agent and Swingline Lender
or Syndication Agent hereunder by a successor Administrative Agent and Swingline
Lender or successor Syndication Agent, as applicable, such successor
Administrative Agent and Swingline Lender, or successor Syndication Agent, as
applicable, shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent and Swingline Lender or retiring
Syndication Agent, as applicable, and the retiring Administrative Agent and
Swingline Lender or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder. The rights and duties of
the Administrative Agent to be vested in any successor Administrative Agent
shall include, without limitation, the rights and duties as Swingline Lender.
After any retiring Administrative Agent’s or retiring Syndication Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Syndication Agent, as applicable. For gross
negligence or willful misconduct, as determined by all the Banks (excluding for
such determination Administrative Agent in its capacity as a Bank, as
applicable), Administrative Agent or Syndication Agent may be removed at any
time by giving at least thirty (30) Business Days prior written notice to
Administrative Agent, Syndication Agent and Borrower. Such resignation or
removal shall take effect upon the

71



--------------------------------------------------------------------------------



 



acceptance of appointment by a successor Administrative Agent or Syndication
Agent, as applicable, in accordance with the provisions of this Section 7.8.

          SECTION 7.9. Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, and (iv) shall include Administrative Agent’s recommended course of
action or determination in respect thereof. Each Bank shall reply promptly, but
in any event within ten (10) Business Days after receipt of the request therefor
from Administrative Agent (the “Bank Reply Period”). Unless a Bank shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent (together with a written explanation of
the reasons behind such objection) within the Bank Reply Period, such Bank shall
be deemed to have approved of or consented to such recommendation or
determination. With respect to decisions requiring the approval of the Required
Banks, Majority Banks or all the Banks, Administrative Agent shall submit its
recommendation or determination for approval of or consent to such
recommendation or determination to all Banks and upon receiving the required
approval or consent shall follow the course of action or determination of the
Required Banks, Majority Banks or all the Banks (and each non-responding Bank
shall be deemed to have concurred with such recommended course of action), as
the case may be.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

          SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Money Market IBOR Loan the Administrative Agent determines in good
faith that deposits in dollars (in the applicable amounts) are not being offered
in the relevant market for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended. Unless the Borrower notifies the
Administrative Agent at least two Business Days before the date of (i) any
Euro-Dollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing, or (ii) any Money Market IBOR Borrowing for which a
Notice of Money Market Borrowing has previously been given, the Money Market
IBOR Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day.

72



--------------------------------------------------------------------------------



 



          SECTION 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans shall be
suspended. With respect to Euro-Dollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to Section
2.13 hereof with respect to Loans converted pursuant to this Section 8.2) in an
equal principal amount from such Bank (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and such Bank shall make such a Base Rate Loan.

          If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Euro-Dollar Loans, the Borrower shall have the right, upon five (5)
Business Day’s notice to the Administrative Agent, to either (x) cause a bank,
reasonably acceptable to the Administrative Agent, to offer to purchase the
Commitments of such Bank for an amount equal to such Bank’s outstanding Loans,
and to become a Bank hereunder, or obtain the agreement of one or more existing
Banks to offer to purchase the Commitments of such Bank for such amount, which
offer such Bank is hereby required to accept, or (y) to repay in full all Loans
then outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.11(e).

          SECTION 8.3. Increased Cost and Reduced Return.

          (a) If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote
(in each case, the “Loan Effective Date”), in the case of any Money Market Loan,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable

73



--------------------------------------------------------------------------------



 



agency shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Bank (or its Applicable Lending Office) or shall impose on any
Bank (or its Applicable Lending Office) or on the interbank market any other
condition materially more burdensome in nature, extent or consequence than those
in existence as of the Loan Effective Date affecting such Bank’s Euro-Dollar
Loans, its Note, or its obligation to make Euro-Dollar Loans, and the result of
any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) of making or maintaining any Euro-Dollar Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect to such Euro-Dollar
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Euro-Dollar Loans made by such
Bank hereunder) as will compensate such Bank for such increased cost or
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.

          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.

          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event. A

74



--------------------------------------------------------------------------------



 



certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(e).

          SECTION 8.4. Taxes.

          (a) Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this Section
8.4) such Bank or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.

          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

75



--------------------------------------------------------------------------------



 



          (c) The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.

          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with (A) two duly completed copies of Internal
Revenue Service form 1001, or any successor form prescribed by the Internal
Revenue Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Internal Revenue Code, that it is
entitled to an exemption from United States backup withholding tax. If the form
provided by a Bank at the time such Bank first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from “Non-Excluded
Taxes” as defined in Section 8.4(a).

          (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

          (f) If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.

76



--------------------------------------------------------------------------------



 



     (g) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).

     SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall,
by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

     (a) Borrower shall be deemed to have delivered a Notice of Interest Rate
Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and

     (b) after each of its Euro-Dollar Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Euro-Dollar Loans shall
be applied to repay its Base Rate Loans instead, and

     (c) Borrower will not be required to make any payment which would otherwise
be required by Section 2.13 with respect to such Euro-Dollar Loans converted to
Base Rate Loans pursuant to clause (a) above.

ARTICLE IX

MISCELLANEOUS

     SECTION 9.1. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of the Borrower, the Syndication Agent
or the Administrative Agent, at its address, telex number or facsimile number
set forth on Exhibit F attached hereto with a duplicate copy thereof, in the
case of the Borrower, to the Borrower, at Equity Office Properties Trust, Two
North Riverside Plaza, Suite 2100, Chicago, Illinois 60606, Attn: Chief Legal
Counsel, and to Piper Rudnick LLP, 203

77



--------------------------------------------------------------------------------



 



North LaSalle Street, Suite 1800, Chicago, Illinois 60601, Attn: James M.
Phipps, Esq., (y) in the case of any Bank, at its address, telex number or
facsimile number set forth in its Administrative Questionnaire or (z) in the
case of any party, such other address, telex number or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower. Each such notice, request or other communication shall
be effective (i) if given by telex or facsimile transmission, when such telex or
facsimile is transmitted to the telex number or facsimile number specified in
this Section and the appropriate answerback or facsimile confirmation is
received, (ii) if given by certified registered mail, return receipt requested,
with first class postage prepaid, addressed as aforesaid, upon receipt or
refusal to accept delivery, (iii) if given by a nationally recognized overnight
carrier, 24 hours after such communication is deposited with such carrier with
postage prepaid for next day delivery, or (iv) if given by any other means, when
delivered at the address specified in this Section; provided that notices to the
Administrative Agent under Article II or Article VIII shall not be effective
until received.

          SECTION 9.2. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

          SECTION 9.3. Expenses; Indemnification.

          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom
LLP), in connection with the preparation of this Agreement, the Loan Documents
and the documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder,
(ii) all reasonable fees and disbursements of special counsel in connection with
the syndication of the Loans, and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Bank, including, without limitation, fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of
(A) counsel for Administrative Agent, and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative costs and expenses of Administrative Agent. For
purposes of this Section 9.3(a)(iii), (1) counsel for Administrative Agent shall
mean a single outside law firm representing Administrative Agent, and
(2) counsel for all of the Banks as a group shall mean a single outside law firm

78



--------------------------------------------------------------------------------



 



representing such Banks as a group (which law firm may or may not be the same
law firm representing Administrative Agent).

          (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but
excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from violations of Environmental Laws relating to a
Property which are caused by the act or omission of such Indemnitee after such
Indemnitee takes possession of such Property or (d) owing by such Indemnitee to
any third party based upon contractual obligations of such Indemnitee owing to
such third party which are not expressly set forth in the Loan Documents. In
addition, the indemnification set forth in this Section 9.3(b) in favor of any
director, officer, agent or employee of Administrative Agent or any Bank shall
be solely in their respective capacities as such director, officer, agent or
employee. The Borrower’s obligations under this Section shall survive the
termination of this Agreement and the payment of the Obligations. Without
limitation of the other provisions of this Section 9.3, Borrower shall indemnify
and hold each of the Administrative Agent and the Banks free and harmless from
and against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).

          SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent to set off and to
appropriate

79



--------------------------------------------------------------------------------



 



and apply any and all deposits (general or special, time or demand, provisional
or final) and any other indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of the Borrower against and on
account of the Obligations of the Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank. Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise, receive payment of a proportion of the aggregate amount of
principal and interest due with respect to any Note held by it, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Notes held by the other Banks, and such other adjustments
shall be made, as may be required so that all such payments of principal and
interest with respect to the Notes held by the Banks shall be shared by the
Banks pro rata; provided that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have to any
deposits not received in connection with the Loans and to apply the amount
subject to such exercise to the payment of indebtedness of the Borrower other
than its indebtedness under the Notes. The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.

          SECTION 9.5. Amendments and Waivers. Any provision of this Agreement
or the Notes or other Loan Documents may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Borrower and the
Majority Banks (and, if the rights or duties of the Administrative Agent or the
Swingline Lender in their capacity as Administrative Agent or the Swingline
Lender, as applicable, are affected thereby, by the Administrative Agent or the
Swingline Lender, as applicable); provided that (A) no amendment or waiver of
the provisions of Article V (including, without limitation, any of the
definitions of the defined terms used in Section 5.8 hereof) shall be effective
unless signed by the Borrower and the Required Banks and (B) no such amendment
or waiver with respect to this Agreement, the Notes or any other Loan Documents
shall, unless signed by all the Banks, (i) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment beyond the
Maturity Date, (iv) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Banks, which shall be
required for the Banks or any of them to take any action under this Section or
any other provision of this Agreement, (v) release the EOPT Guaranty or
(vi) modify the provisions of this Section 9.5.

80



--------------------------------------------------------------------------------



 



          SECTION 9.6. Successors and Assigns.

          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and a Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsections (b), (c) and (e) of this Section 9.6.

          (b) Prior to the occurrence of an Event of Default, any Bank may at
any time, from and after the date that is sixty (60) days after the Closing
Date, with (and subject to) the consent of Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed), grant to an existing Bank, one
or more banks, finance companies, insurance companies or other financial
institutions (a “Participant”) in minimum amounts of not less than $5,000,000
(or any lesser amount in the case of participations to an existing Bank)
participating interests in its Commitment or any or all of its Loans. After the
occurrence and during the continuance of an Event of Default, any Bank may at
any time grant to any Person in any amount (also a “Participant”), participating
interests in its Commitment or any or all of its Loans. Notwithstanding anything
to the contrary in this subsection (b), with respect to a Bank’s granting of
participations in its outstanding Money Market Loans prior to the occurrence of
an Event of Default, the minimum amount of such participations shall be
$5,000,000 and no consent of the Administrative Agent or the Borrower shall be
required. Any participation made during the continuation of an Event of Default
shall not be affected by the subsequent cure of such Event of Default. In the
event of any such grant by a Bank of a participating interest to a Participant,
whether or not upon notice to the Borrower and the Administrative Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Bank will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii), (iii),
(iv) or (v) of Section 9.5 without the consent of the Participant. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII with respect to its
participating interest.

          (c) Any Bank may assign to a Qualified Institution (in each case, an
“Assignee”) (i) prior to the occurrence of an Event of Default and from and
after the date that is sixty (60) days after the Closing Date, in minimum
amounts of not less than Five Million Dollars ($5,000,000) and integral multiple
of One Million Dollars ($1,000,000) thereafter (or any lesser amount in the case
of assignments to an existing Bank) and (ii) after the occurrence and during the
continuance of an Event of Default, in any amount, all or a proportionate part
of all, of its rights and obligations under this Agreement, the Notes and the
other Loan Documents, and, in

81



--------------------------------------------------------------------------------



 



either case, such Assignee shall assume such rights and obligations, pursuant to
a Transfer Supplement in substantially the form of Exhibit “E” hereto executed
by such Assignee and such transferor Bank; provided, that if no Event of Default
shall have occurred and be continuing, such assignment shall be subject to the
Administrative Agent’s and the Borrower’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed; and provided further that if an
Assignee is an affiliate of such transferor Bank and is an Affiliate Qualified
Institution, or was a Bank immediately prior to such assignment, no such consent
shall be required; and provided further that such assignment may, but need not,
include rights of the transferor Bank in respect of outstanding Money Market
Loans. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such instrument of assumption, and no further
consent or action by any party shall be required and the transferor Bank shall
be released from its obligations hereunder to a corresponding extent. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Bank, the Administrative Agent and the Borrower shall make appropriate
arrangements so that, if required, a new Note is issued to the Assignee. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $2,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4. Any assignment made during the continuation of an Event of Default
shall not be affected by any subsequent cure of such Event of Default.

          (d) Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Section 9.6(b) and (c) shall not apply to such designation. No Bank may
designate more than one (1) Designated Lender at any one time. The parties to
each such designation shall execute and deliver to the Lead Agent for its
acceptance a Designation Agreement. Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Lead Agent will accept such
Designation Agreement and will give prompt notice thereof to the Borrower,
whereupon, (i) the Borrower shall execute and deliver to the Designating Lender
a Designated Lender Note payable to the order of the Designated Lender, (ii)
from and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right (subject
to the provisions of Section 2.4(b)) to make Money Market Loans on behalf of its
Designating Lender pursuant to Section 2.4 after the Borrower has accepted a
Money Market Loan (or portion thereof) of the Designating Lender, and (iii) the
Designated Lender shall not be required to make payments with respect to any
obligations in this Agreement except to the extent of excess cash flow of such
Designated Lender which is not otherwise required to repay obligations of such
Designated Lender which are then due and payable; provided, however, that
regardless of such designation and assumption by the Designated Lender, the
Designating Lender shall be and remain obligated to the Borrower, the

82



--------------------------------------------------------------------------------



 



Administrative Agent, the Senior Managing Agents, the Managing Agents, the
Co-Agents and the Banks for each and every one of the obligations of the
Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 7.6 hereof and any sums otherwise payable to the Borrower by the
Designated Lender. Each Designating Lender shall serve as the administrative
agent of the Designated Lender and shall on behalf of, and to the exclusion of,
the Designated Lender: (i) receive any and all payments made for the benefit of
the Designated Lender; and (ii) give and receive all communications and notices
and take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents. Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Lender and shall not be signed by the Designated Lender
on its own behalf and shall be binding upon the Designated Lender to the same
extent as if signed by the Designated Lender on its own behalf. The Borrower,
the Administrative Agent, the Senior Managing Agents, the Managing Agents, the
Co-Agents and the Banks may rely thereon without any requirement that the
Designated Lender sign or acknowledge the same. No Designated Lender may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Lender or otherwise in accordance with the provisions
of Section 9.6 (b) and (c).

          (e) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.

          (f) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.

          (g) No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations. No participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.

          (h) Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Five Million Dollars ($5,000,000)
(or in the case of the Administrative Agent, Thirty Million Dollars
($30,000,000)) unless as a result of a cancellation or reduction of the
aggregate Commitments; provided, however, that no Bank shall be prohibited from
assigning its entire Commitment so long as such assignment is otherwise
permitted under this Section 9.6.

83



--------------------------------------------------------------------------------



 



          SECTION 9.7. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

          SECTION 9.8. Governing Law; Submission to Jurisdiction.

          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth below. The Borrower hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against the Borrower in
any other jurisdiction.

          SECTION 9.9. Counterparts; Integration;. Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS

84



--------------------------------------------------------------------------------



 



HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

          SECTION 9.11. Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.

          SECTION 9.12. Domicile of Loans. Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.

          SECTION 9.13. Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

          SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or EOPT or (ii) any general partner of Borrower other
than EOPT, in each case except in the event of fraud or misappropriation of
funds on the part of such officer, director, shareholder or employee or such
general partner.

          SECTION 9.15. Confidentiality. The Administrative Agent and each Bank
shall use reasonable efforts to assure that information about Borrower, EOPT and
its Subsidiaries and Investments Affiliates, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to Administrative Agent or any Bank pursuant to
the provisions hereof or any other Loan Document is used only for the purposes
of this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan and other transactions
between such Bank and the Borrower, except: (a) to their attorneys and
accountants, (b) in connection with the enforcement of the rights and exercise
of any remedies of the Administrative Agent and the Banks hereunder and under
the other Loan Documents, (c) in connection with assignments and participations
and the solicitation of prospective assignees and participants referred to in
Section 9.6 hereof, who have agreed in writing to be bound by a confidentiality
agreement substantially equivalent to the terms of this

85



--------------------------------------------------------------------------------



 



Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process.
Notwithstanding anything herein to the contrary, “information” shall not
include, and the Administrative Agent and each Bank may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions and tax analyses) that are provided to
the Administrative Agent or such Bank relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portion of the documents or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby.
The Administrative Agent and/or the Bank making any such disclosure shall
endeavor to notify Borrower prior to making any such disclosure of the fact that
such disclosure is being made and the nature of the disclosure. In addition, the
Administrative Agent and/or such Bank shall provide Borrower with a copy of the
disclosure promptly after the same is made.

          SECTION 9.16. Bank’s Failure to Fund.

          (a) If a Bank does not advance to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.

          (b) As used herein, the following terms shall have the meanings set
forth below:

               (i) “Defaulting Bank” shall mean any Bank which (x) does not
advance to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents (including, without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five (5) Business Days after notice of such failure from Administrative Agent,
or (z) shall fail to pay the Administrative Agent or any other Bank, as the case
may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.

               (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every monetary default on its part under the Loan
Documents and (y) unconditionally tendered to the Administrative Agent such
Defaulting Bank’s Pro Rata Share of

86



--------------------------------------------------------------------------------



 



all costs, expenses and disbursements required to be paid or reimbursed pursuant
to the terms of the Loan Documents.

               (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.

               (iv) “Senior Debt” means (x) collectively, any and all
indebtedness, obligations and liabilities of the Borrower to the Banks who are
not Junior Creditors from time to time, whether fixed or contingent, direct or
indirect, joint or several, due or not due, liquidated or unliquidated,
determined or undetermined, arising by contract, operation of law or otherwise,
whether on open account or evidenced by one or more instruments, and whether for
principal, premium, interest (including, without limitation, interest accruing
after the filing of a petition initiating any proceeding referred to in Section
6.1(f) or (g)), reimbursement for fees, indemnities, costs, expenses or
otherwise, which arise under, in connection with or in respect of the Loans or
the Loan Documents, and (y) any and all deferrals, renewals, extensions and
refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.

               (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

          (c) Immediately upon a Bank’s becoming a Junior Creditor and until
such time as such Bank shall have cured all applicable defaults, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:

               (i) accelerate, demand payment of, sue upon, collect, or receive
any payment upon, in any manner, or satisfy or otherwise discharge, any
Subordinated Debt, whether for principal, interest and otherwise;

               (ii) take or enforce any Liens to secure Subordinated Debt or
attach or levy upon any assets of Borrower, to enforce any Subordinated Debt;

               (iii) enforce or apply any security for any Subordinated Debt; or

87



--------------------------------------------------------------------------------



 



               (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, the
Borrower.

          (d) In the event of:

               (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;

               (ii) any liquidation, dissolution or other winding-up of the
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;

               (iii) any assignment by the Borrower for the benefit of
creditors;

               (iv) any sale or other transfer of all or substantially all
assets of the Borrower; or

               (v) any other marshaling of the assets of the Borrower;

each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.

          (e) Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, each Junior Creditor hereby transfers and assigns to
the Administrative

88



--------------------------------------------------------------------------------



 



Agent all of the Junior Creditor’s rights to any such payments or distributions
to which Junior Creditor would otherwise be entitled.

          (f) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received in trust for the benefit of, and
shall promptly be paid over or delivered and transferred to, Administrative
Agent for application to the payment of all Senior Debt, to the extent necessary
to achieve Payment in Full. In the event of the failure of any Junior Creditor
to endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.

               (ii) Each Junior Creditor shall take such action (including,
without limitation, the execution and filing of a financing statement with
respect to this Agreement and the execution, verification, delivery and filing
of proofs of claim, consents, assignments or other instructions that
Administrative Agent may require from time to time in order to prove or realize
upon any rights or claims pertaining to Subordinated Debt or to effectuate the
full benefit of the subordination contained herein) as may, in Administrative
Agent’s sole and absolute discretion, be necessary or desirable to assure the
effectiveness of the subordination effected by this Agreement.

          (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.

               (ii) Only upon the Payment in Full of all Senior Debt shall any
Junior Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.

               (iii) Each Junior Creditor agrees that it will deliver all
instruments or other writings evidencing any Subordinated Debt held by it to
Administrative Agent, promptly after request therefor by the Administrative
Agent.

               (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.

               (v) If any of the Senior Debt, should be invalidated, avoided or
set aside, the subordination provided for herein nevertheless shall continue in
full force and effect

89



--------------------------------------------------------------------------------



 



and, as between the Banks which are not Defaulting Banks and all Junior
Creditors, shall be and be deemed to remain in full force and effect.

               (vi) Each Junior Creditor hereby irrevocably waives, in respect
of Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e) and
509 of the Bankruptcy Code (or any similar sections hereafter in effect under
any other Federal or state laws or legal or equitable principles relating to
bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Borrower. Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including, without limitation, any “super
priority” or equal or “priming” or replacement Lien) for any Subordinated Debt
unless the Banks which are not Defaulting Banks have received a senior position
acceptable to the Banks in their sole and absolute discretion to secure all
Senior Debt (in the same collateral to the extent collateral is involved).

          (h) (i) In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion, also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and

               (ii) The Administrative Agent shall give each of the Banks notice
of the occurrence of a default under this Section 9.16 by a Defaulting Bank and
if the Administrative Agent and/or one or more of the other Banks shall, at
their option, fund any amounts required to be paid or advanced by a Defaulting
Bank, the other Banks who have elected not to fund any portion of such amounts
shall not be liable for any reimbursements to the Administrative Agent and/or to
such other funding Banks.

          (i) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks or Majority Banks is
required under Article VIII, Section 9.5 or elsewhere, so long as such Bank is a
Defaulting Bank; provided, however, that in the case of any vote requiring the
unanimous consent of the Banks, if all the Banks other than the Defaulting Bank
shall have voted in accordance with each other, then the Defaulting Bank shall
be deemed to have voted in accordance with such Banks.

          (j) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s

90



--------------------------------------------------------------------------------



 



Pro Rata Share of the Loans not advanced by a Defaulting Bank in accordance with
the Loan Documents, or (ii) pay to the Administrative Agent such Bank’s Pro Rata
Share of any costs, expenses or disbursements incurred or made by the
Administrative Agent pursuant to the terms of this Agreement not theretofore
paid by a Defaulting Bank. Immediately upon the making of any such advance by
the Administrative Agent or any one of the Banks, such Bank’s Pro Rata Share and
the Pro Rata Share of the Defaulting Bank shall be recalculated to reflect such
advance. All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with such Bank’s recalculated Pro Rata Share unless and until
a Defaulting Bank shall fully cure all defaults on the part of such Defaulting
Bank under the Loan Documents or otherwise existing in respect of the Loans or
this Agreement, at which time the Pro Rata Share of the Bank(s) which advanced
sums on behalf of the Defaulting Bank and of the Defaulting Bank shall be
restored to their original percentages.

          SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature
hereto or on the applicable Transfer Supplement, hereby agrees (a) that on the
date any Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of
such Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code, and (b) that
following such date such Bank shall not allocate such Bank’s Pro Rata Share of
any Loan to an account of such Bank if such allocation (i) by itself would cause
such Pro Rata Share of such Loan to then constitute “assets” (within the meaning
of 29 C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.

          SECTION 9.18. [Intentionally Omitted]

          SECTION 9.19. No Bankruptcy Proceedings. Each of the Borrower, the
Banks, the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents hereby agrees that it will not institute against any Designated Lender or
join any other Person in instituting against any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under any federal or state bankruptcy or similar law, until the later to occur
of (i) one year and one day after the payment in full of the latest maturing
commercial paper note issued by such Designated Lender and (ii) the Maturity
Date.

          SECTION 9.20. Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or any party to the EOPT Guaranty, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective

91



--------------------------------------------------------------------------------



 



of whether the Administrative Agent shall have made any demand on Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and other amounts due the Banks and the Administrative Agent
hereunder allowed in such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel and other amounts due the
Administrative Agent hereunder. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or to authorize
the Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.

[SIGNATURE PAGE FOLLOWS]

92



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  EOP OPERATING LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                By:   Equity Office Properties Trust, a Maryland real        
estate investment trust, its general partner
 
           

      By:   /s/ Maureen Fear

         

--------------------------------------------------------------------------------


      Name:   Maureen Fear

      Title:   Senior Vice President, Treasurer
 
                Facsimile number: (312) 559-5009     Address:   Two North
Riverside Plaza         Suite 2100         Chicago, Illinois 60606         Attn:
Chief Financial Officer

      FOR PURPOSES OF AGREEING TO BE BOUND BY THE PROVISIONS OF SECTION 5.11
HEREOF ONLY:
 
    EQUITY OFFICE PROPERTIES TRUST, a Maryland real estate investment trust
 
   
By:
  /s/ Maureen Fear

 

--------------------------------------------------------------------------------

   
Name: Maureen Fear
   
Title: Senior Vice President, Treasurer
TOTAL COMMITMENTS:    $ 500,000,000

S-1



--------------------------------------------------------------------------------



 



              CITICORP NORTH AMERICA, INC.,     as Administrative Agent, as
Swingline Lender, and as a Bank
 
       

  By:   /s/ David Bouton

     

--------------------------------------------------------------------------------


  Name:   David Bouton

  Title:   Vice President
 
            Commitment:  $166,666,666.67

S-2



--------------------------------------------------------------------------------



 



     

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent and as a Bank
 
 
By:  
/s/ Todd Vannucci


--------------------------------------------------------------------------------


Name: Todd Vannucci

Title: Executive Director
 
       

Commitment: $166,666,666.67

S-3



--------------------------------------------------------------------------------



 



     

UBS LOAN FINANCE LLC,
as a Bank
 

By:   /s/ Winslowe Ogbourne


--------------------------------------------------------------------------------


Name: Winslowe Ogbourne

Title: Associate Director
Banking Products Services, US
 
       

By:   /s/ Joselin Fernandes


--------------------------------------------------------------------------------


Name: Joselin Fernandes

Title: Associate Director
Banking Products Services, US
 
       

Commitment: $166,666,666.66

S-4



--------------------------------------------------------------------------------



 



Schedule 1.1

Qualifying Unencumbered Property

                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

10020
  60 Spear Street         1       133,782  
10060
  Intercontinental Center         1       194,801  
10080
  Four Forest         1       394,324  
10100
  Northborough Tower         1       207,908  
10150
  Community Corporate Center         1       250,169  
10170
  Denver Corporate Center II         2       375,139  
10200
  San Jacinto Center         1       403,329  
10210
  1111 19th Street         1       252,014  
10220
  Shelton Pointe         1       159,853  
10240
  North Central Plaza Three         1       346,575  
10250
  The Quadrant         1       317,218  
10260
  Canterbury Green         1       226,197  
10270
  Three Stamford Plaza         1       242,732  
10280
  Union Square         1       194,398  
10290
  One North Franklin         1       617,592  
10300
  1620 L Street         1       156,272  
10310
  One Stamford Plaza         1       214,136  
10320
  Two Stamford Plaza         1       251,510  
10330
  300 Atlantic         1       270,497  
10350
  1700 Higgins         1       134,283  
10360
  Northwest Center         1       241,248  
10370
  One Congress         1       517,849  
10380
  One Crosswoods         1       129,583  
10410
  One Lakeway Center         1       289,112  
10420
  Two Lakeway Center         1       440,826  
10430
  Three Lakeway Center         1       462,890  
10450
  28 State         1       570,040  
10480
  9400 NCX Building         1       379,556  
10500
  Four Stamford Plaza         1       261,195  
10510
  1920 Main Plaza         1       305,662  
10520
  Paces West         2       646,471  
10540
  2010 Main Plaza         1       280,882  
10550
  1100 Executive Tower         1       366,747  
10580
  161 N. Clark         1       1,010,520  
10610
  One American Center         1       505,770  
10640
  1601 Market Street         1       681,289  
10660
  Two California Plaza         1       1,329,810  
10670
  One Phoenix Plaza         1       586,403  
10680
  Colonnade         1       168,637  
10690
  49 East Thomas         1       18,892  
10730
  177 Broad Street         1       188,029  
10750
  Oakbrook Terrace Tower         1       772,928  
10760
  Maritime Plaza         1       534,874  
10770
  Smith Barney Building         1       187,999  
10780
  201 Mission         1       483,289  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

10790
  30 N. Lasalle         1       909,245  
10800
  Four Falls         1       254,355  
10810
  Oak Hill Plaza         1       164,360  
10820
  Two Valley Square         1       70,622  
10830
  Four/Five Valley Square         2       68,321  
10840
  One Devon Square         1       73,267  
10850
  Two Devon Square         1       63,226  
10860
  Three Devon Square         1       6,000  
10880
  One Valley Square         1       70,290  
10890
  Three Valley Square         1       84,605  
10920
  1111 West 22nd Street         1       224,847  
10930
  Presidents Plaza         4       818,712  
10940
  Civic Opera House         1       841,778  
10950
  Tri State International         5       546,263  
10970
  200 W. Adams         1       677,222  
10980
  10960 Wilshire         1       576,018  
10990
  10880 Wilshire         1       534,047  
11000
  Lake Marriott Business Park         7       401,402  
11010
  Shoreline Technology Park         12       726,508  
11020
  Sunnyvale Business Center         4       175,000  
11030
  225 Franklin Street         1       916,722  
11040
  150 Federal Street         1       529,730  
11050
  175 Federal Street         1       207,366  
11070
  Russia Wharf         1       313,333  
11080
  Center Plaza         1       650,406  
11090
  2 Oliver/147 Milk         1       270,302  
11100
  South Station         1       184,183  
11120
  Wellesley Office Park         4       216,420  
11130
  175 Wyman Street         3       335,208  
11140
  New England Executive Park         8       756,228  
11160
  Ten Canal Park         1       110,843  
11170
  Crosby Corporate Center         6       336,601  
11190
  One Canal Park         1       98,607  
11200
  Riverview         1       148,552  
11220
  1616 North Fort Myer         1       292,826  
11230
  1300 N. 17th Street         1       380,199  
11270
  Centerpointe         2       407,186  
11280
  1333 H Street         1       244,585  
11290
  Lakeside Office Atlanta         5       390,721  
11340
  101 N. Wacker         1       575,294  
11350
  Riverside         1       494,710  
11370
  150 California         1       201,787  
11390
  Crosby Corporate Center II         3       257,528  
11400
  John Marshall III         1       180,000  
11410
  E.J. Randolph II         1       125,646  
11420
  Wellesley Office Park 5-7         3       362,421  
11430
  Wellesley Office Park 8         1       62,952  
11440
  New England Executive Park 17         1       56,890  
11490
  Lakeside Square         1       397,328  
11510
  Fair Oaks Plaza         1       177,559  
11520
  8080 N. Central Expressway         1       283,707  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

11530
  2500 City West         1       574,216  
11540
  1700 Market Street         1       841,172  
11550
  Brookhollow Central         3       797,971  
11560
  Nordstrom Medical Tower         1       98,382  
11580
  Wells Fargo Center -Seattle         1       944,574  
11590
  Second & Seneca         2       480,272  
11600
  1111 Third Avenue         1       558,822  
11610
  Rainier Plaza         1       410,855  
11620
  One Bellevue Center         1       360,729  
11630
  Congress Center         1       369,120  
11640
  550 S. Hope         1       566,434  
11660
  On e Lafayette         1       314,634  
11670
  LaSalle Plaza         1       588,908  
11690
  100 Summer Street         1       1,034,605  
11700
  The Tower at NEEP         1       199,860  
11710
  Denver Post Tower         1       579,999  
11730
  301 Howard Building         1       307,396  
11750
  410 Building         1       396,047  
11760
  Trinity Place         1       189,163  
11770
  Tabor Building         2       692,387  
11790
  4949 S. Syracuse         1       62,633  
11800
  Metropoint I         1       263,716  
11820
  The Solarium         1       162,817  
11830
  Terrace Building         1       115,408  
11850
  Dom inion Plaza         1       571,468  
11860
  Millennium Building         1       330,033  
11890
  Polk & Taylor Buildings         2       902,322  
11910
  Northland Plaza         1       296,967  
11940
  Second & Spring         1       130,421  
11960
  Colonnade Office A&B Dallas         2       606,615  
11970
  Colonnade Office C Dallas         1       377,639  
11990
  Prominence at Buckhead         1       424,309  
12000
  World Trade Center         1       186,912  
12080
  City Center Bellevue         1       472,585  
12110
  Computer Associates Tower         1       360,815  
12120
  Texas Commerce Tower         1       369,134  
12200
  Palo Alto-BS         6       322,228  
12430
  Wells Fargo CenterSacramento         1       502,365  
12470
  Exposition Centre         1       72,985  
12500
  Norris Tech         3       260,825  
12510
  One & Two ADP Plaza         2       300,249  
12520
  Corporate Centre         2       328,810  
12540
  PeopleSoft Plaza         1       277,562  
12550
  Pruneyard Office Towers         3       354,772  
12560
  Pruneyard Inn                    
12570
  Pruneyard Shopping Center         2       252,210  
12580
  Seaport Centre         13       465,955  
12590
  Ten Almaden         1       299,685  
12600
  18301 Von Karman         1       219,537  
12610
  2677 North Main         1       215,003  
12630
  429 Santa Monica Boulevard         1       84,798  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

12700
  Searise Office Tower         1       124,116  
12760
  200 Galleria         1       438,273  
12780
  527 Madison Avenue         1       215,332  
12820
  One Lincoln Centre         1       294,972  
12880
  Bay Park Plaza I & II         2       257,058  
12900
  One Bay Plaza         1       176,533  
12950
  120 Montgomery         1       420,310  
12960
  Market Square         2       681,051  
12970
  191 Peachtree Tower         1       1,215,288  
12980
  222 Berkley         1       519,608  
12990
  500 Boyleston         1       706,864  
13010
  Parkside Tower         2       398,460  
13020
  Seaport Plaza         2       159,350  
13250
  Three Lafayette         1       259,441  
13260
  Metropoint II REIT         1       150,673  
13300
  2 Lafayette         1       130,704  
13310
  Sunset North REIT         3       465,013  
13370
  500 Orange Tower         1       290,765  
13400
  Santa Clara Office Center I         1       54,701  
13410
  Stender Way II         1       61,825  
13420
  Santa Clara Office Center         2       75,197  
13430
  Gateway Office-Phase I         2       152,326  
13440
  Scott Boulevard         1       48,000  
13450
  Santa Clara Office Center III         1       47,621  
13460
  Bakersfield Warehouse         1       130,600  
13470
  Gateway Office-Phase II         2       313,972  
13490
  3045 Stender Way         1       27,000  
13500
  2727 Augustine         1       84,000  
13520
  The Alameda         1       44,287  
13530
  Creekside         4       241,019  
13540
  North First Office Center         2       147,016  
13550
  Cupertino Business Center         2       64,680  
13560
  455 University Avenue         1       30,985  
13570
  1710 Little Orchard         1       212,840  
13580
  8880 Cal Center Drive         1       118,172  
13590
  740 University Avenue         1       14,108  
13600
  Applied Materials         2       181,850  
13610
  Santa Clara Office Ctr IV         1       5,290  
13620
  Aspect Telecommunications         1       76,806  
13630
  Gateway Oaks II         1       66,232  
13640
  Gateway Oaks I         1       122,641  
13650
  Cadillac Court         1       44,517  
13660
  701 University         1       47,907  
13680
  Christie/Shellmound Industrial         2       56,898  
13690
  The Orchard         1       65,392  
13700
  555 University Avenue         1       59,645  
13710
  575 + 601 University Ave         2       78,103  
13740
  655 University Avenue         1       43,750  
13760
  Patrick Henry Drive         1       68,987  
13770
  COG Warehouse         1       120,600  
13780
  Okidata Distribution Center         1       100,224  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

13790
  SMBP 2951 28th Street         1       85,000  
13810
  Independent Road Warehouse         1       132,000  
13830
  BayCenter Business Park Ph II         4       128,700  
13840
  Keebler Warehouse         1       67,563  
13850
  Fremont Commerce Ctr Ph III         1       64,000  
13860
  Lockheed Building         1       42,899  
13870
  Xerox Campus         5       205,593  
13880
  Foothill Research         4       192,120  
13890
  Montague Industrial Center         6       315,600  
13910
  Cabot Boulevard Warehouse         1       248,860  
13940
  Eden Landing Business Ctr         1       82,796  
13950
  The Good Guys Distrib Ctr         1       459,833  
13980
  2180 Sand Hill Road         1       40,216  
13990
  Point West III-River Park Dr         1       72,088  
14000
  Point West I-Response Road         1       46,885  
14010
  1900 McCarthy         1       80,709  
14020
  Redwood Shores         1       78,022  
14030
  BayCenter Business Park Ph I         5       148,665  
14040
  Point West Commercentre         1       119,063  
14050
  2905-2909 Stender Way         1       51,150  
14060
  Meier Central South         6       149,003  
14070
  Meier Mountain View         8       270,448  
14080
  Meier North Santa Clara         5       113,328  
14090
  Meier Sunnyvale-Bldg 18         1       22,400  
14120
  Walsh at LaFayette         4       320,505  
14130
  Ridder Park         1       83,841  
14140
  Gateway Oaks III         1       46,227  
14160
  Cadillac Court II         1       36,120  
14170
  4900 + 5000 Meadows-Cons         2       144,275  
14180
  Doolittle Business Center         4       113,196  
14230
  One Pacific Heights         1       120,473  
14260
  Bayside Corporate Center         2       84,925  
14290
  American River Drive         3       121,583  
14300
  Inwood Park         1       157,480  
14310
  Benicia Ind II         3       484,720  
14390
  2290 North First Street         1       75,381  
14400
  Port of Oakland         3       199,733  
14410
  Dove Street         1       78,340  
14450
  Fairchild Corporate Center         1       105,005  
14460
  Charcot Business Center         4       163,932  
14480
  Dixon Landing         4       202,885  
14490
  Kifer Road Industrial Park         4       287,300  
14510
  BayCenter Business Pk Ph III         2       116,941  
14520
  Fidelity Plaza         2       76,628  
14530
  Central Park Plaza         6       304,241  
14550
  Wood Island Office Complex         2       76,609  
14580
  Ravendale at Central         2       80,450  
14620
  The City         3       458,949  
14670
  Emeryville Tower         6       1,251,178  
14680
  Brea Park Centre         3       168,072  
14690
  Bridge Pointe Corp         2       372,653  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

14700
  The City-3800 Chapman         1       157,231  
14710
  555 Twin Dolphin Plaza         1       198,494  
14720
  Metro Plaza         2       416,006  
14740
  Fountaingrove Center         3       161,055  
14750
  Sierra Point         1       99,150  
14760
  Pasadena Financial         1       148,201  
14770
  Century Square         1       205,653  
14780
  Brea Corporate Plaza         1       117,195  
14790
  Point West Corporate Center         2       144,890  
14800
  3280 E. Foothill Blvd.         1       150,951  
14810
  Gateway Office-Phase III         1       123,250  
14820
  Arboretum Courtyard         1       139,103  
14830
  Lafayette Terrace         1       47,392  
14840
  Brea Financial Commons         3       164,489  
14850
  Sepulveda Center         1       171,365  
14860
  Brea Corporate Place         2       328,305  
14890
  Huntwood Business Center         3       176,056  
14900
  Fremont Commerce Center         3       269,983  
14910
  790 Colorado         1       130,811  
14920
  Tower Seventeen         1       230,755  
14930
  Gateway Oaks IV         1       81,876  
14940
  Nobel Corporate Plaza         1       102,686  
14950
  Pacific Ridge Corporate Ctr         1       120,980  
14960
  San Mateo BayCenter I         1       121,224  
14970
  Treat Towers         1       367,313  
14980
  Johnson Ranch Corporate Ctr         5       179,990  
15000
  Oak Creek         2       70,943  
15010
  Milmont R+D         1       64,000  
15020
  Kato R+D         1       74,000  
15030
  California Circle II         3       95,774  
15040
  East Hills Office Park         1       57,245  
15050
  Stadium Towers Plaza         2       262,065  
15080
  Westridge I         1       53,326  
15090
  Centerpoint Irvine         3       67,557  
15110
  Borregas Avenue         1       39,897  
15130
  Roseville Corporate Ctr Land         1       111,411  
15150
  Park Plaza         1       66,761  
15160
  LaJolla Centre I         2       314,034  
15200
  Douglas Corporate Center         2       102,847  
15260
  Concourse         7       897,658  
15270
  City Tower         1       409,412  
15280
  City Plaza         1       324,234  
15300
  Marina Business Center         4       261,512  
15310
  Cerritos Towne Center         5       461,794  
15320
  2600 Michelson         1       307,662  
15330
  18581 Teller         1       86,087  
15370
  Hayward Business Park         8       630,944  
15380
  Skyport Plaza         1       48,000  
15390
  Metro Center Tower         4       712,982  
15480
  Parkshore Plaza-Phase I         2       114,356  
15490
  San Mateo BayCenter III         1       62,029  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

15500
  Skyway Landing         2       241,694  
15520
  Parkshore Plaza -Phase II         2       155,497  
15540
  Oakbrook Plaza         1       118,843  
15560
  Towers @ Shores         2       335,960  
15600
  Larksp ur Landing Office Park         3       189,289  
15610
  Drake's Landing         3       121,379  
15620
  The Tower in Westwood         1       205,347  
15650
  Lincoln Exec Ctr II + III Cons         3       171,941  
15710
  Bellevue Gateway I         1       111,257  
15720
  Bellevue Gateway II         1       67,047  
15730
  Main Street Building         1       38,729  
15790
  10700 Building         1       60,218  
15850
  Southgate Office Plaza         2       269,175  
15860
  Plaza Center         2       457,591  
15870
  Gateway 405 Building         1       34,505  
15880
  Eastgate Office Park         1       261,059  
15890
  Lincoln Executive Center         2       106,597  
15900
  Plaza East         1       145,339  
15910
  I-90 Bellevue         2       134,235  
16000
  5550 Macadam Building         1       41,360  
16020
  River Forum I+II         1       192,363  
16030
  4000 Kruse Way Place         1       141,448  
16040
  4004 Kruse Way Place         1       58,108  
16080
  4949 Meadows         1       124,737  
16100
  RiverSide Centre         1       100,938  
16120
  Nimbus Corporate Center         16       689,797  
16150
  One Pacific Square         1       228,247  
16170
  Kruse Way Plaza         2       101,366  
16180
  Kruse Woods         4       417,652  
16190
  4800 Meadows         1       74,352  
16200
  Kruse Oaks         1       91,690  
16210
  Benjam in Franklin Plaza         1       271,573  
16230
  Lincoln Center         7       735,429  
16240
  Bellefield Office Park         15       454,443  
16320
  Skyport Plaza East         3       608,663  
16450
  Waters Edge/Playa Vista JV   EQ -Dev -2
Placed in
SVC 3Q             243,433  
16470
  Griffin Towers I (REIT)         1       543,416  
16490
  Army and Navy Club Building         1       102,822  
16500
  Liberty Place         1       157,550  
16520
  San Rafael I         2       155,318  
16540
  Ferry Bldg (FBA)         1       243,812  
15170_ BU
  Vintage Park-Cons (BU)         1       38,839  
15255_ BU
  VP-323 Vintage Park Drive         1       25,503  
15256_ BU
  VP-353 Vintage Park Drive         1       28,511  
15257_ BU
  VP-363 VIntage Park Drive         1       25,064  
15258_ BU
  VP-373 Vintage Park Drive         1       24,814  
15259_ BU
  VP-383 Vintage Park Drive         1       19,363  
16560
  Foundry 2 (3721)         1       505,480  
16590
  US Bank Tower         1       485,902  

 



--------------------------------------------------------------------------------



 



                              JDE #

--------------------------------------------------------------------------------

  Property Name

--------------------------------------------------------------------------------

      Bldg Count

--------------------------------------------------------------------------------

  Sq Ft

--------------------------------------------------------------------------------

16620
  3 Bellevue         1       472,929   Unconsolidated Joint Ventures            
       
44030
  OPOS Equity Method         1       382,648  
44040
  Rowes Wharf Equity Method         3       151,644  
44140
  10+30 S.Wacker-Equity         2       1,502,466  
44180
  Preston Commons -Equity         3       209,302  
44190
  Sterling Plaza -Equity         1       151,374  
44240
  800-900 Concar-Equity         2       175,367  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4 (b)

Disclosure of
Additional Material Indebtedness

     1. Drawings under this Agreement.

     2. Drawings under the Existing Revolving Credit Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6

Borrower and EOPT ERISA Plans
and Collective Bargaining Agreements

The employees of EOPT and the Borrower (other than union employees) may
currently participate in a 401(k) Plan.

      Other benefits for non-union employees include:           

  Health care plan, dental care, vision care, life insurance and accidental
death and dismemberment plan, travel/accident insurance, short-term disability,
long-term disability, employee assistance program, paid time off days, holidays
and direct paycheck deposit.
 
   
With the following plans:
   
 
   

  Equity Office Properties Trust Welfare
Benefit Plan Equity Office Properties
Trust Retirement Savings Plan Beacon
Properties Pension Plan
 
   
Union employee benefits include:
   
 
   

  Sick time, vacation time, personal days, holidays, direct paycheck deposit,
monthly employer contributions into the health and welfare trust and pension
fund (which health and welfare trusts and pension funds are generally Plans,
Multiemployer Plans or Benefit Arrangements).
 
   
With the following plans:
   
 
   

  Central Pension Fund of the International Union of Operating Engineers
 
   

  Service Employees International Union Local 36 Health and Welfare Plan  

  Service Employees International Union Local 36 Pension Fund
 
   

  Stationary Engineers Local 39 Health and Welfare Trust Fund
Stationary Engineers Local 39 Pension Trust Fund

 



--------------------------------------------------------------------------------



 



     

  Local 94-94A-94B Health and Benefit Fund Local 94-94A-94B Annuity Fund
 
   

  Health and Welfare Trust, International Union of Operating Engineers, Local
399, Chicago
 
   

  Operating Engineers Local 501 Security Fund Health and Welfare Plan

For employees covered by the following collective bargaining agreements:

Agreement, between Equity Office Properties Management Corp., a Delaware
corporation, and the International Union of Operating Engineers 18S, effective
February 1, 1999 through February 1, 2006.

Agreement, dated as of July 1, 1997, by and between Equity Office Property
Management Corp., Inc., and the International Union of Operating Engineers,
Local 30, AFL-CIO.

Multi-Employer Agreement, dated November 16, 1996, by and between Building
Operators Labor Relations, Inc., and Service Employees International Union,
Local #36, AFL-CIO.

Agreement, by and between Building Owners and Managers Association of San
Fran-cisco, and International Union of Operating Engineers, Stationary Local
No. 39, affiliated with the AFL-CIO, effective September 1, 1998.

1998 Engineer Agreement, between Realty Advisory Board of Labor Relations,
Incorporated, and Local 94-94A-94B International Union of Operating Engineers
AFL-CIO, effective January 1, 1998 to December 31, 2006.

Agreement, between Building Owners and Managers Association of Chicago, and
International Union of Operating Engineers Local 399, AFL-CIO, effective May 18,
1998 through May 20, 2005.

Agreement, by and between the International Union of Operating Engineers, Local
501, and the members listed in Exhibit A of the Building Owners and Managers
Association of Greater Los Angeles, Incorporated, effective January 1, 1996
through October 31, 2006.

Agreement, dated as of February 17, 1996, by and between Premisys Real Estate
Services, Inc., and Local #835 International Union of Operating Engineers,
AFL-CIO.

Agreement with Chicago & Northeast Illinois District Counsel of Carpenters,
Local 13, effective through May, 2005 Agreement with International Brotherhood
of Painters & Allied, Local 14, through May 2006.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(1)

EOPT Investments

EOP-QRS Trust
BeaMetFed, Inc. (80.6% voting shares or .8102% of the overall
ownership)
EOP-Worldwide Plaza, Inc.
EOP-NYCCA, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(2)

EOPT Investments

EOP-QRS Trust
BeaMetFed, Inc. (80.6% voting shares or .8102% of the overall
ownership)
EOP-Worldwide Plaza, Inc.
EOP-NYCCA, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(3)

FINANCING PARTNERSHIPS OWNED BY EOP-QRS TRUST

              Properties in which EOP-QRS Trust is a 1% Limited Partner:        
              PA-1601 Market Street Limited Partnership, a Delaware limited
partnership

      (1601 Market Street, Philadelphia, Pennsylvania)                  
Properties in which EOP-QRS Trust is a 0.1% General Partner or Managing Member:
                      DC-1627 Eye Street Limited Partnership, a Delaware limited
partnership

      (Army/Navy Building, Washington, D.C.)         OR-5550 Macadam Building
Limited Partnership, a Delaware limited partnership

      (5550 Macadam Building, Portland, Oregon)         OR-BF Plaza Limited
Partnership, a Delaware limited partnership

      (Benjamin Franklin Plaza, Portland, Oregon)         OH-Community Corporate
Center Limited Partnership, a Delaware limited partnership

      (Community Corporate Center, Columbus, Ohio)         OH-One Crosswoods
Limited Partnership, a Delaware limited partnership

      (One Crosswoods Center, Columbus, Ohio)         DC-One Lafayette Limited
Partnership, a Delaware limited partnership

      (One Lafayette, Washington, D.C.)         DC-Two Lafayette Limited
Partnership, a Delaware limited partnership

      (Two Lafayette, Washington, D.C.)         DC-Three Lafayette Limited
Partnership, a Delaware limited partnership

      (Three Lafayette, Washington, D.C.)         OR-River Forum Limited
Partnership, a Delaware limited partnership

      (River Forum I & II, Portland, Oregon)         OR-Riverside Portland
Limited Partnership

      (Riverside Centre, Portland, Oregon)         OR-One Pacific Square Limited
Partnership

      (Pacific Square, Portland, Oregon)         LA-Lakeway I, L.L.C., a
Delaware limited liability company

      (Lakeway Center I, Metairie, Louisiana)         LA-Lakeway II, L.L.C., a
Delaware limited liability company

      (Lakeway Center II, Metairie, Louisiana)         LA-Lakeway III, L.L.C., a
Delaware limited liability company

      (Lakeway Center III, Metairie, Louisiana)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A

NOTE

Chicago, Illinois

July 29, 2004

          For value received, EOP OPERATING LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), promises to pay to the order of          
                                                (the “Bank”) the unpaid
principal amount of each Loan made by the Bank to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement). The Borrower further promises to pay interest on the unpaid
principal amount of each such Loan from the date advanced until such principal
amount is paid in full on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
lawful money of the United States in Federal or other immediately available
funds to Citicorp North America, Inc., for the account of the Bank, pursuant to
the following wire transfer instructions:

Citibank, N.A.
ABA#021-00-0089
Acct#36852248
REF: Agency Medium Term Finance

          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

          This note is one of the Notes referred to in, and is executed and
delivered pursuant to and subject to all of the terms of, the Revolving Credit
Agreement, dated as of July 29, 2004, among the Borrower, the banks listed on
the signature pages thereof, UBS Securities LLC, Morgan Stanley Senior Funding,
Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint
Bookrunners, Citicorp North America, Inc., as Administrative Agent, Morgan
Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford Branch,
as Documentation Agent (as the same may be amended from time to time, the
“Credit Agreement”). Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement. The terms and
conditions of the Credit Agreement are hereby incorporated in their entirety by
reference as though fully set forth herein. Upon the occurrence of certain
Events

 



--------------------------------------------------------------------------------



 



of Default as more particularly described in the Credit Agreement, the unpaid
principal amount evidenced by this Note shall become, and upon the occurrence
and during the continuance of certain other Events of Default, such unpaid
principal amount may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

          Demand, presentment, diligence, protest and notice of nonpayment are
hereby waived by the Borrower.

          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



                  EOP OPERATING LIMITED PARTNERSHIP,       a Delaware limited
partnership
 
                By:   Equity Office Properties Trust, a Maryland real estate
investment trust, its general partner
 
           

      By:    


--------------------------------------------------------------------------------


          Name:

          Title:

Signature Page to Note from EOP Operating Limited Partnership in favor of      
                                                   .

 



--------------------------------------------------------------------------------



 



Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

                                  Amount of             Amount of   Type of  
Principal   Maturity   Notation Date

--------------------------------------------------------------------------------

  Loan

--------------------------------------------------------------------------------

  Loan

--------------------------------------------------------------------------------

  Repaid

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Made By

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

NOTE

Chicago, Illinois

________, 2003

     For value received, EOP OPERATING LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), promises to pay to the order of                  
                                        (the “Bank”) the unpaid principal amount
of each Loan made by the Bank to the Borrower pursuant to the Credit Agreement
referred to below on the maturity date provided for in the Credit Agreement).
The Borrower further promises to pay interest on the unpaid principal amount of
each such Loan from the date advanced until such principal amount is paid in
full on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds to Citicorp North
America, Inc., for the account of the Bank, pursuant to the following wire
transfer instructions:

Citibank, N.A.
ABA#021-00-0089
Acct#36852248
REF: Agency Medium Term Finance
Attn:

          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

          This note is one of the Designated Lender Notes referred to in, and is
executed and delivered pursuant to and subject to all of the terms of, the
Revolving Credit Agreement, dated as of July 29, 2004, among the Borrower, the
banks listed on the signature pages thereof, UBS Securities LLC, Morgan Stanley
Senior Funding, Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers
and Joint Bookrunners, Citicorp North America, Inc., as Administrative Agent,
Morgan Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford
Branch, as Documentation Agent(as the same may be amended from time to time, the
“Credit Agreement”). Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement. The terms and
conditions of the Credit Agreement are

 



--------------------------------------------------------------------------------



 



hereby incorporated in their entirety by reference as though fully set forth
herein. Upon the occurrence of certain Events of Default as more particularly
described in the Credit Agreement, the unpaid principal amount evidenced by this
Note shall become, and upon the occurrence and during the continuance of certain
other Events of Default, such unpaid principal amount may be declared to be, due
and payable in the manner, upon the conditions and with the effect provided in
the Credit Agreement.

          Demand, presentment, diligence, protest and notice of nonpayment are
hereby waived by the Borrower.

          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



                  EOP OPERATING LIMITED PARTNERSHIP,     a Delaware limited
partnership
 
                By:   Equity Office Properties Trust, a Maryland real estate
investment trust, its general partner
 
           

      By:    


--------------------------------------------------------------------------------


          Name:

          Title:

 



--------------------------------------------------------------------------------



 



Note (cont’d)

LOANS AND PAYMENTS OF PRINCIPAL

                                  Amount of             Amount of   Type of  
Principal   Maturity   Notation Date

--------------------------------------------------------------------------------

  Loan

--------------------------------------------------------------------------------

  Loan

--------------------------------------------------------------------------------

  Repaid

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Made By

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 
                   

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Form of Money Market Quote Request

[Date]

     
To:
  [ ] (the “Administrative Agent”)
 
   
From:
  EOP Operating Limited Partnership
 
   
Re:
  Revolving Credit Agreement dated as of July 29, 2004, among the Borrower, the
banks listed on the signature pages thereof, UBS Securities LLC, Morgan Stanley
Senior Funding, Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers
and Joint Bookrunners, Citicorp North America, Inc., as Administrative Agent,
Morgan Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford
Branch, as Documentation Agent (as the same may be amended from time to time,
the “Credit Agreement”).

          We hereby give notice pursuant to Section 2.4 of the Credit Agreement
that we request Money Market Quotes for the following proposed Money Market
Borrowing(s):

Date of Borrowing:                                                          

      Principal Amount*

--------------------------------------------------------------------------------

  Interest Period**

--------------------------------------------------------------------------------

$
   

          Such Money Market Quotes should offer a Money Market [Margin]
[Absolute Rate]. [The applicable base rate is the Interbank Offered Rate.]

          Money Market Loans in the amount of $                                 
                        are currently outstanding.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

*   Amount must be $5,000,000 or a larger multiple of $100,000, with all
outstanding Money Market Loans not to exceed $350,000,000.   **   Not less than
30 days (LIBOR Auction) or not less than 14 days (Absolute Rate Auction),
subject to the provisions of the definition of Interest Period.

 



--------------------------------------------------------------------------------



 



Terms used herein have the meanings assigned to them in the Credit Agreement.

              EOP OPERATING LIMITED PARTNERSHIP,     a Delaware limited
partnership
 
       
 
  By:   Equity Office Properties Trust, a Maryland real estate investment trust,
its general partner

  By:    


--------------------------------------------------------------------------------


      Name:

      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Invitation for Money Market Quotes

     
To:
  [Name of Bank]
 
   
Re:
  Invitation for Money Market Quotes to EOP Operating Limited Partnership (the
“Borrower”)

          Pursuant to Section 2.4 of the Revolving Credit Agreement, dated as of
July 29, 2004, among the Borrower, the banks listed on the signature pages
thereof, UBS Securities LLC, Morgan Stanley Senior Funding, Inc. and Citigroup
Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners, Citicorp
North America, Inc., as Administrative Agent, Morgan Stanley Senior Funding,
Inc., as Syndication Agent, and UBS AG, Stamford Branch, as Documentation Agent
(as the same may be amended from time to time, the “Credit Agreement”), we are
pleased on behalf of the Borrower to invite you to submit Money Market Quotes to
the Borrower for the following proposed Money Market Borrowing(s):

Date of Borrowing:                                       

      Principal Amount

--------------------------------------------------------------------------------

  Interest Period

--------------------------------------------------------------------------------

$
   

          Such Money Market Quotes should offer a Money Market [Margin]
[Absolute Rate]. [The applicable base rate is the Interbank Offered Rate.]

          Please respond to this invitation by no later than [3:00 P.M.]
[10:30 A.M.] (New York, New York time) on [date].

              [ ],     as Administrative Agent
 
       

  By:    


--------------------------------------------------------------------------------


      Authorized Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Form of Money Market Quote

     
To:
  [ ], as Administrative Agent
 
   
Re:
  Money Market Quote to EOP Operating Limited Partnership (the “Borrower”)

          In response to your invitation on behalf of the Borrower dated        
                              , 200_, we hereby make the following Money Market
Quote on the following terms:



1.   Quoting Bank:                                                            
2.   Person to contact at Quoting Bank:                                        
                    3.   Date of Borrowing:                                     
  *   4.   We hereby offer to make Money Market Loan(s) in the following
principal amounts, for the following Interest Periods and at the following
rates:

          Principal   Interest   Money Market Amount**

--------------------------------------------------------------------------------

  Period***

--------------------------------------------------------------------------------

  [Margin****] [Absolute Rate*****]

--------------------------------------------------------------------------------

$
         
$
       

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $                            
         .]**

          We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Revolving Credit
Agreement, dated as of July 29, 2004, among the Borrower, the banks listed on
the signature pages thereof, UBS Securities LLC, Morgan Stanley Senior Funding,
Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint
Bookrunners, Citicorp North America, Inc., as Administrative Agent, Morgan
Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford Branch,
as Documentation Agent (as the same may be amended from time to time, the
“Credit Agreement”), irrevocably obligates us to make the Money Market Loan(s)
for which any offer(s) are accepted, in whole or in part.

 



--------------------------------------------------------------------------------



 



              Very truly yours,
 
            [NAME OF BANK]
 
       
Dated:                                       
  By:    


--------------------------------------------------------------------------------


      Authorized Officer



--------------------------------------------------------------------------------

*   As specified in the related Invitation.   **   Principal amount bid for each
Interest Period may not exceed principal amount requested. Specify aggregate
limitation if the sum of the individual offers exceeds the amount the Bank is
willing to lend. Bids must be made for $5,000,000 or a larger multiple of
$100,000.   ***   Not less than 14 days, as specified in the related Invitation.
No more than five bids are permitted for each Interest Period.   ****   Margin
over or under the Interbank Offered Rate determined for the applicable Interest
Period. Specify percentage (to the nearest 1/10,000 of 1%) and specify whether
“PLUS” or “MINUS”.   *****   Specify rate of interest per annum (to the nearest
1/10,000th of 1%).

 



--------------------------------------------------------------------------------



 



EXHIBIT E

TRANSFER SUPPLEMENT

          TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of          
         , 200_, between                                        (the “Assignor”)
and                                        having an address at                
                       (the “Purchasing Bank”).

W I T N E S S E T H:

          WHEREAS, the Assignor has made loans to EOP Operating Limited
Partnership, a Delaware limited partnership (the “Borrower”), pursuant to the
Revolving Credit Agreement, dated as of July 29, 2004, among the Borrower, the
banks listed on the signature pages thereof, UBS Securities LLC, Morgan Stanley
Senior Funding, Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers
and Joint Bookrunners, Citicorp North America, Inc., as Administrative Agent,
Morgan Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford
Branch, as Documentation Agent (as the same may be amended from time to time,
the “Credit Agreement”). All capitalized terms used and not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement;

          WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Credit Agreement;

          NOW, THEREFORE, IT IS AGREED:

          1. In consideration of the amount set forth in the receipt (the
“Receipt”) given by Assignor to Purchasing Bank of even date herewith, and
transferred by wire to Assignor, the Assignor hereby assigns and sells, without
recourse, representation or warranty except as specifically set forth herein, to
the Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from
the Assignor, a                    % interest (the “Purchased Interest”) of the
Loans constituting a portion of the Assignor’s rights and obligations under the
Credit Agreement as of the Effective Date (as defined below) including, without
limitation, such percentage interest of the Assignor in any Loans owing to the
Assignor, any Note held by the Assignor, any Loan Commitment of the Assignor and
any other interest of the Assignor under any of the Loan Documents.

          2. The Assignor: (i) represents and warrants that as of the date
hereof the aggregate outstanding principal amount of its share of the Loans
owing to it (without giving effect to assignments thereof which have not yet
become effective) is $                   ; (ii) represents and warrants that it
is the legal and beneficial owner of the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim;
(iii) represents and warrants that it has not received any notice of Default or
Event of Default from the Borrower; (iv) represents and warrants that is has
full power and authority to execute and deliver, and

 



--------------------------------------------------------------------------------



 



perform under, this Transfer Supplement, and all necessary corporate and/or
partnership action has been taken to authorize, and all approvals and consents
have been obtained for, the execution, delivery and performance thereof; (v)
represents and warrants that this Transfer Supplement constitutes its legal,
valid and binding obligation enforceable in accordance with its terms; (vi)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations (or the truthfulness or
accuracy thereof) made in or in connection with the Credit Agreement, or the
other Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, or the other Loan
Documents or any other instrument or document furnished pursuant thereto; and
(vii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or the other Loan Documents or any other instrument or document furnished
pursuant thereto. Except as specifically set forth in this Paragraph 2, this
assignment shall be without recourse to Assignor.

          3. The Purchasing Bank: (i) confirms that it has received a copy of
the Credit Agreement, and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Credit Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Co-Documentation
Agent, the Syndication Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and will make its own credit analysis, appraisals and decisions in
taking or not taking action under the Credit Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent, the
Co-Documentation Agents and the Syndication Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement, and the
other Loan Documents as are delegated to such agents by the terms thereof,
together with such powers as are incidental thereto; (iv) agrees that it will be
bound by and perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bank; (v) specifies as its addresses for notices, its Domestic Lending Office
and its Eurodollar Lending office, the addresses and offices set forth beneath
its name on the signature page hereof; (vi) represents and warrants that it has
full power and authority to execute and deliver, and perform under, this
Transfer Supplement, and all necessary corporate and/or partnership action has
been taken to authorize, and all approvals and consents have been obtained for,
the execution, delivery and performance thereof; (vii) represents and warrants
that this Transfer Supplement constitutes its legal, valid and binding
obligation enforceable in accordance with its terms; and (viii) represents and
warrants that the interest being assigned hereunder is being acquired by it for
its own account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

 



--------------------------------------------------------------------------------



 



          4. This Transfer Supplement shall be effective on the date (the
“Effective Date”) on which all of the following have occurred: (i) it shall have
been executed and delivered by the parties hereto; (ii) copies hereof shall have
been delivered to the Administrative Agent and the Borrower; (iii) the
Purchasing Bank shall have received an original Note; and (iv) the Purchasing
Bank shall have paid to the Assignor the agreed purchase price as set forth in
the Receipt.

          5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Credit Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Bank thereunder and be entitled
to the benefits and rights of the Banks thereunder and (ii) the Assignor shall,
to the extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

          6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement, and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.

          7. This Transfer Supplement may be executed in any number of
counterparts which, when taken together, shall be deemed to constitute one and
the same instrument.

          8. Assignor hereby represents and warrants to Purchasing Bank that it
has made all payments demanded to date by Citicorp North America, Inc., as
Administrative Agent in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event Citicorp North America, Inc., as Administrative Agent, shall demand
reimbursement for fees and expenses from Purchasing Bank for any period prior to
the Effective Date, Assignor hereby agrees to promptly pay Citicorp North
America, Inc., as Administrative Agent, such sums directly, subject, however, to
Paragraph 12 hereof.

          9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.

          10. The parties agree that no broker or finder was instrumental in
bringing about this transaction. Each party shall indemnify, defend the other
and hold the other free and

 



--------------------------------------------------------------------------------



 



harmless from and against any damages, costs or expenses (including, but not
limited to, reasonable attorneys’ fees and disbursements) suffered by such party
arising from claims by any broker or finder that such broker or finder has dealt
with said party in connection with this transaction.

          11. Subject to the provisions of Paragraph 12 hereof, if, with respect
to the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loan or the Loan Documents or
issued in substitution or replacement of the Loan or the Loan Documents, (b) any
cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loan or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same in trust on behalf of and for
the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when necessary or appropriate. If the Assignor shall fail
to deliver any funds received by it within the same Business Day of receipt,
unless such funds are received by Assignor after 4:00 p.m., Eastern Standard
Time, then the following Business Day after receipt, said funds shall accrue
interest at the Federal Funds Rate and in addition to promptly remitting said
amount, Assignor shall remit such interest from the date received to the date
such amount is remitted to the Purchasing Bank.

          12. Assignor and Purchasing Bank each hereby agree to indemnify and
hold harmless the other, each of its directors and each of its officers in
connection with any claim or cause of action based on any matter or claim based
on the acts of either while acting as a Bank under the Credit Agreement.
Promptly after receipt by the indemnified party under this Section of notice of
the commencement of any action, such indemnified party shall notify the
indemnifying party in writing of the commencement thereof. If any such action is
brought against any indemnified party and that party notifies the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.

          13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          14. On or promptly after the Effective Date, Borrower, Administrative
Agent, Assignor and Purchasing Bank shall make appropriate arrangements so that
a Note executed by Borrower, dated the Effective Date is issued to Purchasing
Bank.

          [15. On or before the Effective Date, Purchasing Bank shall comply
with the provisions of Section 8.4(d) of the Credit Agreement.] [Include only if
Purchasing Bank is a foreign institution.]

              [Purchasing Bank]
 
       

  By:    


--------------------------------------------------------------------------------


      Name:

      Title:
 
            Notice Address:     Domestic Lending Office:     Eurodollar Lending
Office:
 
            [Assignor]
 
       

  By:    


--------------------------------------------------------------------------------


      Name:

      Title:

      Receipt Acknowledged this ____ day of _________, 200_:
 
    CITICORP NORTH AMERICA, INC., as Administrative Agent
 
   
By:
   


--------------------------------------------------------------------------------


  Name:

  Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT F

NOTICE ADDRESSES

     
Borrower:
 
Administrative Agent:
Two North Riverside Plaza
   
Suite 2100
   
Chicago, Illinois 60606
   
Attn: Chief Financial Officer
   
Facsimile: (312) 559-5008
   
 
   
Syndication Agent:
   
 
   
Documentation Agent
   

 



--------------------------------------------------------------------------------



 



EXHIBIT G

FORM OF DESIGNATION AGREEMENT

Dated _____________, 200_

     Reference is made to that certain Revolving Credit Agreement, dated as of
July 29, 2004, among the EOP Operating Limited Partnership, the banks listed on
the signature pages thereof, UBS Securities LLC, Morgan Stanley Senior Funding,
Inc. and Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint
Bookrunners, Citicorp North America, Inc., as Administrative Agent, Morgan
Stanley Senior Funding, Inc., as Syndication Agent, and UBS AG, Stamford Branch,
as Documentation Agent (as the same may be amended from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meaning.

     [NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”),
and the Administrative Agent agree as follows:

     1. The Designor hereby designates the Designee, and the Designee hereby
accepts such designation, to have a right to make Money Market Loans pursuant to
Article III of the Credit Agreement. Any assignment by Designor to Designee of
its rights to make a Money Market Loan pursuant to such Article III shall be
effective at the time of the funding of such Money Market Loan and not before
such time.

     2. Except as set forth in Section 7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under any Loan Document or
any other instrument or document furnished pursuant thereto.

     3. The Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of the financial statements referred to in
Articles IV and V of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon the Administrative Agent, the Designor
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) confirms that it is a Designated
Lender; (d) appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers and discretion under any Loan
Document as are delegated to the Administrative Agent by the terms thereof,

 



--------------------------------------------------------------------------------



 



together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees to be bound by each and every provision of each Loan Document and
further agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

     4. The Designee hereby appoints Designor as Designee’s agent and attorney
in fact, and grants to Designor an irrevocable power of attorney, to receive
payments made for the benefit of Designee under the Credit Agreement, to deliver
and receive all communications and notices under the Credit Agreement and other
Loan Documents and to exercise on Designee’s behalf all rights to vote and to
grant and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Banks may rely on and are beneficiaries of the preceding
provisions.

     5. Following the execution of this Designation Agreement by the Designor
and its Designee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date for
this Designation Agreement (the “Effective Date”) shall be the date of
acceptance hereof by the Administrative Agent, unless otherwise specified on the
signature page thereto.

     6. The Administrative Agent hereby agrees that it will not institute
against any Designated Lender or join any other Person in instituting against
any Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (i) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Lender
and (ii) the Maturity Date.

     7. The Designor unconditionally agrees to pay or reimburse the Designee and
save the Designee harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Agreement or any other Loan Documents
or any action taken or omitted by the Designee hereunder or thereunder, provided
that the Designor shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements if the same results from the Designee’s gross
negligence or willful misconduct.

     8. Upon such acceptance and recording by the Administrative Agent, as of
the Effective Date, the Designee shall be a party to the Credit Agreement with a
right (subject to the provisions of Section 2.4(b)) to make Money Market Loans
as a Bank pursuant to Section 2.4 of the Credit Agreement and the rights and
obligations of a Bank related thereto; provided, however, that the Designee
shall not be required to make payments with respect to such obligations except
to the extent of excess cash flow of such Designee which is not otherwise

 



--------------------------------------------------------------------------------



 



required to repay obligations of such Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designor, as administrative agent
for the Designee, shall be and remain obligated to the Borrower, the Agents and
the Banks for each and every of the obligations of the Designee and its Designor
with respect to the Credit Agreement, including, without limitation, any
indemnification obligations under Section 7.6 of the Credit Agreement and any
sums otherwise payable to the Borrower by the Designee.

     9. This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

     10. This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Designation Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

Effective Date:

                                                                       , 200_
 
            [NAME OF DESIGNOR], as Designor
 
            By:                                                              
Title:                                                         
 
            [NAME OF DESIGNEE] as Designee
 
            By:                                                              
Title:                                                                Applicable
Lending Office (and address for notices):  

      [ADDRESS]

Accepted this                    day
of                    , 200_

CITICORP NORTH AMERICA, INC.
as Administrative Agent

By:                                                          
Title:                                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT H

MANDATORY PREPAYMENT NOTICE

[Date]

     
To:
  Citicorp North America, Inc. (the “Administrative Agent”)
 
   
From:
  EOP Operating Limited Partnership (the “Borrower”)
 
   
Re:
  Proceeds Prepayments

          Reference is hereby made to that certain Revolving Credit Agreement
dated as of July 29, 2004, among the Borrower, the banks listed on the signature
pages thereof, UBS Securities LLC, Morgan Stanley Senior Funding, Inc. and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners,
Citicorp North America, Inc., as Administrative Agent, Morgan Stanley Senior
Funding, Inc., as Syndication Agent, and UBS AG, Stamford Branch, as
Documentation Agent (as the same may be amended from time to time, the “Credit
Agreement”). All capitalized terms used but not otherwise defined herein shall
have the meaning assigned to them in the Credit Agreement.

          We hereby give notice and certify that on [Date] [Borrower/EOPT]
received [$                                      ] in [Net Offering Proceeds in
the form of cash (other than drawings under the Credit Agreement or the Existing
Facility or proceeds received within ninety (90) days after the redemption,
retirement or repurchase of ownership or equity interests in Borrower or
Guarantor, up to the amount paid by Borrower or Guarantor in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that neither Borrower nor Guarantor shall have increased its
Net Worth as a result of any such proceeds)] [proceeds, dividends or
distributions relating to the sale or disposition of our interests in material
Property or other assets (including, but not limited to, Joint Venture Interests
and equity interests in Subsidiaries)] as more particularly described on
Schedule A, attached hereto and hereby made a part hereof. Pursuant to
Section 2.11([c] [d]) of the Credit Agreement, we shall repay the Loans in the
amount of $[                                      ] on [the date the next LIBOR
tranche expires] and effective as of the date hereof, the Commitments shall be
reduced on a pro rata basis by [$                                      ].

                  EOP OPERATING LIMITED PARTNERSHIP,
a Delaware limited partnership
 
                By:   Equity Office Properties Trust,
a Maryland real estate investment trust,
its general partner
 
           

      By:    


--------------------------------------------------------------------------------


          Name:

          Title:

 



--------------------------------------------------------------------------------



 



GUARANTY OF PAYMENT

          GUARANTY OF PAYMENT, made as of July 29, 2004 (this “Guaranty”),
between EQUITY OFFICE PROPERTIES TRUST, a Maryland real estate investment trust,
having an address at Two North Riverside Plaza, Suite 2100, Chicago, Illinois
60606 (“Guarantor”), and CITICORP NORTH AMERICA, INC., as administrative agent
(the “Administrative Agent”) for the banks (the “Banks”) listed on the signature
pages of the Revolving Credit Agreement, dated as of July 29, 2004, among EOP
Operating Limited Partnership (“Borrower”), the banks listed on the signature
pages thereof, UBS Securities LLC, Morgan Stanley Senior Funding, Inc. and
Citigroup Global Markets Inc., as Joint Lead Arrangers and Joint Bookrunners,
Citicorp North America, Inc., as Administrative Agent, Morgan Stanley Senior
Funding, Inc., as Syndication Agent, and UBS AG Stamford Branch, as
Documentation Agent (as the same may be amended from time to time, the “Credit
Agreement”).

W I T N E S S E T H:

          WHEREAS, the Banks have agreed to make loans to Borrower in the
aggregate principal amount not to exceed Five Hundred Million Dollars
($500,000,000) (hereinafter collectively referred to as the “Loans”);

          WHEREAS, the Loans are evidenced by certain promissory notes (the
“Notes”) of Borrower made to each of the Banks in accordance with the terms of
the Credit Agreement;

          WHEREAS, the Credit Agreement and the Notes and any other documents
executed in connection therewith are hereinafter collectively referred to as the
“Loan Documents”;

          WHEREAS, capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Credit Agreement;

          WHEREAS, Guarantor is the sole general partner of Borrower; and

          WHEREAS, as a condition to the execution and delivery of the Loan
Documents, the Banks have required that Guarantor execute and deliver this
Guaranty; and

          NOW THEREFORE, in consideration of the premises and the benefits to be
derived from the making of the Loans by the Banks to Borrower, and in order to
induce the Administrative Agent, the Syndication Agent, the Documentation Agent,
and the Banks to enter into the Credit Agreement and the other Loan Documents,
the Guarantor hereby agrees as follows:

          1. Guarantor, on behalf of itself and its successors and assigns,
hereby irrevocably, absolutely and unconditionally guarantees the full and
punctual payment when due, whether at stated maturity or otherwise, of all
Obligations of Borrower now or hereafter existing

 



--------------------------------------------------------------------------------



 



under the Notes and the Credit Agreement, for principal and/or interest as well
as any and all other amounts due thereunder, including, without limitation, all
indemnity obligations of Borrower thereunder, and any and all reasonable costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent, the Syndication Agent, the
Documentation Agent, or the Banks in enforcing their rights under this Guaranty
(all of the foregoing obligations being the “Guaranteed Obligations”).

          2. It is agreed that the Guaranteed Obligations of Guarantor hereunder
are primary and this Guaranty shall be enforceable against Guarantor and its
successors and assigns without the necessity for any suit or proceeding of any
kind or nature whatsoever brought by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns or any other
party or against any security for the payment and performance of the Guaranteed
Obligations and without the necessity of any notice of non-payment or
non-observance or of any notice of acceptance of this Guaranty or of any notice
or demand to which Guarantor might otherwise be entitled (including, without
limitation, diligence, presentment, notice of maturity, extension of time,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in Borrower’s financial condition and any other fact which might
materially increase the risk to Guarantor), all of which Guarantor hereby
expressly waives; and Guarantor hereby expressly agrees that the validity of
this Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished, modified or impaired by reason of the
assertion of or the failure to assert by the Administrative Agent or any of the
Banks against Borrower or its respective successors or assigns, any of the
rights or remedies reserved to the Administrative Agent or any of the Banks
pursuant to the provisions of the Loan Documents. Guarantor agrees that any
notice or directive given at any time to the Administrative Agent or any of the
Banks which is inconsistent with the waiver in the immediately preceding
sentence shall be void and may be ignored by the Administrative Agent and the
Banks, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Guaranty for the reason that such pleading or
introduction would be at variance with the written terms of this Guaranty,
unless the Administrative Agent has specifically agreed otherwise in a writing,
signed by a duly authorized officer. Guarantor specifically acknowledges and
agrees that the foregoing waivers are of the essence of this transaction and
that, but for this Guaranty and such waivers, the Administrative Agent and the
Banks would have declined to execute and deliver the Loan Documents.

          3. Guarantor waives, and covenants and agrees that it will not at any
time insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent or any of the Banks of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or

2



--------------------------------------------------------------------------------



 



other objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by the
Administrative Agent or any of the Banks other than the defense of the actual
timely payment and performance by Borrower of the Guaranteed Obligations
hereunder; provided, however, that the foregoing shall not be deemed a waiver of
Guarantor’s right to assert any compulsory counterclaim, if such counterclaim is
compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of Guarantor’s right to assert any claim which would constitute
a defense, setoff, counterclaim or crossclaim of any nature whatsoever against
Administrative Agent or any Bank in any separate action or proceeding. Guarantor
represents, warrants and agrees that, as of the date hereof, its obligations
under this Guaranty are not subject to any counterclaims, offsets or defenses
against the Administrative Agent or any Bank of any kind.

          4. The provisions of this Guaranty are for the benefit of the
Administrative Agent, the Syndication Agent, the Documentation Agent, and the
Banks and their successors and permitted assigns, and nothing herein contained
shall impair as between Borrower and the Administrative Agent, the Syndication
Agent, the Documentation Agent, and the Banks the obligations of Borrower under
the Loan Documents.

          5. This Guaranty shall be a continuing, unconditional and absolute
guaranty and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, although without notice or the further consent
of Guarantor:

     (a) any assignment, amendment, modification or waiver of or change in any
of the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or

     (b) any extension of time that may be granted by the Administrative Agent
to Borrower, any guarantor, or their respective successors or assigns, heirs,
executors, administrators or personal representatives; or

     (c) any action which the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arrangers and/or the Banks may take or fail to take
under or in respect of any of the Loan Documents or by reason of any waiver of,
or failure to enforce any of the rights, remedies, powers or privileges
available to the Administrative Agent under this Guaranty or available to the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers and/or the Banks at law, equity or otherwise, or any action on the
part of the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers and/or the Banks granting indulgence or extension in any
form whatsoever; or

     (d) any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the

3



--------------------------------------------------------------------------------



 



Banks have been granted a lien or security interest to secure any indebtedness
of Borrower to the Administrative Agent and/or the Banks; or

     (e) any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent, the Syndication Agent, the Documentation Agent, the Arrangers and/or the
Banks; or

     (f) the application of any sums by whomsoever paid or however realized to
any amounts owing by Borrower to the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Arrangers and/or the Banks under the Loan
Documents in such manner as the Administrative Agent shall determine in its sole
discretion; or

     (g) Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

     (h) any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent, the Syndication
Agent, the Arrangers, the Documentation Agent, or any Bank shall be entitled to
honor any request made by Borrower for a disbursement of such proceeds and that
neither the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers nor any Bank shall have any obligation to see the proper
disposition by Borrower of such proceeds.

          6. Guarantor agrees that if at any time all or any part of any payment
at any time received by the Administrative Agent from Borrower or Guarantor
under or with respect to this Guaranty is or must be rescinded or returned by
the Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers or any Bank for any reason whatsoever (including, without limitation,
the insolvency, bankruptcy or reorganization of Borrower or Guarantor), then
Guarantor’s obligations hereunder shall, to the extent of the payment rescinded
or returned, be deemed to have continued in existence notwithstanding such
previous receipt by

4



--------------------------------------------------------------------------------



 



such party, and Guarantor’s obligations hereunder shall continue to be effective
or reinstated, as the case may be, as to such payment, as though such previous
payment had never been made.

          7. Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder, (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against Borrower
or any entity comprising same by reason of any one or more payment or acts of
performance in compliance with the obligations of Guarantor hereunder and
(iii) from and after an Event of Default (as defined in the Credit Agreement),
subordinates any liability or indebtedness of Borrower or any entity comprising
same now or hereafter held by Guarantor or any affiliate of Guarantor to the
obligations of Borrower under the Loan Documents. The foregoing, however, shall
not be deemed in any way to limit any rights that Guarantor may have pursuant to
the Agreement of Limited Partnership of Borrower or which it may have at law or
in equity with respect to any other partners of Borrower.

          8. Guarantor represents and warrants to the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Arrangers and the Banks with the
knowledge that the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arrangers and the Banks are relying upon the same, as
follows:

     (a) as of the date hereof, Guarantor is the sole general partner of
Borrower;

     (b) based upon such relationships, Guarantor has determined that it is in
its best interests to enter into this Guaranty;

     (c) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

     (d) the benefits to be derived by Guarantor from Borrower’s access to funds
made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;

     (e) Guarantor is solvent and has full power and legal right to enter into
this Guaranty and to perform its obligations under the term hereof and (i)
Guarantor is organized and validly existing under the laws of the State of
Maryland, (ii) Guarantor has complied with all provisions of applicable law in
connection with all aspects of this Guaranty, and (iii) the person executing
this Guaranty has all the requisite power and authority to execute and deliver
this Guaranty;

     (f) to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investigation pending or threatened against or affecting
Guarantor at law, in equity, in

5



--------------------------------------------------------------------------------



 



admiralty or before any arbitrator or any governmental department, commission,
board, bureau, agency or instrumentality (domestic or foreign) which is likely
to materially and adversely impair the ability of Guarantor to perform its
obligations under this Guaranty;

     (g) the execution and delivery of and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
action on the part of Guarantor and do not (i) violate any provision of any law,
rule, regulation (including, without limitation, Regulation U or X of the Board
of Governors of the Federal Reserve System of the United States), order, writ,
judgment, decree, determination or award presently in effect having
applicability to Guarantor or the organizational documents of Guarantor the
consequences of which violation is likely to materially and adversely impair the
ability of Guarantor to perform its obligations under this Guaranty or
(ii) violate or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument to which Guarantor is a party, or by which Guarantor or any of
its property is bound, the consequences of which violation, conflict, breach or
default is likely to materially and adversely impair the ability of Guarantor to
perform its obligations under this Guaranty;

     (h) this Guaranty has been duly executed by Guarantor and constitutes the
legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors’ rights generally or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;

     (i) no authorization, consent, approval, license or formal exemption from,
nor any filing, declaration or registration with, any Federal, state, local or
foreign court, governmental agency or regulatory authority is required in
connection with the making and performance by Guarantor of this Guaranty, except
those which have already been obtained; and

     (j) Guarantor is not an “investment company” as that term is defined in,
nor is it otherwise subject to regulation under, the Investment Company Act of
1940, as amended.

          9. Guarantor and Administrative Agent each acknowledge and agree that
this Guaranty is a guarantee of payment and performance and not of collection
and enforcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Document.

          10. Subject to the terms and conditions of the Credit Agreement, and
in conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. In the event of any such assignment, the
Administrative Agent shall give

6



--------------------------------------------------------------------------------



 



Guarantor prompt notice of same. If the Administrative Agent or any Bank elects
to sell all the Loans or participations in the Loans and the Loan Documents,
including this Guaranty, the Administrative Agent or any Bank may forward to
each purchaser and prospective purchaser all documents and information relating
to this Guaranty or to Guarantor, whether furnished by Borrower or Guarantor or
otherwise, subject to the terms and conditions of the Credit Agreement.

          11. Guarantor agrees, upon the written request of the Administrative
Agent, to execute and deliver to the Administrative Agent, from time to time,
any modification or amendment hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such modification, amendment, additional
instrument or document shall not increase Guarantor’s obligations or diminish
its rights hereunder and shall be reasonably satisfactory as to form to
Guarantor and to Guarantor’s counsel.

          12. The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.

          13. This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements relating
to such subject matter and may not be modified, amended, supplemented or
discharged except by a written agreement signed by Guarantor and the
Administrative Agent.

          14. If all or any portion of any provision contained in this Guaranty
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, such provision or portion thereof shall be deemed stricken and
severed from this Guaranty and the remaining provisions and portions thereof
shall continue in full force and effect.

          15. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

          16. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be addressed to such party at the address set forth below or to such other
address as may be identified by any party in a written notice to the others:

     
If to Guarantor
  Equity Office Properties Trust

  Two North Riverside Plaza

  Suite 2100

  Chicago, Illinois 60606

  Attn: Chief Financial Officer

7



--------------------------------------------------------------------------------



 



     
With Copies of
   
Notices to Guarantor to:
  Equity Office Properties Trust

  Two North Riverside Plaza

  Suite 2100

  Chicago, Illinois 60606

  Attn: Chief Legal Counsel

 
and

  Piper Rudnick LLP

  203 North LaSalle Street

  Suite 1800

  Chicago, Illinois 60601

  Attn: James M. Phipps, Esq.
If to the
   
Administrative Agent:
  Citicorp North America, Inc.

  388 Greenwich Street, 32nd Floor

  New York, New York 10013

  Attn: David Bouton

  Facsimile: (212) 723-8380

          Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section.

          17. Any acknowledgment or new promise, whether by payment of principal
or interest or otherwise by Borrower or Guarantor, with respect to the
Guaranteed Obligations shall, if the statute of limitations in favor of
Guarantor against the Administrative Agent shall have commenced to run, toll the
running of such statute of limitations, and if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

          18. This Guaranty shall be binding upon Guarantor and its successors
and assigns and shall inure to the benefit of the Administrative Agent, the
Syndication Agent, the Documentation Agent, and the Banks and their successors
and permitted assigns.

          19. The failure of the Administrative Agent to enforce any right or
remedy hereunder, or promptly to enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against the
Administrative Agent, nor excuse Guarantor from its obligations hereunder. Any
waiver of any such right or remedy to be enforceable against the Administrative
Agent must be expressly set forth in a writing signed by the Administrative

8



--------------------------------------------------------------------------------



 



Agent.

          20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

               (b) Any legal action or proceeding with respect to this Guaranty
and any action for enforcement of any judgment in respect thereof may be brought
in the courts of the State of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Guaranty, the Guarantor hereby accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof. The Guarantor
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the Guarantor at its address
for notices set forth herein. The Guarantor hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the courts referred to above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that any such action
or proceeding brought in any such court has been brought in an inconvenient
forum. Nothing herein shall affect the right of the Administrative Agent to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

               (c) GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND
ALL CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS MADE BY THE BANKS ARE MADE IN RELIANCE UPON SUCH WAIVER. GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY
MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION,
THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN
CONSENT TO A NON-JURY TRIAL.

               (d) Guarantor does hereby further covenant and agree to and with
the Administrative Agent that Guarantor may be joined in any action against
Borrower in connection with the Loan Documents and that recovery may be had
against Guarantor in such action or in any independent action against Guarantor
(with respect to the Guaranteed Obligations), without the Administrative Agent
first pursuing or exhausting any remedy or claim against Borrower or its
successors or assigns. Guarantor also agrees that, in an action brought with
respect to the Guaranteed Obligations in any jurisdiction, it shall be
conclusively bound by the judgment in any such action by the Administrative
Agent (wherever brought) against Borrower or its successors

9



--------------------------------------------------------------------------------



 



or assigns, as if Guarantor were a party to such action, even though Guarantor
was not joined as a party in such action.

               (e) Guarantor agrees to pay all reasonable expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connection with the enforcement of
their rights under this Guaranty, whether or not suit is initiated.

          21. Notwithstanding anything to the contrary contained herein, this
Guaranty shall terminate and be of no further force or effect upon the full
performance and payment of the Guaranteed Obligations hereunder and the
termination of the Commitments under the Credit Agreement. Upon termination of
this Guaranty in accordance with the terms of this Guaranty, the Administrative
Agent promptly shall deliver to Guarantor such documents as Guarantor or
Guarantor’s counsel reasonably may request in order to evidence such
termination.

          22. All of the Administrative Agent’s rights and remedies under each
of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent.

          23. The Guarantor shall not use any assets of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or
secure the Loan, the Note, the Obligations or this Guaranty. The Guarantor shall
not assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of any of its rights or interests (direct or indirect) in Borrower, or attempt
to do any of the foregoing or suffer any of the foregoing, or permit any party
with a direct or indirect interest or right in Borrower to do any of the
foregoing, if such action would cause the Note, the Loan, the Obligations, this
Guaranty, or any of the Loan Documents or the exercise of any of the
Administrative Agent’s, the Syndication Agent’s, any Co-Documentation Agent’s,
any Arranger’s or Bank’s rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Code (unless the Guarantor furnishes
to the Administrative Agent a legal opinion satisfactory to the Administrative
Agent that the transaction is exempt from the prohibited transaction provisions
of ERISA and the Code (and for this purpose, the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Arrangers and the Banks, by
accepting the benefits of this Guaranty, hereby agree to supply Guarantor all
relevant non-confidential, factual information reasonably necessary to such
legal opinion and reasonably requested by Guarantor) or would otherwise result
in the Administrative Agent, the Syndication Agent, the Documentation Agent, or
any of the Arrangers or Banks being deemed in violation of Sections 404 or 406
of ERISA or Section 4975 of the Code or would otherwise result in the
Administrative Agent, the Syndication Agent, the Documentation Agent, or any of
the Arrangers or Banks being a fiduciary or party in interest under ERISA or a
“disqualified person” as defined in Section 4975(e)(2) of the Code with respect
to an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code. The

10



--------------------------------------------------------------------------------



 



Guarantor shall indemnify and hold each of the Administrative Agent, the
Syndication Agent, the Documentation Agent, the Arrangers and the Banks free and
harmless from and against all loss, costs (including attorneys’ fees and
expenses), expenses, taxes and damages (including consequential damages) that
each of the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers and the Banks may suffer by reason of the investigation,
defense and settlement of claims and in obtaining any prohibited transaction
exemption under ERISA necessary in Administrative Agent’s reasonable judgment as
a result of Guarantor’s action or inaction or by reason of a breach of the
foregoing provisions by Guarantor.

          24. This Guaranty shall become effective simultaneously with the
making of the initial Loans under the Credit Agreement.

[SIGNATURE PAGE FOLLOWS]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Guaranty as of the date and year first above written.

              GUARANTOR:     EQUITY OFFICE PROPERTIES TRUST
 
       

  By:   /s/ Maureen Fear


--------------------------------------------------------------------------------


      Name: Maureen Fear

      Title: Senior Vice President, Treasurer

      ACCEPTED:
 
    CITICORP NORTH AMERICA, INC., as Administrative Agent
 
   
By:
  /s/ David Bouton


--------------------------------------------------------------------------------


  Name: David Bouton

  Title: Vice President

S-1



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS)
                                     ) SS.
COUNTY OF COOK )

          On July 27, 2004, before me personally came Maureen Fear, to me known
to be the person who executed the foregoing instrument, and who, being duly
sworn by me, did depose and say that he is Sr. Vice President, Treasurer of
Equity Office Properties Trust, and that he executed the foregoing instrument in
the organization’s name, and that he had authority to sign the same, and he
acknowledged to me that he executed the same as the act and deed of said
organization for the uses and purposes therein mentioned.

[Seal]

     
OFFICIAL SEAL
DEBRA HUDSON
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 10-17-2004
  /s/ Debra Hudson


--------------------------------------------------------------------------------

Notary Public

 

S-2